UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04706 Templeton Income Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 _ Date of fiscal year end: _ 8/31 Date of reporting period: 2/28/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Semiannual Report Financial Highlights and Statement of Investments 12 Templeton Global Bond Fund 3 Financial Statements 39 Performance Summary 7 Notes to Financial Statements 43 Your Fund’s Expenses 10 Shareholder Information 59 Semiannual Report Templeton Global Bond Fund Your Funds Goal and Main Investments: Templeton Global Bond Fund seeks current income with capital appreciation and growth of income. Under normal market conditions, the Fund invests at least 80% of its net assets in bonds. Bonds include debt securities of any maturity, such as bonds, notes, bills and debentures. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Templeton Global Bond Funds semiannual report for the period ended February 28, 2014. Performance Overview For the six months under review, Templeton Global Bond Fund  Class A delivered a +4.35% cumulative total return. In comparison, global government bonds, as measured by the Funds benchmark, the Citigroup World Government Bond Index (WGBI), had cumulative total returns of +2.76% in local currency terms and +3.65% in U.S. dollar terms for the same period. 1, 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 7. Economic and Market Overview The global economic recovery was mixed during the period under review. The recovery in emerging markets moderated after many economies had previously returned to and exceeded pre-crisis activity levels. Although some developed economies, such as those of Australia and some Scandinavian countries, have also enjoyed relatively strong recoveries in the aftermath of the global financial crisis, growth in the G-3 (U.S., eurozone and Japan) continued to be slow by the standards of previous recoveries. As fears eased surrounding European sovereign debt, the possibility of another U.S. recession and a potential Chinese hard landing, financial market performance was positive. Improving sentiment, relatively strong fundamentals, and continued provision of global liquidity supported assets perceived as risky and equity markets performed well. Policymakers in the largest developed economies adjusted their unprecedented efforts to supply liquidity. Actions elsewhere in the world were mixed, with some policymakers less willing to reverse previous tightening efforts in response to the external environment. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 17. Semiannual Report | 3 What is a currency forward contract? A currency forward contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. What is an interest rate swap? An interest rate swap is an agreement between two parties to exchange interest rate obligations, generally one based on an interest rate fixed to maturity and the other based on an interest rate that changes in accordance with changes in a designated benchmark (for example, LIBOR, prime, commercial paper, or other benchmarks). What is duration? Duration is a measure of a bonds price sensitivity to interest rate changes. In general, a portfolio of securities with a lower duration can be expected to be less sensitive to interest rate changes than a portfolio with a higher duration. Global financial market volatility was elevated at the beginning of the period as the U.S. federal government partially shut down and the U.S. Treasury approached its debt ceiling. As the government shutdown ended and the debt ceiling was raised, market volatility quickly subsided. Fears of reductions in stimulative government policies contributed to periods of risk aversion, when credit spreads widened and assets perceived as risky sold off alternating with periods of heightened risk appetite, when spreads narrowed and investors again favored risk assets. Against this backdrop, extensive liquidity creation continued, in particular from the Bank of Japans commitment to increase inflation and the European Central Banks interest rate cut. Economic data among the largest economies remained inconsistent with continued predictions of a severe global economic slowdown. During the period, the U.S. Federal Reserve Board (Fed) announced it would begin to reduce the size of its quantitative easing program. Pessimism about this policy contributed to emerging market declines as market participants changed their expectations of global liquidity conditions. When the Fed subsequently announced a further reduction in its bond buying program, market reaction was muted. Investment Strategy We invest selectively in bonds around the world based upon our assessment of changing market, political and economic conditions. While seeking opportunities, we monitor various factors including changes in interest rates, currency exchange rates and credit risks. We seek to manage the Funds exposure to various currencies and may use currency forward contracts. Managers Discussion Several factors, including interest rate developments, currency movements and exposure to sovereign debt markets affected the Funds total return. During the period under review, interest rate strategies, currency positions and sovereign credit exposures each contributed to absolute performance. Interest Rate Strategy As part of the Funds interest rate strategy we use interest rate swaps to manage duration. During the period under review, we maintained the portfolios defensive duration posture as policymakers in the G-3, the U.K. and Switzerland pursued historically accommodative monetary policies. With interest rates in the U.S. and Japan at historically low levels, central banks supplying significant liquidity to the financial sector and fiscal deficits that drove record funding needs, we saw what we viewed as limited value in these government bond markets. Our underweighted duration exposures in 4 | Semiannual Report Europe and Japan detracted from performance relative to the benchmark as yields decreased during the review period. The Fund maintained little duration exposure in emerging markets, except in select countries where rates were already quite high. Consequently, duration contributions from emerging markets were limited. Currency Strategy The Funds diversified currency exposure contributed to absolute performance. As part of the Funds investment strategy, we used currency forward contracts to limit or add exposure to various currencies. The U.S. dollar was slightly weaker and fell 0.51% during the period against the currencies of major U.S. trading partners. 3 Dollar weakness was particularly pronounced against the euro, which appreciated 4.74% against the U.S. dollar during the period. 4 Overall, the Funds exposure to Asian currencies contributed to performance. Our large net-negative position in the Japanese yen, achieved through the use of currency forward contracts, benefited performance as the yen depreciated 3.87% against the U.S. dollar during the period. 4 Currency positions elsewhere in Asia also added to relative and absolute results. Central bankers in Malaysia, South Korea and Australia kept policy rates constant, while rates were hiked in India and Indonesia during the period. Most of the currencies of these countries appreciated against the U.S. dollar. The Malaysian ringgit appreciated 0.25%, the South Korean won gained 3.99%, the Australian dollar rose 0.47% and the Indian rupee strengthened 6.60% against the U.S. dollar. 4 The Indonesian rupiah fell 5.94% against the U.S. dollar during the period. 4 The euro appreciated against the U.S. dollar during the period as the European Central Bank maintained its commitment to preserving the European Monetary Union, and the Funds underweighted, net-negative exposure to the euro was the largest detractor from relative performance. However, overweighted exposure to some other European currencies contributed to relative performance. The Polish zloty gained 7.19% and the Swedish krona rose 3.63% against the U.S. dollar during the period. 4 Exposure to Latin American currencies was largely neutral for Fund performance. Economic growth in much of the region continued to be supported by domestic and external demand. Central banks in Mexico and Chile cut policy rates, while rates were hiked in Brazil. The Brazilian real appreciated 1.76% and the Mexican peso rose 0.81% against the U.S. dollar during the period. 4 The Chilean peso fell 8.62% against the U.S. dollar during the period. 4 Global Sovereign Debt Strategy In addition to purchasing global government bonds, the Fund also invested in sovereign credit. As an asset class, such investments may compensate for Currency Breakdown 2/28/14 % of Total Net Assets Americas % U.S. Dollar % Mexican Peso % Brazilian Real % Canadian Dollar % Chilean Peso % Peruvian Nuevo Sol % Asia Pacific % South Korean Won % Malaysian Ringgit % Singapore Dollar % Indian Rupee % Indonesian Rupiah % Philippine Peso % Sri Lankan Rupee % Japanese Yen* -22.0 % Europe* -7.6 % Polish Zloty % Swedish Krona % Hungarian Forint % Euro* -31.9 % *A negative figure reflects net short exposure, designed to benefit if the value of the associated currency decreases. Conversely, the Funds value would potentially decline if the value of the associated currency increases. Semiannual Report | 5 greater credit risk by offering higher yields relative to U.S. Treasury and European benchmark bonds. Relative to the benchmark Citigroup World Government Bond Index, the Funds sovereign credit positioning contributed to performance as spreads narrowed slightly between yields on sovereign credits and assets often considered safer, such U.S. Treasuries. Thank you for your continued participation in Templeton Global Bond Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. © Citigroup Index LLC 2014. All rights reserved. 3. Source: Federal Reserve H.10 Report. 4. Source: FactSet. 2014 FactSet Research Systems Inc. All Rights Reserved. The information contained herein: (1) is proprietary to FactSet Research Systems Inc. and/or its content providers; (2) may not be copied or distrib- uted; and (3) is not warranted to be accurate, complete or timely. Neither FactSet Research Systems Inc. nor its content providers are responsible for any damages or losses arising from any use of this information. 6 | Semiannual Report Performance Summary as of 2/28/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: TPINX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Class C (Symbol: TEGBX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Class R (Symbol: FGBRX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Class R6 (Symbol: FBNRX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Advisor Class (Symbol: TGBAX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Semiannual Report | 7 Performance Summary (continued) Performance 1 Cumulative total retur n excludes sales charges. Aggregate a n d average a nn ual total retur n s a n d value of $10,000 i n vestme n t i n clude maximum sales charges. Class A: 4.25% maximum i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 -0.07 % -4.11 % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 -2.85 % + % + % Total A nn ual Operati n g Expe n ses 6 0.88% (with waiver) 0.89% (without waiver) Class C 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 2 + % -0.24 % + % + % Average A nn ual Total Retur n 3 + % -1.20 % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 1.28% (with waiver) 1.29% (without waiver) Class R 6-Month 1-Year 5-Year Inception (2/2/09) Cumulative Total Retur n 2 + % -0.09 % + % + % Average A nn ual Total Retur n 3 + % -0.09 % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 1.13% (with waiver) 1.14% (without waiver) Class R6 6-Month Inception (5/1/13) Cumulative Total Retur n 2 + % -1.52 % Aggregate Total Retur n 7 + % -1.52 % Value of $10,000 I n vestme n t 4 $ $ Aggregate Total Retur n (3/31/14) + % Total A nn ual Operati n g Expe n ses 6 0.53% (with waiver) 0.54% (without waiver) Advisor Class 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % + % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 0.63% (with waiver) 0.64% (without waiver) Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 8 | Semiannual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. Currency rates may fluctuate significantly over short periods of time and can reduce returns. Derivatives, including currency management strategies, involve costs and can create economic leverage in the portfolio that may result in significant volatility and cause the Fund to participate in losses (as well as enable gains) on an amount that exceeds the Funds initial investment. The Fund may not achieve the anticipated benefits and may realize losses when a counterparty fails to perform as promised. Foreign securities involve special risks, including currency fluctuations and economic and political uncertainties. Investments in emerging markets involve heightened risks related to the same factors, in addition to those associated with these markets smaller size and lesser liquidity. Investments in lower rated bonds include higher risk of default and loss of principal. Changes in interest rates will affect the value of the Funds portfolio and its share price and yield. Bond prices generally move in the opposite direction of interest rates. As prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Fund is also nondiversified, which involves the risk of greater price fluctuation than a more diversified portfolio. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R 6 : Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Aggregate total return represents the change in value of an investment for the periods indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. Semiannual Report | 9 Your Funds Expenses As a Fund shareholder, you can incur two types of costs. Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 10 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R6 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.87%; C: 1.27%; R: 1.12%; R6: 0.51%; and Advisor: 0.62%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Semiannual Report | 11 Templeton Income Trust Financial Highlights Templeton Global Bond Fund Six Months Ended February 28, 2014 Year Ended August 31, Class A (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 12.68 $ 13.12 $ 13.81 $ 13.24 $ 12.18 $ 11.42 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.19 0.38 0.43 0.52 0.57 0.57 Net realized a n d u n realized gai n s (losses) 0.36 0.04 (0.24 ) 0.78 1.05 1.11 Total from i n vestme n t operatio n s 0.55 0.42 0.19 1.30 1.62 1.68 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.29 ) (0.69 ) (0.80 ) (0.73 ) (0.56 ) (0.92 ) Net realized gai n s — c (0.17 ) (0.08 ) — — — Total distributio n s (0.29 ) (0.86 ) (0.88 ) (0.73 ) (0.56 ) (0.92 ) Net asset value, e n d of period $ 12.94 $ 12.68 $ 13.12 $ 13.81 $ 13.24 $ 12.18 Total retur n d 4.35 % 3.09 % 1.75 % 9.96 % 13.57 % 15.74 % Ratios to average net assets e Expe n ses 0.87 % f 0.86 % f 0.89 % 0.88 % f 0.91 % f 0.92 % f Net i n vestme n t i n come 2.94 % 2.84 % 3.30 % 3.76 % 4.40 % 4.99 % Supplemental data Net assets, e n d of period (000’s) $ 25,511,175 $ 25,959,296 $ 24,338,274 $ 26,032,471 $ 17,853,083 $ 9,301,146 Portfolio tur n over rate 19.84 % 42.39 % 41.70 % 26.41 % 12.09 % 65.94 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 12 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Highlights (continued) Templeton Global Bond Fund Six Months Ended February 28, 2014 Year Ended August 31, Class C (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 12.70 $ 13.14 $ 13.84 $ 13.27 $ 12.20 $ 11.43 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.16 0.33 0.38 0.46 0.52 0.53 Net realized a n d u n realized gai n s (losses) 0.37 0.04 (0.25 ) 0.79 1.06 1.11 Total from i n vestme n t operatio n s 0.53 0.37 0.13 1.25 1.58 1.64 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.26 ) (0.64 ) (0.75 ) (0.68 ) (0.51 ) (0.87 ) Net realized gai n s — c (0.17 ) (0.08 ) — — — Total distributio n s (0.26 ) (0.81 ) (0.83 ) (0.68 ) (0.51 ) (0.87 ) Net asset value, e n d of period $ 12.97 $ 12.70 $ 13.14 $ 13.84 $ 13.27 $ 12.20 Total retur n d 4.21 % 2.67 % 1.26 % 9.59 % 13.01 % 15.35 % Ratios to average net assets e Expe n ses 1.27 % f 1.26 % f 1.29 % 1.28 % f 1.31 % f 1.32 % f Net i n vestme n t i n come 2.54 % 2.44 % 2.90 % 3.36 % 4.00 % 4.59 % Supplemental data Net assets, e n d of period (000’s) $ 8,497,484 $ 8,956,685 $ 8,965,274 $ 9,270,612 $ 6,382,496 $ 2,874,696 Portfolio tur n over rate 19.84 % 42.39 % 41.70 % 26.41 % 12.09 % 65.94 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Templeton Income Trust Financial Highlights (continued) Templeton Global Bond Fund Six Months Ended February 28, 2014 Year Ended August 31, Class R (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 12.67 $ 13.11 $ 13.81 $ 13.24 $ 12.18 $ 11.14 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.17 0.34 0.39 0.46 0.53 0.33 Net realized a n d u n realized gai n s (losses) 0.37 0.05 (0.25 ) 0.81 1.06 1.01 Total from i n vestme n t operatio n s 0.54 0.39 0.14 1.27 1.59 1.34 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.27 ) (0.66 ) (0.76 ) (0.70 ) (0.53 ) (0.30 ) Net realized gai n s — d (0.17 ) (0.08 ) — — — Total distributio n s (0.27 ) (0.83 ) (0.84 ) (0.70 ) (0.53 ) (0.30 ) Net asset value, e n d of period $ 12.94 $ 12.67 $ 13.11 $ 13.81 $ 13.24 $ 12.18 Total retur n e 4.30 % 2.83 % 1.42 % 9.78 % 13.22 % 12.27 % Ratios to average net assets f Expe n ses 1.12 % g 1.11 % g 1.14 % 1.13 % g 1.16 % g 1.17 % g Net i n vestme n t i n come 2.69 % 2.59 % 3.05 % 3.51 % 4.15 % 4.74 % Supplemental data Net assets, e n d of period (000’s) $ 333,452 $ 297,364 $ 210,580 $ 126,413 $ 27,539 $ 3,339 Portfolio tur n over rate 19.84 % 42.39 % 41.70 % 26.41 % 12.09 % 65.94 % a For the period February 2, 2009 (effective date) to August 31, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Highlights (continued) Templeton Global Bond Fund Six Months Ended Period Ended February 28, 2014 August 31, Class R6 (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 12.64 $ 13.60 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.22 0.13 Net realized a n d u n realized gai n s (losses) 0.35 (0.91 ) Total from i n vestme n t operatio n s 0.57 (0.78 ) Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.31 ) (0.18 ) Net realized gai n s — d — Total distributio n s (0.31 ) (0.18 ) Net asset value, e n d of period $ 12.90 $ 12.64 Total retur n e 4.55 % (5.81 )% Ratios to average net assets f Expe n ses g 0.51 % 0.51 % Net i n vestme n t i n come 3.30 % 3.19 % Supplemental data Net assets, e n d of period (000’s) $ 954,374 $ 123,814 Portfolio tur n over rate 19.84 % 42.39 % a For the period May 1, 2013 (effective date) to August 31, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Templeton Income Trust Financial Highlights (continued) Templeton Global Bond Fund Six Months Ended February 28, 2014 Year Ended August 31, Advisor Class (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 12.63 $ 13.08 $ 13.77 $ 13.21 $ 12.15 $ 11.39 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.21 0.41 0.46 0.55 0.60 0.60 Net realized a n d u n realized gai n s (losses) 0.36 0.04 (0.24 ) 0.78 1.05 1.10 Total from i n vestme n t operatio n s 0.57 0.45 0.22 1.33 1.65 1.70 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.30 ) (0.73 ) (0.83 ) (0.77 ) (0.59 ) (0.94 ) Net realized gai n s — c (0.17 ) (0.08 ) — — — Total distributio n s (0.30 ) (0.90 ) (0.91 ) (0.77 ) (0.59 ) (0.94 ) Net asset value, e n d of period $ 12.90 $ 12.63 $ 13.08 $ 13.77 $ 13.21 $ 12.15 Total retur n d 4.57 % 3.28 % 2.01 % 10.27 % 13.80 % 15.98 % Ratios to average net assets e Expe n ses 0.62 % f 0.61 % f 0.64 % 0.63 % f 0.66 % f 0.67 % f Net i n vestme n t i n come 3.19 % 3.09 % 3.55 % 4.01 % 4.65 % 5.24 % Supplemental data Net assets, e n d of period (000’s) $ 34,580,242 $ 32,926,705 $ 28,062,661 $ 27,154,629 $ 13,833,022 $ 5,021,533 Portfolio tur n over rate 19.84 % 42.39 % 41.70 % 26.41 % 12.09 % 65.94 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) Templeton Global Bond Fund Principal Amount* Value Foreign Government and Agency Securities 76.5% Brazil 4.5% Letra Tesouro Nacio n al, Strip, 1/01/15 a BRL $ 1/01/16 a BRL 1/01/17 a BRL Nota Do Tesouro Nacio n al, 10.00%, 1/01/17 a BRL 10.00%, 1/01/21 a BRL 10.00%, 1/01/23 a BRL b I n dex Li n ked, 6.00%, 5/15/15 a BRL b I n dex Li n ked, 6.00%, 8/15/16 a BRL b I n dex Li n ked, 6.00%, 5/15/17 a BRL b I n dex Li n ked, 6.00%, 8/15/18 a BRL b I n dex Li n ked, 6.00%, 8/15/22 a BRL b I n dex Li n ked, 6.00%, 5/15/45 a BRL se n ior n ote, 10.00%, 1/01/19 a BRL Canada 3.1% Gover n me n t of Ca n ada, 2.25%, 8/01/14 CAD 1.00%, 11/01/14 CAD 2.00%, 12/01/14 CAD 1.00%, 2/01/15 CAD Hungary 7.0% Gover n me n t of Hu n gary, 7.75%, 8/24/15 HUF 5.50%, 2/12/16 HUF 5.50%, 12/22/16 HUF 4.125%, 2/19/18 4.00%, 4/25/18 HUF 6.00%, 1/11/19 EUR 6.50%, 6/24/19 HUF 7.50%, 11/12/20 HUF 5.375%, 2/21/23 A, 8.00%, 2/12/15 HUF A, 6.75%, 11/24/17 HUF A, 5.50%, 12/20/18 HUF A, 7.00%, 6/24/22 HUF A, 6.00%, 11/24/23 HUF B, 6.75%, 2/24/17 HUF B, 5.50%, 6/24/25 HUF D, 6.75%, 8/22/14 HUF se n ior n ote, 6.25%, 1/29/20 se n ior n ote, 6.375%, 3/29/21 c se n ior n ote, Reg S, 3.50%, 7/18/16 EUR c se n ior n ote, Reg S, 4.375%, 7/04/17 EUR Semiannual Report | 17 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Hungary (continued) Gover n me n t of Hu n gary, (co n ti n ued) c se n ior n ote, Reg S, 5.75%, 6/11/18 143,730,000 EUR $ 216,198,660 c se n ior n ote, Reg S, 3.875%, 2/24/20 41,781,000 EUR 58,185,347 4,865,415,140 Iceland 0.3% d Gover n me n t of Icela n d, 144A, 5.875%, 5/11/22 173,200,000 186,299,116 Indonesia 1.8% Gover n me n t of I n do n esia, FR26, 11.00%, 10/15/14 145,580,000,000 IDR 12,910,559 FR27, 9.50%, 6/15/15 55,210,000,000 IDR 4,902,504 FR28, 10.00%, 7/15/17 104,700,000,000 IDR 9,599,210 FR30, 10.75%, 5/15/16 185,655,000,000 IDR 17,048,457 FR31, 11.00%, 11/15/20 919,348,000,000 IDR 90,283,283 FR32, 15.00%, 7/15/18 1,150,000,000 IDR 124,792 FR34, 12.80%, 6/15/21 1,522,849,000,000 IDR 162,922,153 FR35, 12.90%, 6/15/22 816,108,000,000 IDR 88,311,128 FR36, 11.50%, 9/15/19 437,062,000,000 IDR 43,269,837 FR37, 12.00%, 9/15/26 66,550,000,000 IDR 7,099,501 FR39, 11.75%, 8/15/23 556,845,000,000 IDR 58,184,623 FR40, 11.00%, 9/15/25 710,760,000,000 IDR 71,093,129 FR42, 10.25%, 7/15/27 818,390,000,000 IDR 77,454,721 FR43, 10.25%, 7/15/22 337,191,000,000 IDR 31,957,581 FR44, 10.00%, 9/15/24 197,824,000,000 IDR 18,608,394 FR46, 9.50%, 7/15/23 2,825,220,000,000 IDR 257,724,762 FR47, 10.00%, 2/15/28 1,854,867,000,000 IDR 172,630,988 FR48, 9.00%, 9/15/18 341,640,000,000 IDR 30,655,596 FR52, 10.50%, 8/15/30 896,704,000,000 IDR 86,604,479 se n ior bo n d, FR53, 8.25%, 7/15/21 128,956,000,000 IDR 11,059,331 I n do n esia Retail Bo n d, se n ior n ote, 8.50%, 10/15/16 70,944,000,000 IDR 6,208,792 1,258,653,820 Ireland 10.0% Gover n me n t of Irela n d, 5.50%, 10/18/17 581,634,900 EUR 925,707,341 5.90%, 10/18/19 572,988,000 EUR 957,269,540 4.50%, 4/18/20 471,335,000 EUR 737,276,328 5.00%, 10/18/20 1,419,015,000 EUR 2,284,532,497 se n ior bo n d, 4.50%, 10/18/18 170,232,000 EUR 266,240,883 se n ior bo n d, 4.40%, 6/18/19 390,069,000 EUR 608,903,388 se n ior bo n d, 5.40%, 3/13/25 723,011,670 EUR 1,188,147,894 6,968,077,871 Lithuania 1.1% d Gover n me n t of Lithua n ia, 144A, 6.75%, 1/15/15 340,330,000 357,259,716 7.375%, 2/11/20 259,310,000 315,904,407 6.125%, 3/09/21 101,430,000 117,380,882 790,545,005 18 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Malaysia 7.1% Gover n me n t of Malaysia, 3.434%, 8/15/14 MYR $ 3.741%, 2/27/15 MYR 3.835%, 8/12/15 MYR 4.72%, 9/30/15 MYR 3.197%, 10/15/15 MYR se n ior bo n d, 5.094%, 4/30/14 MYR se n ior bo n d, 4.262%, 9/15/16 MYR se n ior n ote, 3.172%, 7/15/16 MYR Mexico 4.6% Gover n me n t of Mexico, 7.00%, 6/19/14 e MXN 9.50%, 12/18/14 e MXN 6.00%, 6/18/15 e MXN 8.00%, 12/17/15 e MXN 6.25%, 6/16/16 e MXN 7.25%, 12/15/16 e MXN f Mexica n Udibo n os, I n dex Li n ked, 4.50%, 12/18/14 g MXN 5.00%, 6/16/16 g MXN 3.50%, 12/14/17 g MXN 4.00%, 6/13/19 g MXN 2.50%, 12/10/20 g MXN Peru 0.1% Gover n me n t of Peru, se n ior bo n d, 7.84%, 8/12/20 PEN Philippines 0.3% Gover n me n t of the Philippi n es, 4.625%, 11/25/15 PHP se n ior bo n d, 9.125%, 9/04/16 PHP se n ior n ote, 1.625%, 4/25/16 PHP Poland 10.1% Gover n me n t of Pola n d, 5.75%, 4/25/14 PLN 5.50%, 4/25/15 PLN 6.25%, 10/24/15 PLN 5.00%, 4/25/16 PLN 4.75%, 10/25/16 PLN 5.75%, 9/23/22 PLN h FRN, 2.72%, 1/25/17 PLN h FRN, 2.72%, 1/25/21 PLN se n ior n ote, 6.375%, 7/15/19 Semiannual Report | 19 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Russia 1.0% Russia Foreig n Bo n d, se n ior bo n d, d 144A, 7.50%, 3/31/30 $ c Reg S, 7.50%, 3/31/30 Serbia 0.8% d Gover n me n t of Serbia, se n ior n ote, 144A, 5.25%, 11/21/17 4.875%, 2/25/20 7.25%, 9/28/21 Singapore 0.4% Gover n me n t of Si n gapore, se n ior n ote, 1.125%, 4/01/16 SGD Slovenia 1.2% d Gover n me n t of Slove n ia, se n ior n ote, 144A, 5.50%, 10/26/22 5.85%, 5/10/23 South Korea 13.8% Gover n me n t of Korea, se n ior bo n d, 5.625%, 11/03/25 Korea Mo n etary Stabilizatio n Bo n d, se n ior bo n d, 2.47%, 4/02/15 KRW se n ior bo n d, 2.80%, 8/02/15 KRW se n ior bo n d, 2.81%, 10/02/15 KRW se n ior n ote, 2.57%, 6/09/14 KRW se n ior n ote, 2.82%, 8/02/14 KRW se n ior n ote, 2.78%, 10/02/14 KRW se n ior n ote, 2.84%, 12/02/14 KRW se n ior n ote, 2.74%, 2/02/15 KRW se n ior n ote, 2.76%, 6/02/15 KRW se n ior n ote, 2.90%, 12/02/15 KRW se n ior n ote, 2.78%, 2/02/16 KRW Korea Treasury Bo n d, se n ior bo n d, 5.25%, 9/10/15 KRW se n ior bo n d, 4.00%, 3/10/16 KRW se n ior bo n d, 5.00%, 9/10/16 KRW se n ior n ote, 3.25%, 12/10/14 KRW se n ior n ote, 4.50%, 3/10/15 KRW se n ior n ote, 3.25%, 6/10/15 KRW se n ior n ote, 4.00%, 9/10/15 KRW se n ior n ote, 2.75%, 12/10/15 KRW se n ior n ote, 2.75%, 6/10/16 KRW se n ior n ote, 3.00%, 12/10/16 KRW 20 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Sri Lanka 1.0% Gover n me n t of Sri La n ka, 10.60%, 7/01/19 368,000,000 LKR $ 3,003,719 11.20%, 7/01/22 1,288,300,000 LKR 10,501,222 A, 7.00%, 3/01/14 935,200,000 LKR 7,155,389 A, 11.25%, 7/15/14 23,159,500,000 LKR 179,906,078 A, 11.75%, 3/15/15 166,090,000 LKR 1,328,917 A, 6.50%, 7/15/15 3,488,190,000 LKR 26,432,447 A, 11.00%, 8/01/15 15,208,000,000 LKR 121,970,604 A, 6.40%, 8/01/16 2,094,100,000 LKR 15,592,874 A, 5.80%, 1/15/17 2,419,800,000 LKR 17,439,223 A, 7.50%, 8/15/18 478,510,000 LKR 3,478,533 A, 8.00%, 11/15/18 6,671,840,000 LKR 49,277,690 A, 9.00%, 5/01/21 10,254,020,000 LKR 75,277,608 B, 11.75%, 4/01/14 1,487,710,000 LKR 11,424,577 B, 6.60%, 6/01/14 759,700,000 LKR 5,807,346 B, 11.00%, 9/01/15 3,443,800,000 LKR 27,680,827 B, 6.40%, 10/01/16 1,421,400,000 LKR 10,476,164 B, 5.80%, 7/15/17 810,400,000 LKR 5,722,311 B, 8.50%, 7/15/18 1,975,710,000 LKR 14,909,203 C, 8.50%, 4/01/18 6,806,070,000 LKR 51,648,802 D, 8.50%, 6/01/18 7,532,460,000 LKR 57,024,526 Sri La n ka Gover n me n t Bo n d, 8.00%, 1/01/17 476,700,000 LKR 3,651,825 699,709,885 i Supranational 0.3% Inter -America n Developme n t Ba n k, se n ior n ote, 7.50%, 12/05/24 2,473,000,000 MXN 210,031,683 Sweden 3.4% Gover n me n t of Swede n , 6.75%, 5/05/14 6,893,300,000 SEK 1,086,075,895 Kommu n i n vest I Sverige AB, 2.25%, 5/05/14 8,098,170,000 SEK 1,266,221,646 2,352,297,541 Ukraine 4.3% d Gover n me n t of Ukrai n e, 144A, 7.95%, 6/04/14 391,240,000 374,367,775 144A, 6.875%, 9/23/15 10,500,000 9,620,625 144A, 9.25%, 7/24/17 689,700,000 647,028,261 144A, 7.75%, 9/23/20 181,290,000 161,331,784 se n ior bo n d, 144A, 6.58%, 11/21/16 135,700,000 121,797,535 se n ior bo n d, 144A, 7.80%, 11/28/22 572,565,000 509,582,850 se n ior n ote, 144A, 4.95%, 10/13/15 50,870,000 EUR 62,396,398 se n ior n ote, 144A, 6.25%, 6/17/16 349,346,000 314,848,083 se n ior n ote, 144A, 6.75%, 11/14/17 82,883,000 74,024,879 se n ior n ote, 144A, 7.95%, 2/23/21 554,350,000 496,836,187 se n ior n ote, 144A, 7.50%, 4/17/23 273,808,000 243,689,120 3,015,523,497 Semiannual Report | 21 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Vietnam 0.3% d Gover n me n t of Viet n am, 144A, 6.75%, 1/29/20 199,780,000 $ 221,506,075 Total Foreign Government and Agency Securities (Cost $51,360,569,867) 53,472,000,885 Quasi -Sovereign and Corporate Bonds 0.9% Hungary 0.4% d Hu n garia n Developme n t Ba n k, se n ior n ote, 144A, 6.25%, 10/21/20 250,000,000 262,968,750 South Korea 0.2% The Export-Import Ba n k of Korea, se n ior bo n d, 5.125%, 3/16/15 6,330,000 6,615,768 se n ior n ote, 4.625%, 2/20/17 14,090,000 EUR 21,275,940 d se n ior n ote, 144A, 1.45%, 5/19/14 691,680,000 SEK 108,006,360 135,898,068 Ukraine 0.3% d Fi n a n ci n g of I n frastructure Projects State E n terprise, 144A, 8.375%, 11/03/17 23,747,000 20,188,393 7.40%, 4/20/18 238,810,000 195,824,200 216,012,593 Total Quasi-Sovereign and Corporate Bonds (Cost $631,147,682) 614,879,411 Municipal Bonds 0.0% † United States 0.0% † Bexar Cou n ty Reve n ue, Ve n ue Project, Refu n di n g, Series A, BHAC I n sured, 5.25%, 8/15/47 6,900,000 7,317,036 Riverside Cou n ty Tra n sportatio n Commissio n Sales Tax Reve n ue, Build America Bo n ds, Series B, 6.807%, 6/01/39 11,380,000 14,328,558 Total Municipal Bonds (Cost $17,537,094) 21,645,594 Total Investments before Short Term Investments (Cost $52,009,254,643) 54,108,525,890 Short Term Investments 21.6% Foreign Government and Agency Securities 6.1% Brazil 0.2% Letra Tesouro Nacio n al, Strip, 4/01/14 394,670 a BRL 167,512,947 Canada 1.4% Gover n me n t of Ca n ada, 2.00%, 3/01/14 272,313,000 CAD 246,085,619 0.75%, 5/01/14 394,158,000 CAD 356,081,347 3.00%, 6/01/14 372,551,000 CAD 338,352,522 940,519,488 Hungary 0.1% j Hu n gary Treasury Bill, 6/25/14 7,148,720,000 HUF 31,560,378 Philippines 0.9% j Philippi n e Treasury Bills, 3/05/14 - 11/05/14 29,081,860,000 PHP 648,853,166 22 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Principal Amount* Value Short Term Investments (continued) Foreign Government and Agency Securities (continued) Singapore 3.5% j Mo n etary Authority of Si n gapore Treasury Bills, 4/04/14 - 8/19/14 SGD $ j Si n gapore Treasury Bills, 4/04/14 - 5/30/14 SGD Total Foreign Government and Agency Securities (Cost $4,305,275,779) U.S. Government and Agency Securities (Cost $918,658,059) 1.3% United States 1.3% j FHLB, 3/03/14 - 3/07/14 Total Investments before Money Market Funds (Cost $57,233,188,481) Shares Money Market Funds (Cost $9,902,981,600) 14.2% United States 14.2% k,l I n stitutio n al Fiduciary Trust Mo n ey Market Portfolio Total Investments (Cost $67,136,170,081) 99.0% Other Assets, less Liabilities 1.0% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. See Note 1(e). c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At February 28, 2014, the aggregate value of these securities was $588,004,538, representing 0.84% of net assets. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At February 28, 2014, the aggregate value of these securities was $6,751,633,216, representing 9.66% of net assets. e Principal amount is stated in 100 Mexican Peso Units. f Principal amount of security is adjusted for inflation. See Note 1(e). g Principal amount is stated in 100 Unidad de Inversion Units. h The coupon rate shown represents the rate at period end. i A supranational organization is an entity formed by two or more central governments through international treaties. j The security is traded on a discount basis with no stated coupon rate. k Non-income producing. l See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. Semiannual Report | 23 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund At February 28, 2014, the Fund had the following forward exchange contracts outstanding. See Note 1(c). Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counter- party a Type Quantity Contract Amount* Date Appreciation Depreciation Chilea n Peso DBAB Buy 12,395,040,000 25,043,014 3/03/14 $ — $ (2,863,467 ) Chilea n Peso DBAB Sell 12,395,040,000 22,074,871 3/03/14 — (104,676 ) I n dia n Rupee CITI Buy 1,585,066,500 24,487,355 3/03/14 1,165,536 — I n dia n Rupee CITI Sell 1,585,066,500 25,591,180 3/03/14 — (61,711 ) I n dia n Rupee HSBK Buy 6,089,994,500 94,024,927 3/03/14 4,536,217 — I n dia n Rupee HSBK Sell 6,089,994,500 98,324,042 3/03/14 — (237,102 ) Japa n ese Ye n JPHQ Buy 9,819,200,000 96,275,162 3/03/14 182,188 — Japa n ese Ye n JPHQ Sell 9,819,200,000 107,979,238 3/03/14 11,521,889 — Polish Zloty DBAB Buy 284,819,000 65,723,417 EUR 3/03/14 3,797,899 — Polish Zloty DBAB Sell 284,819,000 68,383,914 EUR 3/03/14 — (126,422 ) Japa n ese Ye n HSBK Buy 9,813,450,000 95,902,841 3/04/14 498,542 — Japa n ese Ye n HSBK Sell 9,813,450,000 107,780,890 3/04/14 11,379,507 — Japa n ese Ye n UBSW Buy 12,728,600,000 124,686,291 3/04/14 351,758 — Japa n ese Ye n UBSW Sell 12,728,600,000 138,459,698 3/04/14 13,421,648 — Malaysia n Ri n ggit JPHQ Buy 250,109,000 74,853,799 3/04/14 1,473,410 — Malaysia n Ri n ggit JPHQ Sell 250,109,000 76,359,834 3/04/14 32,624 — Chilea n Peso BZWS Buy 30,271,200,000 61,123,069 3/05/14 — (6,969,040 ) Chilea n Peso BZWS Sell 30,271,200,000 54,104,021 3/05/14 — (50,008 ) Chilea n Peso DBAB Buy 12,395,040,000 24,974,894 3/05/14 — (2,800,637 ) Chilea n Peso DBAB Sell 12,395,040,000 22,213,333 3/05/14 39,076 — Chilea n Peso MSCO Buy 24,865,500,000 47,480,428 3/05/14 — (2,996,991 ) Chilea n Peso MSCO Sell 24,865,500,000 44,068,232 3/05/14 — (415,205 ) Euro DBAB Sell 37,178,000 48,424,345 3/05/14 — (2,881,101 ) Si n gapore Dollar MSCO Buy 82,778,200 64,802,098 3/05/14 501,132 — Chilea n Peso DBAB Buy 12,092,440,000 24,343,110 3/06/14 — (2,712,773 ) Chilea n Peso MSCO Buy 26,179,074,000 50,325,017 3/06/14 — (3,497,231 ) Chilea n Peso MSCO Sell 26,179,074,000 46,396,232 3/06/14 — (431,554 ) Chilea n Peso DBAB Buy 12,019,520,000 24,269,601 3/07/14 — (2,772,263 ) Euro BZWS Sell 80,229,957 104,976,085 3/07/14 — (5,740,672 ) Euro GSCO Sell 46,970,000 61,359,260 3/07/14 — (3,458,999 ) Japa n ese Ye n BZWS Sell 35,663,421,500 359,717,352 3/07/14 9,375,878 — Japa n ese Ye n MSCO Sell 6,405,061,130 69,075,137 3/07/14 6,154,686 — Chilea n Peso MSCO Buy 12,816,000,000 25,890,909 3/10/14 — (2,977,235 ) Euro BZWS Sell 23,992,252 31,255,666 3/10/14 — (1,853,392 ) Euro CITI Sell 109,690,000 143,304,501 3/10/14 — (8,066,561 ) Euro GSCO Sell 38,210,000 49,826,604 3/10/14 — (2,902,799 ) Euro HSBK Sell 29,251,000 38,172,555 3/10/14 — (2,193,521 ) Euro MSCO Sell 82,877,000 108,299,520 3/10/14 — (6,069,880 ) Si n gapore Dollar GSCO Buy 87,786,250 70,426,193 3/11/14 — (1,171,968 ) Chilea n Peso MSCO Buy 24,865,500,000 50,263,796 3/12/14 — (5,817,465 ) Euro DBAB Sell 129,470,000 168,852,713 3/12/14 — (9,814,275 ) Chilea n Peso DBAB Buy 11,693,890,000 23,643,126 3/13/14 — (2,743,141 ) Euro JPHQ Sell 204,801,000 269,944,102 3/13/14 — (12,678,516 ) I n dia n Rupee JPHQ Buy 2,855,265,000 45,668,676 3/13/14 444,229 — 24 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Mexica n Peso CITI Buy 897,849,000 69,155,742 3/13/14 $ — $ (1,526,498 ) Mexica n Peso JPHQ Buy 1,456,663,741 106,695,751 3/13/14 3,025,447 — Mexica n Peso CITI Buy 553,062,600 42,015,498 3/14/14 — (360,037 ) Si n gapore Dollar HSBK Buy 240,069,100 192,486,450 3/14/14 — (3,096,647 ) Chilea n Peso JPHQ Buy 25,881,000,000 49,589,960 3/17/14 — (3,356,000 ) Euro BZWS Sell 52,945,647 68,896,582 3/17/14 — (4,167,478 ) Euro DBAB Sell 103,280,000 134,064,670 3/17/14 — (8,459,910 ) Japa n ese Ye n CITI Sell 8,267,822,900 86,361,549 3/17/14 5,137,799 — Chilea n Peso DBAB Buy 23,672,830,000 47,988,709 3/18/14 — (5,704,472 ) Euro CITI Sell 6,192,249 8,038,685 3/18/14 — (506,503 ) Euro DBAB Sell 112,249,000 146,041,561 3/18/14 — (8,859,964 ) I n dia n Rupee JPHQ Buy 2,095,665,000 33,058,616 3/18/14 751,158 — Mexica n Peso JPHQ Buy 1,108,360,000 81,145,033 3/18/14 2,308,396 — Si n gapore Dollar DBAB Buy 109,530,000 87,764,423 3/18/14 — (1,356,385 ) Swedish Kro n a DBAB Buy 433,883,000 47,885,992 EUR 3/18/14 1,571,197 — Hu n garia n Fori n t DBAB Buy 20,036,298,800 63,450,685 EUR 3/19/14 1,592,727 — Hu n garia n Fori n t JPHQ Buy 6,004,960,140 19,035,206 EUR 3/19/14 451,434 — Japa n ese Ye n CITI Sell 25,386,870,000 266,871,823 3/19/14 17,466,514 — Japa n ese Ye n MSCO Sell 12,384,230,000 129,454,137 3/19/14 7,789,169 — Philippi n e Peso HSBK Buy 1,562,550,000 34,925,123 3/19/14 — (103,282 ) Polish Zloty DBAB Buy 223,787,690 52,378,628 EUR 3/19/14 1,889,053 — Si n gapore Dollar DBAB Buy 190,493,600 149,355,203 3/19/14 924,951 — Si n gapore Dollar HSBK Buy 217,756,000 174,546,912 3/19/14 — (2,759,486 ) Si n gapore Dollar JPHQ Buy 135,883,000 106,055,852 3/19/14 1,142,070 — Hu n garia n Fori n t JPHQ Buy 10,046,465,000 31,725,345 EUR 3/20/14 919,774 — Swedish Kro n a UBSW Buy 1,880,000,000 216,582,376 EUR 3/20/14 — (5,751,170 ) Chilea n Peso JPHQ Buy 10,835,800,000 21,912,639 3/21/14 — (2,564,724 ) Euro BZWS Sell 4,383,502 5,692,416 3/21/14 — (356,722 ) Euro DBAB Sell 34,555,000 44,835,113 3/21/14 — (2,850,035 ) Hu n garia n Fori n t JPHQ Buy 9,992,530,000 31,725,339 EUR 3/21/14 677,243 — Japa n ese Ye n BZWS Sell 8,436,480,000 89,183,378 3/24/14 6,299,611 — Japa n ese Ye n DBAB Buy 2,000,000,000 19,713,873 3/24/14 — (64,975 ) Japa n ese Ye n DBAB Sell 8,258,238,000 87,469,289 3/24/14 6,336,652 — Mexica n Peso CITI Buy 1,615,454,200 118,483,703 3/24/14 3,094,747 — Swedish Kro n a DBAB Buy 1,307,000,000 151,603,025 EUR 3/24/14 — (5,435,916 ) Japa n ese Ye n BZWS Sell 8,566,803,330 90,319,487 3/25/14 6,154,913 — South Korea n Wo n HSBK Buy 45,379,000,000 39,999,119 3/25/14 2,506,767 — South Korea n Wo n HSBK Sell 45,379,000,000 42,062,381 3/25/14 — (443,504 ) Swedish Kro n a CITI Buy 150,300,000 17,772,050 EUR 3/25/14 — (1,092,310 ) Euro CITI Sell 7,237,832 9,414,248 3/26/14 — (573,765 ) Euro DBAB Sell 29,745,000 38,646,191 3/26/14 — (2,401,107 ) I n dia n Rupee DBAB Buy 3,034,046,000 47,697,626 3/26/14 1,169,240 — Malaysia n Ri n ggit DBAB Buy 152,218,000 47,960,804 3/26/14 — (1,569,850 ) Malaysia n Ri n ggit HSBK Buy 145,031,000 45,673,301 3/26/14 — (1,472,704 ) Euro BZWS Sell 151,820,000 205,010,137 3/27/14 — (4,497,216 ) Semiannual Report | 25 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation I n dia n Rupee DBAB Buy 4,531,850,796 72,215,187 3/28/14 $ 745,028 $ — I n dia n Rupee JPHQ Buy 1,429,725,000 22,504,722 3/28/14 513,035 — Euro DBAB Sell 990,895 1,277,680 3/31/14 — (89,725 ) Chilea n Peso DBAB Buy 12,117,060,000 24,538,396 4/04/14 — (2,935,508 ) Euro DBAB Sell 74,973,000 96,501,497 4/04/14 — (6,958,925 ) I n dia n Rupee CITI Buy 1,569,772,500 24,814,614 4/07/14 408,179 — I n dia n Rupee DBAB Buy 1,979,778,000 31,256,362 4/07/14 554,318 — I n dia n Rupee HSBK Buy 2,287,801,000 36,119,372 4/07/14 640,561 — I n dia n Rupee JPHQ Buy 2,575,440,000 40,724,858 4/07/14 656,802 — I n dia n Rupee DBAB Buy 2,510,663,000 39,453,191 4/09/14 872,051 — Euro HSBK Sell 133,988,000 175,104,898 4/10/14 — (9,794,425 ) Euro DBAB Sell 113,621,500 148,702,138 4/11/14 — (8,092,044 ) Euro UBSW Sell 66,994,000 87,711,895 4/11/14 — (4,737,769 ) Chilea n Peso MSCO Buy 24,383,100,000 49,847,899 4/14/14 — (6,415,231 ) Euro JPHQ Sell 214,266,000 280,836,946 4/14/14 — (14,843,577 ) I n dia n Rupee DBAB Buy 2,891,384,000 45,846,954 4/15/14 539,481 — Euro HSBK Sell 117,406,000 153,676,236 4/16/14 — (8,340,459 ) Malaysia n Ri n ggit DBAB Buy 215,381,806 67,185,041 4/16/14 — (1,639,092 ) I n dia n Rupee DBAB Buy 3,845,730,000 61,322,203 4/17/14 350,980 — Chilea n Peso MSCO Buy 21,847,300,000 44,355,497 4/21/14 — (5,463,997 ) I n dia n Rupee JPHQ Buy 2,057,100,000 32,957,473 4/21/14 6,373 — Japa n ese Ye n BZWS Sell 2,679,000,000 27,540,053 4/21/14 1,216,150 — Japa n ese Ye n JPHQ Buy 1,609,650,000 15,785,370 4/21/14 31,080 — Japa n ese Ye n JPHQ Sell 1,609,650,000 16,524,060 4/21/14 707,609 — I n dia n Rupee DBAB Buy 725,918,000 11,567,585 4/22/14 62,592 — I n dia n Rupee JPHQ Buy 1,454,842,000 23,196,008 4/22/14 112,505 — Japa n ese Ye n CITI Sell 6,890,100,000 70,411,323 4/22/14 2,708,680 — Japa n ese Ye n JPHQ Buy 2,465,150,000 24,175,082 4/22/14 47,668 — Japa n ese Ye n JPHQ Sell 2,465,150,000 25,182,601 4/22/14 959,851 — Euro DBAB Sell 107,566,000 140,986,756 4/23/14 — (7,451,063 ) Mexica n Peso CITI Buy 618,239,190 49,021,860 4/23/14 — (2,602,140 ) Euro BZWS Sell 248,233,324 324,242,368 4/25/14 — (18,312,110 ) Malaysia n Ri n ggit JPHQ Buy 19,310,000 6,210,601 4/25/14 — (337,849 ) South Korea n Wo n JPHQ Buy 144,472,750,000 127,333,642 4/25/14 7,765,481 — South Korea n Wo n JPHQ Sell 144,472,750,000 133,646,081 4/25/14 — (1,453,042 ) Chilea n Peso JPHQ Buy 13,842,935,000 27,867,006 4/28/14 — (3,239,831 ) I n dia n Rupee HSBK Buy 2,267,330,000 35,435,613 4/29/14 841,086 — Euro BZWS Sell 41,793,000 54,506,723 4/30/14 — (3,166,380 ) Euro DBAB Sell 236,418,000 313,873,265 4/30/14 — (12,376,579 ) I n dia n Rupee DBAB Buy 2,408,894,996 38,455,257 4/30/14 78,780 — Swedish Kro n a UBSW Buy 67,500,000 7,808,433 EUR 4/30/14 — (257,958 ) Euro BZWS Sell 202,926,342 268,966,691 5/05/14 — (11,066,197 ) I n dia n Rupee HSBK Buy 1,251,285,000 19,572,277 5/06/14 420,123 — I n dia n Rupee JPHQ Buy 792,240,000 12,390,075 5/06/14 267,935 — Euro BZWS Sell 78,607,000 103,159,896 5/07/14 — (5,315,731 ) 26 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Euro GSCO Sell 226,520,861 298,010,845 5/07/14 $ — $ (14,582,086 ) I n dia n Rupee HSBK Buy 541,250,000 8,500,530 5/07/14 145,572 — Euro GSCO Sell 127,740,000 167,289,581 5/08/14 — (8,988,383 ) Chilea n Peso MSCO Buy 11,060,000,000 22,434,077 5/12/14 — (2,787,479 ) Euro GSCO Sell 215,068,000 284,137,088 5/12/14 — (12,651,764 ) Euro UBSW Sell 39,305,000 51,897,339 5/12/14 — (2,342,649 ) I n dia n Rupee DBAB Buy 4,385,197,150 68,885,196 5/12/14 1,095,858 — I n dia n Rupee HSBK Buy 1,292,616,000 20,326,435 5/12/14 301,744 — Japa n ese Ye n CITI Sell 12,481,442,000 126,513,496 5/12/14 3,857,093 — Euro CITI Sell 100,069,509 132,076,741 5/13/14 — (6,016,913 ) Euro GSCO Sell 406,855,000 541,004,438 5/13/14 — (20,446,242 ) I n dia n Rupee HSBK Buy 982,620,000 15,447,814 5/13/14 230,191 — I n dia n Rupee JPHQ Buy 2,855,265,000 44,901,870 5/13/14 654,763 — Japa n ese Ye n GSCO Sell 16,608,958,000 167,738,449 5/13/14 4,519,723 — Japa n ese Ye n UBSW Sell 12,414,879,000 125,358,500 5/13/14 3,355,618 — Japa n ese Ye n CITI Sell 12,414,890,000 123,401,089 5/14/14 1,397,501 — Si n gapore Dollar DBAB Buy 95,420,000 75,904,860 5/14/14 — (625,927 ) Euro BZWS Sell 205,897,795 272,215,335 5/16/14 — (11,919,286 ) I n dia n Rupee DBAB Buy 988,229,000 15,583,521 5/19/14 165,232 — I n dia n Rupee JPHQ Buy 2,310,323,000 36,436,403 5/19/14 381,689 — Si n gapore Dollar DBAB Buy 84,117,000 66,333,097 5/19/14 28,782 — Euro GSCO Sell 202,057,000 261,815,358 5/20/14 — (17,019,478 ) Malaysia n Ri n ggit HSBK Buy 632,620,000 206,725,051 5/20/14 — (14,503,605 ) Euro BZWS Sell 251,880,551 324,233,239 5/21/14 — (23,357,288 ) I n dia n Rupee DBAB Buy 900,181,000 14,228,286 5/21/14 111,621 — I n dia n Rupee HSBK Buy 3,869,965,050 61,159,111 5/21/14 489,536 — I n dia n Rupee JPHQ Buy 4,113,949,900 65,056,057 5/21/14 479,275 — Chilea n Peso MSCO Buy 5,306,760,000 10,554,415 5/22/14 — (1,137,931 ) Malaysia n Ri n ggit HSBK Buy 36,030,800 11,702,491 5/22/14 — (755,206 ) Euro JPHQ Sell 37,226,387 48,130,368 5/23/14 — (3,241,401 ) Mexica n Peso HSBK Buy 531,511,160 41,849,625 5/23/14 — (2,028,598 ) I n dia n Rupee DBAB Buy 3,034,046,000 47,985,418 5/27/14 289,647 — Malaysia n Ri n ggit JPHQ Buy 1,917,700,000 577,925,111 5/27/14 4,643,696 — Polish Zloty MSCO Buy 267,265,000 62,618,465 EUR 5/27/14 1,782,311 — Si n gapore Dollar BZWS Buy 128,018,000 101,132,046 5/27/14 — (135,317 ) South Korea n Wo n JPHQ Buy 743,500,000,00070,375,874,374 JPY 5/27/14 2,502,175 — Malaysia n Ri n ggit HSBK Buy 148,382,600 47,978,336 5/28/14 — (2,903,273 ) Mexica n Peso JPHQ Buy 1,552,000,000 120,806,414 5/28/14 — (4,571,322 ) South Korea n Wo n JPHQ Buy 155,855,000,000 136,738,902 5/28/14 8,762,690 — South Korea n Wo n JPHQ Sell 155,855,000,000 143,926,382 5/28/14 — (1,575,210 ) Malaysia n Ri n ggit HSBK Buy 126,924,000 39,198,271 5/29/14 — (642,985 ) Mexica n Peso HSBK Buy 475,193,807 34,779,610 5/29/14 806,902 — Euro BZWS Sell 50,325,351 65,020,353 5/30/14 — (4,427,961 ) Euro GSCO Sell 203,544,000 262,439,456 5/30/14 — (18,448,555 ) I n dia n Rupee DBAB Buy 2,408,894,996 38,216,107 5/30/14 88,526 — Semiannual Report | 27 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation I n dia n Rupee HSBK Buy 4,401,908,000 69,864,347 5/30/14 $ 131,843 $ — I n dia n Rupee JPHQ Buy 17,736,493,000 281,636,690 5/30/14 397,134 — Malaysia n Ri n ggit HSBK Buy 210,695,000 67,658,392 5/30/14 — (3,659,938 ) Malaysia n Ri n ggit JPHQ Buy 352,411,000 108,624,665 5/30/14 — (1,580,078 ) Si n gapore Dollar DBAB Buy 265,323,000 209,440,679 5/30/14 123,835 (243,686 ) South Korea n Wo n JPHQ Buy 155,855,000,000 145,618,051 5/30/14 — (130,343 ) South Korea n Wo n JPHQ Sell 155,855,000,000 144,092,712 5/30/14 — (1,394,996 ) Swedish Kro n a UBSW Buy 485,000,000 55,941,959 EUR 5/30/14 — (1,663,348 ) Chilea n Peso JPHQ Buy 31,264,830,000 60,956,970 6/03/14 — (5,545,962 ) Chilea n Peso MSCO Buy 26,179,074,000 45,988,711 6/03/14 408,754 — I n dia n Rupee CITI Buy 1,585,066,500 25,080,166 6/03/14 102,359 — I n dia n Rupee DBAB Buy 4,439,003,000 70,484,979 6/03/14 39,069 — I n dia n Rupee HSBK Buy 6,089,994,500 96,296,678 6/03/14 457,270 — Swedish Kro n a BZWS Buy 1,266,479,512 146,303,877 EUR 6/03/14 — (4,663,117 ) Chilea n Peso BZWS Buy 30,271,200,000 53,643,806 6/05/14 — (3,137 ) Chilea n Peso DBAB Buy 44,641,073,000 87,096,036 6/05/14 — (7,991,902 ) Euro BZWS Sell 165,594,422 215,973,640 6/05/14 — (12,545,277 ) Euro DBAB Sell 196,930,000 259,746,731 6/06/14 — (12,015,183 ) Malaysia n Ri n ggit DBAB Buy 28,167,000 8,929,998 6/06/14 — (377,727 ) Polish Zloty DBAB Buy 354,200,000 81,488,980 EUR 6/06/14 4,357,182 — Euro GSCO Sell 102,043,700 133,899,702 6/09/14 — (6,920,086 ) Japa n ese Ye n CITI Sell 28,538,800,000 287,776,545 6/09/14 7,279,237 — Japa n ese Ye n HSBK Sell 42,738,600,000 431,659,428 6/09/14 11,597,539 — Japa n ese Ye n JPHQ Buy 28,652,300,000 281,082,645 6/09/14 530,212 — Japa n ese Ye n JPHQ Sell 28,652,300,000 287,774,820 6/09/14 6,161,963 — Mexica n Peso CITI Buy 1,672,699,230 126,382,618 6/09/14 — (1,222,217 ) Si n gapore Dollar DBAB Buy 150,355,000 119,991,221 6/09/14 — (1,369,356 ) Si n gapore Dollar GSCO Buy 87,786,250 69,971,505 6/09/14 — (712,959 ) Japa n ese Ye n BZWS Sell 35,594,850,000 365,764,898 6/10/14 15,913,996 — Japa n ese Ye n HSBK Sell 37,908,340,000 391,890,378 6/10/14 19,300,889 — Japa n ese Ye n JPHQ Buy 13,500,000,000 132,437,338 6/10/14 250,037 — Japa n ese Ye n JPHQ Sell 25,707,090,000 261,260,367 6/10/14 8,593,236 — Mexica n Peso CITI Buy 1,670,822,000 126,046,501 6/10/14 — (1,036,126 ) Swedish Kro n a DBAB Buy 879,900,000 100,929,112 EUR 6/10/14 — (2,265,083 ) Euro GSCO Sell 104,415,800 138,340,493 6/11/14 — (5,752,953 ) Japa n ese Ye n DBAB Sell 12,553,300,000 130,632,909 6/11/14 7,249,553 — Japa n ese Ye n JPHQ Buy 35,122,020,000 344,526,059 6/11/14 679,800 — Japa n ese Ye n JPHQ Sell 35,122,020,000 365,764,458 6/11/14 20,558,599 — Polish Zloty CITI Buy 61,037,800 13,918,728 EUR 6/11/14 915,719 — Swedish Kro n a MSCO Buy 408,080,000 46,486,302 EUR 6/11/14 — (606,298 ) Mexica n Peso CITI Buy 3,397,747,360 256,714,696 6/12/14 — (2,535,191 ) Polish Zloty DBAB Buy 312,838,000 71,855,663 EUR 6/12/14 3,972,507 — Swedish Kro n a MSCO Buy 1,321,532,600 150,281,892 EUR 6/12/14 — (1,607,738 ) Euro DBAB Sell 70,474,000 93,571,854 6/13/14 — (3,682,141 ) Mexica n Peso CITI Buy 2,115,692,400 157,978,271 6/13/14 280,855 — 28 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Swedish Kro n a BZWS Buy 730,984,000 82,660,575 EUR 6/13/14 $ — $ (248,833 ) Swedish Kro n a MSCO Buy 1,256,674,700 139,461,780 EUR 6/13/14 3,343,405 (121,714 ) Japa n ese Ye n CITI Sell 4,208,470,000 44,299,684 6/16/14 2,934,295 — Malaysia n Ri n ggit HSBK Buy 418,125,000 130,330,092 6/16/14 — (3,448,681 ) Swedish Kro n a MSCO Buy 639,689,800 72,905,769 EUR 6/16/14 — (1,007,401 ) Japa n ese Ye n JPHQ Buy 14,811,300,000 145,295,003 6/17/14 287,404 — Japa n ese Ye n JPHQ Sell 14,811,300,000 156,758,216 6/17/14 11,175,808 — Swedish Kro n a DBAB Buy 433,849,000 47,846,859 EUR 6/17/14 1,522,520 — Swedish Kro n a MSCO Buy 253,752,800 29,159,116 EUR 6/18/14 — (730,359 ) Swedish Kro n a DBAB Buy 2,433,000,000 274,142,552 EUR 6/19/14 4,071,762 (3,577,094 ) Swedish Kro n a UBSW Buy 1,880,000,000 216,232,381 EUR 6/19/14 — (5,689,884 ) Euro BZWS Sell 19,959,932 26,800,201 6/20/14 — (744,585 ) Japa n ese Ye n DBAB Sell 24,749,910,000 240,884,414 6/20/14 — (2,390,801 ) Mexica n Peso CITI Buy 1,314,260,000 98,736,364 6/20/14 — (478,995 ) Si n gapore Dollar HSBK Buy 163,895,000 130,178,713 6/20/14 — (871,474 ) Si n gapore Dollar DBAB Buy 205,097,300 163,437,166 6/23/14 — (1,621,757 ) Swedish Kro n a MSCO Buy 630,587,640 72,021,065 EUR 6/23/14 — (1,214,396 ) South Korea n Wo n JPHQ Buy 48,039,490,000 41,589,031 6/24/14 3,203,823 — South Korea n Wo n JPHQ Sell 48,039,490,000 44,363,938 6/24/14 — (428,916 ) Swedish Kro n a MSCO Buy 844,220,000 97,513,139 EUR 6/24/14 — (3,135,592 ) Swedish Kro n a UBSW Buy 425,170,000 48,604,744 EUR 6/25/14 — (882,902 ) South Korea n Wo n DBAB Buy 129,184,000,000 110,574,339 6/27/14 9,862,594 — South Korea n Wo n DBAB Sell 129,184,000,000 119,162,439 6/27/14 — (1,274,494 ) Swedish Kro n a CITI Buy 1,258,232,801 141,688,894 EUR 6/27/14 348,456 — Japa n ese Ye n BZWS Sell 11,637,164,000 119,600,863 6/30/14 5,207,769 — Swedish Kro n a DBAB Buy 1,236,000,000 140,617,154 EUR 6/30/14 — (1,642,648 ) Swedish Kro n a UBSW Buy 1,104,669,000 124,690,325 EUR 6/30/14 — (108,005 ) Malaysia n Ri n ggit HSBK Buy 497,925,000 153,746,989 7/07/14 — (2,831,662 ) Philippi n e Peso HSBK Buy 2,511,000,000 57,512,597 7/07/14 — (1,774,529 ) Chilea n Peso DBAB Buy 24,066,765,000 44,403,625 7/09/14 — (1,882,764 ) Euro JPHQ Sell 117,193,824 150,580,000 7/10/14 — (11,149,872 ) Mexica n Peso CITI Buy 2,259,375,169 170,227,246 7/10/14 — (1,568,491 ) Si n gapore Dollar HSBK Buy 165,273,000 129,600,471 7/14/14 800,682 — Mexica n Peso CITI Buy 1,223,598,018 92,294,778 7/15/14 — (989,972 ) Euro BZWS Sell 100,903,000 131,920,582 7/16/14 — (7,328,119 ) Euro GSCO Sell 91,986,000 120,355,402 7/16/14 — (6,587,613 ) Euro MSCO Sell 100,845,000 131,563,395 7/16/14 — (7,605,264 ) Euro BZWS Sell 158,260,000 208,151,465 7/18/14 — (10,251,613 ) Euro GSCO Sell 91,986,000 121,117,046 7/18/14 — (5,826,120 ) Euro DBAB Sell 87,055,000 114,200,490 7/22/14 — (5,938,049 ) Euro MSCO Sell 94,240,000 123,448,746 7/22/14 — (6,605,312 ) Malaysia n Ri n ggit DBAB Buy 193,897,100 59,701,059 7/22/14 — (983,507 ) Euro DBAB Sell 89,314,817 117,361,456 7/23/14 — (5,895,773 ) Japa n ese Ye n CITI Sell 14,729,205,625 148,052,625 7/24/14 3,242,084 — Japa n ese Ye n JPHQ Buy 22,694,000,000 222,673,574 7/24/14 443,035 — Semiannual Report | 29 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Japa n ese Ye n JPHQ Sell 22,694,000,000 227,782,796 7/24/14 $ 4,666,187 $ — Si n gapore Dollar JPHQ Buy 136,940,000 107,190,382 7/24/14 858,225 — Euro DBAB Sell 57,486,735 76,040,345 7/25/14 — (3,293,235 ) Euro GSCO Sell 53,052,700 70,234,347 7/25/14 — (2,980,118 ) Japa n ese Ye n JPHQ Sell 7,902,175,000 79,719,294 7/25/14 2,028,361 — Malaysia n Ri n ggit DBAB Buy 6,261,000 1,943,987 7/25/14 — (48,304 ) Chilea n Peso DBAB Buy 17,914,400,000 32,330,626 7/28/14 — (731,663 ) Euro BZWS Sell 69,060,000 91,463,064 7/28/14 — (3,842,171 ) Euro CITI Sell 97,037,945 128,509,777 7/28/14 — (5,406,009 ) Chilea n Peso MSCO Buy 10,226,011,000 19,325,354 7/29/14 — (1,289,393 ) Euro BZWS Sell 8,238,187 10,920,870 7/29/14 — (448,125 ) Euro DBAB Sell 2,245,099 2,975,542 7/29/14 — (122,776 ) Japa n ese Ye n BZWS Sell 13,069,570,000 131,672,712 7/29/14 3,174,714 — Chilea n Peso DBAB Buy 10,855,470,000 19,326,099 7/30/14 — (181,595 ) Chilea n Peso JPHQ Buy 23,075,040,000 41,338,302 7/30/14 — (643,592 ) Malaysia n Ri n ggit JPHQ Buy 6,585,000 2,020,993 7/30/14 — (27,780 ) Mexica n Peso CITI Buy 1,772,466,150 135,117,102 7/30/14 — (3,006,949 ) Swedish Kro n a BZWS Buy 968,454,000 109,868,061 EUR 7/30/14 — (927,940 ) Chilea n Peso JPHQ Buy 24,540,000,000 44,124,786 7/31/14 — (850,240 ) Chilea n Peso MSCO Buy 19,976,960,000 37,547,148 7/31/14 — (2,319,198 ) Euro JPHQ Sell 236,418,000 314,297,635 7/31/14 — (11,968,124 ) Malaysia n Ri n ggit HSBK Buy 31,057,000 9,470,619 7/31/14 — (70,516 ) Chilea n Peso DBAB Buy 21,710,940,000 38,916,864 8/01/14 — (634,472 ) Euro DBAB Sell 72,100,000 95,792,781 8/01/14 — (3,707,999 ) Euro GSCO Sell 236,417,000 313,845,932 8/01/14 — (12,418,643 ) Euro BZWS Sell 21,388,935 28,401,297 8/04/14 — (1,116,310 ) Euro HSBK Sell 236,418,000 313,355,510 8/04/14 — (12,911,029 ) Euro BZWS Sell 202,258,000 268,242,650 8/05/14 — (10,881,854 ) Euro MSCO Sell 8,856,901 11,732,958 8/05/14 — (489,936 ) Chilea n Peso DBAB Buy 13,711,100,000 23,975,484 8/06/14 190,538 — Euro JPHQ Sell 254,839,100 337,076,442 8/06/14 — (14,612,390 ) Japa n ese Ye n MSCO Sell 1,969,700,000 19,904,404 8/06/14 537,603 — Malaysia n Ri n ggit HSBK Buy 518,518,000 155,578,247 8/06/14 1,309,127 — Malaysia n Ri n ggit JPHQ Buy 13,600,000 4,100,461 8/06/14 14,475 — Malaysia n Ri n ggit HSBK Buy 137,320,000 40,948,263 8/07/14 598,111 — Si n gapore Dollar DBAB Buy 139,923,000 110,312,830 8/07/14 92,748 — Si n gapore Dollar HSBK Buy 139,904,000 110,334,385 8/07/14 56,201 — Euro CITI Sell 115,434,119 153,677,443 8/08/14 — (5,626,757 ) Chilea n Peso BZWS Buy 20,031,600,000 37,229,997 8/11/14 — (1,939,237 ) Chilea n Peso JPHQ Buy 13,008,500,000 24,403,902 8/11/14 — (1,486,120 ) Euro CITI Sell 30,267,305 40,330,730 8/11/14 — (1,439,567 ) Euro DBAB Sell 226,679,000 302,242,445 8/11/14 — (10,585,180 ) Euro JPHQ Sell 295,609,000 393,638,857 8/11/14 — (14,315,393 ) Malaysia n Ri n ggit DBAB Buy 200,633,268 60,005,164 8/11/14 682,862 — Malaysia n Ri n ggit HSBK Buy 82,678,945 24,701,739 8/11/14 307,184 — 30 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Mexica n Peso CITI Buy 2,260,406,280 167,727,334 8/11/14 $ 713,537 $ (116,166 ) Mexica n Peso MSCO Buy 1,646,149,000 125,824,473 8/11/14 — (3,241,402 ) Si n gapore Dollar HSBK Buy 190,826,500 150,422,907 8/11/14 149,129 — Swedish Kro n a MSCO Buy 326,410,000 37,014,231 EUR 8/11/14 — (300,160 ) Chilea n Peso DBAB Buy 11,009,800,000 19,505,359 8/12/14 — (110,470 ) Euro BZWS Sell 28,000,000 37,468,200 8/12/14 — (1,173,133 ) Euro GSCO Sell 171,944,000 230,205,505 8/12/14 — (7,085,401 ) Malaysia n Ri n ggit HSBK Buy 62,400,000 18,956,770 8/12/14 — (82,948 ) Malaysia n Ri n ggit JPHQ Buy 116,351,000 35,371,496 8/12/14 — (179,381 ) Mexica n Peso CITI Buy 1,374,921,000 105,325,647 8/12/14 — (2,947,788 ) Si n gapore Dollar BZWS Buy 38,999,058 30,703,085 8/12/14 69,267 — Si n gapore Dollar DBAB Buy 278,683,950 220,199,076 8/12/14 — (302,468 ) South Korea n Wo n HSBK Buy 184,161,000,00015,657,818,664 JPY 8/12/14 17,372,851 — Swedish Kro n a UBSW Buy 891,973,049 101,631,977 EUR 8/12/14 — (1,490,391 ) Malaysia n Ri n ggit DBAB Buy 176,076,402 53,091,030 8/13/14 162,892 — Si n gapore Dollar DBAB Buy 54,530,000 43,021,696 8/13/14 5,496 — Si n gapore Dollar DBAB Buy 95,420,000 75,415,926 8/14/14 — (124,096 ) Euro MSCO Sell 144,241,718 191,407,317 8/15/14 — (7,653,477 ) Mexica n Peso MSCO Buy 710,284,000 53,922,550 8/15/14 — (1,046,236 ) Chilea n Peso DBAB Buy 20,505,700,000 36,415,734 8/18/14 — (311,544 ) Euro JPHQ Sell 142,058,430 188,419,199 8/18/14 — (7,628,899 ) Si n gapore Dollar BZWS Buy 112,084,000 88,255,118 8/18/14 186,319 — Euro BZWS Sell 186,465,000 247,094,095 8/19/14 — (10,237,557 ) Japa n ese Ye n DBAB Sell 9,637,940,000 98,189,024 8/19/14 3,417,260 — Mexica n Peso DBAB Buy 1,413,199,480 105,223,147 8/19/14 — (51,074 ) Si n gapore Dollar DBAB Buy 84,117,000 66,348,793 8/19/14 25,037 — Si n gapore Dollar HSBK Buy 84,114,500 66,357,289 8/19/14 14,568 — Chilea n Peso JPHQ Buy 53,128,167,200 99,041,161 8/20/14 — (5,515,041 ) Chilea n Peso MSCO Buy 9,984,130,000 18,761,167 8/20/14 — (1,185,237 ) Euro DBAB Sell 148,587,110 198,444,029 8/20/14 — (6,614,235 ) Euro JPHQ Sell 207,184,000 276,806,111 8/20/14 — (9,119,037 ) Japa n ese Ye n HSBK Sell 19,192,069,750 197,856,389 8/20/14 9,135,750 — Japa n ese Ye n JPHQ Buy 8,717,091,000 85,546,804 8/20/14 170,631 — Japa n ese Ye n JPHQ Sell 13,048,709,000 134,228,636 8/20/14 5,917,269 — Mexica n Peso CITI Buy 2,310,635,000 174,263,588 8/20/14 — (2,316,322 ) Euro JPHQ Sell 141,425,000 189,056,233 8/21/14 — (6,118,048 ) Malaysia n Ri n ggit HSBK Buy 571,500,000 170,642,859 8/21/14 2,127,103 — Malaysia n Ri n ggit JPHQ Buy 177,750,000 53,081,885 8/21/14 653,655 — Mexica n Peso HSBK Buy 1,245,700,000 92,834,520 8/21/14 — (142,071 ) Japa n ese Ye n BZWS Sell 4,322,430,000 44,579,517 8/22/14 2,075,377 — Mexica n Peso HSBK Buy 543,754,960 40,517,348 8/22/14 — (59,657 ) Polish Zloty DBAB Buy 318,369,688 73,574,064 EUR 8/22/14 2,971,169 — South Korea n Wo n JPHQ Buy 193,500,000,000 170,109,890 8/22/14 9,828,921 — South Korea n Wo n JPHQ Sell 193,500,000,000 178,249,014 8/22/14 — (1,689,797 ) Euro BZWS Sell 140,858,555 188,833,570 8/25/14 — (5,559,449 ) Semiannual Report | 31 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Japa n ese Ye n CITI Sell 8,636,095,000 88,902,220 8/25/14 $ 3,978,461 $ — Japa n ese Ye n DBAB Sell 4,271,575,000 43,952,575 8/25/14 1,947,687 — Japa n ese Ye n HSBK Sell 8,572,756,000 88,024,109 8/25/14 3,723,200 — Mexica n Peso DBAB Buy 1,242,200,000 92,398,096 8/25/14 5,804 — Euro GSCO Sell 188,527,791 251,661,978 8/26/14 — (8,517,522 ) Japa n ese Ye n BZWS Sell 12,841,448,000 130,635,280 8/26/14 4,357,006 — Japa n ese Ye n JPHQ Sell 8,617,736,000 87,666,373 8/26/14 2,922,595 — Malaysia n Ri n ggit HSBK Buy 957,079,700 284,168,557 8/26/14 5,083,282 — Swedish Kro n a UBSW Buy 335,000,000 38,159,244 EUR 8/26/14 — (556,032 ) Chilea n Peso DBAB Buy 13,753,090,000 24,402,218 8/27/14 — (206,071 ) Euro CITI Sell 43,010,799 57,494,686 8/27/14 — (1,862,796 ) Euro HSBK Sell 195,181,803 260,912,711 8/27/14 — (8,449,879 ) Euro JPHQ Sell 69,055,954 92,343,693 8/27/14 — (2,957,663 ) Japa n ese Ye n DBAB Sell 8,644,374,000 87,582,310 8/27/14 2,576,026 — Japa n ese Ye n HSBK Sell 14,893,097,250 150,912,453 8/27/14 4,458,025 — Japa n ese Ye n JPHQ Sell 10,357,462,000 105,085,220 8/27/14 3,232,922 — Malaysia n Ri n ggit JPHQ Buy 227,033,719 67,603,764 8/27/14 1,007,212 — Mexica n Peso HSBK Buy 545,438,860 40,518,431 8/27/14 49,122 — Si n gapore Dollar DBAB Buy 357,435,000 281,462,517 8/27/14 1,213,522 (631,535 ) Chilea n Peso JPHQ Buy 10,953,800,000 19,418,188 8/28/14 — (148,125 ) Chilea n Peso CITI Buy 53,031,580,000 98,969,058 8/29/14 — (5,681,158 ) Euro DBAB Sell 60,147,806 80,321,380 8/29/14 — (2,686,392 ) Japa n ese Ye n JPHQ Sell 6,909,339,000 71,109,706 8/29/14 3,164,135 — Malaysia n Ri n ggit HSBK Buy 497,807,504 146,186,093 8/29/14 4,237,604 — Mexica n Peso CITI Buy 4,966,565,800 365,581,566 8/29/14 3,750,922 — Mexica n Peso HSBK Buy 603,492,100 44,092,358 8/29/14 785,582 — Philippi n e Peso JPHQ Buy 2,519,000,000 56,734,234 8/29/14 — (862,681 ) Polish Zloty DBAB Buy 207,553,629 47,729,937 EUR 8/29/14 2,232,043 — Swedish Kro n a BZWS Buy 1,007,491,500 112,756,600 EUR 8/29/14 1,087,521 — Euro DBAB Sell 88,663,500 117,417,073 9/03/14 — (4,944,872 ) Mexica n Peso HSBK Buy 615,247,100 44,898,716 9/03/14 834,570 — Chilea n Peso DBAB Buy 12,395,040,000 21,841,480 9/05/14 — (47,045 ) Euro DBAB Sell 104,415,800 137,796,487 9/05/14 — (6,305,091 ) Polish Zloty DBAB Buy 166,560,000 38,147,588 EUR 9/05/14 1,981,772 — Swedish Kro n a DBAB Buy 1,217,000,000 138,437,038 EUR 9/05/14 — (1,787,605 ) Japa n ese Ye n BZWS Sell 24,270,000,000 246,546,119 9/18/14 7,838,609 — Euro BZWS Sell 58,343,508 77,946,927 9/19/14 — (2,572,773 ) Euro DBAB Sell 203,050,000 275,502,301 9/23/14 — (4,727,702 ) Hu n garia n Fori n t JPHQ Buy 9,861,822,000 32,531,163 EUR 9/23/14 — (1,489,892 ) South Korea n Wo n HSBK Buy 8,776,000,000 7,974,557 9/23/14 176,077 — South Korea n Wo n HSBK Sell 8,776,000,000 8,065,806 9/23/14 — (84,829 ) South Korea n Wo n JPHQ Buy 126,300,000,000 114,797,310 9/23/14 2,502,728 — South Korea n Wo n JPHQ Sell 126,300,000,000 116,234,125 9/23/14 — (1,065,913 ) Euro BZWS Sell 87,741,063 118,780,341 9/24/14 — (2,311,543 ) Hu n garia n Fori n t JPHQ Buy 7,894,536,000 25,778,919 EUR 9/25/14 — (834,199 ) 32 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Euro DBAB Sell 176,088,661 237,618,441 9/26/14 $ — $ (5,402,976 ) Malaysia n Ri n ggit DBAB Buy 210,507,000 64,404,773 9/26/14 — (894,475 ) Malaysia n Ri n ggit HSBK Buy 218,283,000 66,743,006 9/26/14 — (886,676 ) Mexica n Peso HSBK Buy 1,303,182,600 98,386,075 9/26/14 — (1,699,093 ) South Korea n Wo n HSBK Buy 129,609,000,000 118,580,970 9/26/14 1,778,412 — South Korea n Wo n HSBK Sell 129,609,000,000 119,109,498 9/26/14 — (1,249,884 ) Euro BZWS Sell 151,820,000 205,101,229 9/29/14 — (4,427,542 ) Japa n ese Ye n JPHQ Sell 8,250,436,116 83,969,631 9/29/14 2,815,126 — Chilea n Peso DBAB Buy 11,405,180,000 21,786,399 9/30/14 — (1,764,237 ) Euro DBAB Sell 371,450,000 501,594,937 9/30/14 — (11,048,673 ) Euro GSCO Sell 102,050,000 137,697,086 9/30/14 — (3,143,621 ) Euro HSBK Sell 135,560,000 183,262,208 9/30/14 — (3,826,142 ) Japa n ese Ye n JPHQ Sell 2,117,676,000 21,476,900 9/30/14 646,441 — Euro DBAB Sell 3,565,000 4,839,131 10/03/14 — (80,995 ) Euro DBAB Sell 67,415,000 91,718,108 10/07/14 — (1,323,086 ) Euro JPHQ Sell 210,255,000 286,738,410 10/07/14 — (3,439,979 ) Euro DBAB Sell 319,800,000 434,409,924 10/09/14 — (6,955,396 ) Euro GSCO Sell 102,935,000 139,842,344 10/09/14 — (2,221,256 ) Euro JPHQ Sell 102,960,000 139,349,668 10/14/14 — (2,749,265 ) Japa n ese Ye n JPHQ Buy 19,676,275,000 193,179,274 10/17/14 392,985 — Japa n ese Ye n JPHQ Sell 19,676,275,000 189,320,559 10/17/14 — (4,251,701 ) Chilea n Peso CITI Buy 8,534,203,142 16,402,466 10/20/14 — (1,439,368 ) Euro HSBK Sell 137,930,000 187,313,078 10/20/14 — (3,050,587 ) Japa n ese Ye n JPHQ Buy 37,163,677,500 364,879,212 10/20/14 740,558 — Japa n ese Ye n JPHQ Sell 37,163,677,500 378,603,072 10/20/14 12,983,301 — Malaysia n Ri n ggit JPHQ Buy 244,314,016 75,532,681 10/20/14 — (1,921,063 ) Mexica n Peso DBAB Buy 1,955,968,680 149,139,815 10/21/14 — (4,317,672 ) Japa n ese Ye n BZWS Sell 9,218,756,500 94,531,958 10/22/14 3,835,463 — Malaysia n Ri n ggit HSBK Buy 190,522,200 59,404,527 10/22/14 — (2,006,720 ) Malaysia n Ri n ggit JPHQ Buy 903,500,000 27,548,076,400 JPY 10/22/14 1,168,524 — Mexica n Peso DBAB Buy 1,798,400,870 136,656,601 10/22/14 — (3,511,856 ) Mexica n Peso CITI Buy 629,982,970 47,488,540 10/23/14 — (851,520 ) Chilea n Peso CITI Buy 22,313,350,000 42,827,927 10/24/14 — (3,715,627 ) Euro JPHQ Sell 7,387,013 10,159,027 10/24/14 — (36,184 ) Malaysia n Ri n ggit DBAB Buy 136,438,000 42,365,471 10/24/14 — (1,265,947 ) Malaysia n Ri n ggit HSBK Buy 90,961,633 28,091,919 10/24/14 — (691,342 ) Malaysia n Ri n ggit JPHQ Buy 32,000,000 9,885,697 10/24/14 — (246,265 ) Chilea n Peso BZWS Buy 1,883,586,000 3,603,570 10/27/14 — (302,524 ) Euro BZWS Sell 32,572,095 44,845,912 10/27/14 — (108,732 ) South Korea n Wo n JPHQ Buy 144,472,760,000 134,443,291 10/27/14 — (440,358 ) South Korea n Wo n JPHQ Sell 144,472,760,000 132,824,088 10/27/14 — (1,178,845 ) Chilea n Peso DBAB Buy 3,765,313,000 7,169,294 10/29/14 — (571,295 ) Euro DBAB Sell 175,760,000 242,540,012 10/29/14 — (37,159 ) Euro GSCO Sell 139,330,000 192,247,534 10/29/14 — (50,357 ) Chilea n Peso DBAB Buy 7,610,341,800 14,436,219 10/31/14 — (1,102,222 ) Semiannual Report | 33 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Euro DBAB Sell 189,168,918 261,244,167 10/31/14 $ 159,916 $ — Malaysia n Ri n ggit JPHQ Buy 115,374,900 36,077,205 10/31/14 — (1,336,077 ) Euro DBAB Sell 11,263,065 15,498,541 11/03/14 — (46,398 ) Euro BZWS Sell 79,210,113 107,123,757 11/05/14 — (2,199,878 ) Euro DBAB Sell 84,940,000 114,868,184 11/05/14 — (2,363,684 ) Japa n ese Ye n BZWS Sell 6,464,800,000 65,926,983 11/05/14 2,317,271 — Japa n ese Ye n CITI Sell 6,474,170,000 66,040,047 11/05/14 2,338,139 — Japa n ese Ye n SCNY Sell 12,949,800,000 132,397,505 11/05/14 4,979,324 — Euro DBAB Sell 65,121,000 88,164,066 11/10/14 — (1,714,685 ) Japa n ese Ye n CITI Sell 9,190,446,650 93,484,352 11/10/14 3,052,196 — Euro JPHQ Sell 101,421,123 135,238,982 11/12/14 — (4,740,826 ) Japa n ese Ye n HSBK Sell 6,367,072,000 64,574,767 11/12/14 1,923,018 — Mexica n Peso CITI Buy 435,292,000 32,184,251 11/12/14 — (12,673 ) Japa n ese Ye n JPHQ Sell 9,028,069,000 91,294,054 11/13/14 2,457,462 — Japa n ese Ye n MSCO Sell 3,400,000,000 34,217,624 11/14/14 761,200 — Malaysia n Ri n ggit JPHQ Buy 338,000,000 103,572,961 11/14/14 — (1,875,122 ) Mexica n Peso CITI Buy 906,059,000 66,641,586 11/14/14 312,517 — Euro DBAB Sell 102,118,400 137,269,596 11/17/14 — (3,673,405 ) Euro MSCO Sell 144,241,714 194,118,336 11/17/14 — (4,962,928 ) Japa n ese Ye n CITI Sell 12,407,760,000 125,305,595 11/17/14 3,208,665 — Japa n ese Ye n SCNY Sell 9,153,053,700 92,345,020 11/17/14 2,275,599 — Euro DBAB Sell 37,050,139 49,902,833 11/19/14 — (1,233,593 ) Japa n ese Ye n CITI Sell 13,358,646,000 133,722,857 11/19/14 2,266,688 — Japa n ese Ye n DBAB Sell 10,792,263,000 107,965,816 11/19/14 1,764,219 — Malaysia n Ri n ggit DBAB Buy 79,333,360 24,345,095 11/19/14 — (481,801 ) Euro DBAB Sell 145,693,000 197,173,622 11/20/14 — (3,911,399 ) Euro JPHQ Sell 143,015,781 193,584,322 11/20/14 — (3,805,610 ) Japa n ese Ye n CITI Sell 15,005,634,000 150,568,272 11/20/14 2,903,648 — Japa n ese Ye n HSBK Sell 2,816,138,000 28,243,002 11/20/14 530,480 — Japa n ese Ye n JPHQ Sell 9,694,306,000 97,205,153 11/20/14 1,807,247 — Malaysia n Ri n ggit HSBK Buy 218,456,900 67,093,643 11/20/14 — (1,385,952 ) South Korea n Wo n JPHQ Buy 193,500,000,000 180,234,724 11/24/14 — (949,973 ) South Korea n Wo n JPHQ Sell 193,500,000,000 177,751,240 11/24/14 — (1,533,511 ) Chilea n Peso DBAB Buy 19,918,030,000 34,999,174 11/28/14 — (166,929 ) Euro DBAB Sell 277,024,466 375,368,152 11/28/14 — (6,984,316 ) Chilea n Peso DBAB Buy 8,038,300,000 14,099,807 12/01/14 — (46,950 ) Chilea n Peso DBAB Buy 8,550,080,000 15,520,203 12/04/14 — (577,266 ) Euro CITI Sell 72,203,000 97,831,455 12/04/14 — (1,824,997 ) Euro DBAB Sell 131,065,000 177,628,684 12/04/14 — (3,270,626 ) Euro CITI Sell 63,090,000 85,780,319 12/05/14 — (1,298,282 ) Chilea n Peso DBAB Buy 16,276,230,000 29,368,874 12/09/14 — (937,663 ) Euro HSBK Sell 21,570,052 29,443,121 12/09/14 — (328,676 ) Euro SCNY Sell 226,537,356 309,479,478 12/09/14 — (3,195,897 ) Euro JPHQ Sell 127,432,000 175,771,418 12/15/14 — (116,804 ) Malaysia n Ri n ggit DBAB Buy 151,275,000 46,357,159 12/15/14 — (912,855 ) 34 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Polish Zloty DBAB Buy 35,195,600 8,224,424 EUR 12/15/14 $ 120,563 $ — Si n gapore Dollar DBAB Buy 150,260,000 120,482,701 12/15/14 — (1,883,434 ) Mexica n Peso CITI Buy 2,030,785,800 153,024,324 12/16/14 — (3,337,159 ) Malaysia n Ri n ggit JPHQ Buy 140,706,364 42,739,312 12/17/14 — (473,980 ) Mexica n Peso CITI Buy 973,603,510 73,131,789 12/18/14 — (1,379,626 ) Malaysia n Ri n ggit JPHQ Buy 159,282,000 48,227,814 12/19/14 — (387,336 ) Japa n ese Ye n DBAB Sell 24,707,170,000 240,884,580 12/22/14 — (2,329,861 ) Japa n ese Ye n HSBK Sell 24,745,070,000 240,884,197 12/22/14 — (2,703,327 ) Malaysia n Ri n ggit HSBK Buy 167,392,229 50,602,246 12/23/14 — (335,517 ) Japa n ese Ye n BZWS Sell 12,521,550,000 120,753,653 12/26/14 — (2,512,307 ) Japa n ese Ye n CITI Sell 19,533,646,000 188,375,241 12/26/14 — (3,919,932 ) Chilea n Peso DBAB Buy 12,284,600,000 22,386,515 1/07/15 — (991,921 ) Japa n ese Ye n DBAB Sell 10,434,667,000 100,198,454 1/07/15 — (2,536,875 ) Japa n ese Ye n GSCO Sell 6,380,360,000 61,520,572 1/08/15 — (1,298,438 ) Malaysia n Ri n ggit DBAB Buy 108,664,680 32,385,980 1/08/15 220,206 — Malaysia n Ri n ggit JPHQ Buy 321,901,100 96,066,939 1/08/15 523,482 — Malaysia n Ri n ggit JPHQ Buy 173,097,000 51,695,437 1/09/15 241,973 — Chilea n Peso DBAB Buy 17,261,240,000 31,392,634 1/12/15 — (1,346,297 ) Chilea n Peso MSCO Buy 21,679,600,000 39,306,681 1/12/15 — (1,569,383 ) Euro CITI Sell 29,000,000 39,424,050 1/12/15 — (605,142 ) Malaysia n Ri n ggit JPHQ Buy 51,876,000 15,508,520 1/12/15 54,529 — Mexica n Peso CITI Buy 2,335,652,631 174,042,670 1/12/15 — (2,244,977 ) Euro SCNY Sell 49,935,936 67,863,436 1/13/15 — (1,064,101 ) Japa n ese Ye n CITI Sell 3,332,090,000 31,858,591 1/13/15 — (949,883 ) Euro CITI Sell 192,914,073 263,404,875 1/14/15 — (2,878,596 ) Euro JPHQ Sell 26,531,589 36,268,682 1/14/15 — (353,445 ) Japa n ese Ye n SCNY Sell 3,331,470,000 31,886,198 1/14/15 — (916,524 ) Japa n ese Ye n BZWS Sell 22,053,780,000 212,661,047 1/15/15 — (4,489,886 ) Japa n ese Ye n HSBK Sell 12,607,090,000 121,222,019 1/15/15 — (2,912,771 ) Japa n ese Ye n JPHQ Sell 14,336,430,000 138,229,756 1/15/15 — (2,932,855 ) Malaysia n Ri n ggit JPHQ Buy 54,220,000 16,265,187 1/15/15 — (1,269 ) Japa n ese Ye n DBAB Sell 25,032,090,000 242,167,133 1/16/15 — (4,312,168 ) Japa n ese Ye n SCNY Sell 10,082,050,000 97,578,456 1/16/15 — (1,694,783 ) Malaysia n Ri n ggit JPHQ Buy 25,017,400 7,537,859 1/16/15 — (33,960 ) Japa n ese Ye n HSBK Sell 10,034,848,500 96,303,728 1/20/15 — (2,508,998 ) Japa n ese Ye n JPHQ Sell 19,676,275,000 189,524,798 1/20/15 — (4,226,646 ) Euro BZWS Sell 139,061,000 189,540,143 1/21/15 — (2,411,039 ) Euro CITI Sell 42,223,091 57,310,668 1/22/15 — (971,567 ) Euro JPHQ Sell 25,614,073 34,806,323 1/22/15 — (549,815 ) Chilea n Peso DBAB Buy 20,283,160,000 36,645,276 1/23/15 — (1,378,651 ) Malaysia n Ri n ggit HSBK Buy 149,324,973 44,159,389 1/23/15 615,179 — Chilea n Peso DBAB Buy 28,770,380,000 50,961,615 1/26/15 — (953,558 ) Euro BZWS Sell 94,940,000 129,719,845 1/27/15 — (1,330,775 ) Japa n ese Ye n GSCO Sell 15,371,620,000 148,697,654 1/27/15 — (2,677,454 ) Japa n ese Ye n DBAB Sell 13,902,366,365 136,164,215 1/28/15 — (743,599 ) Semiannual Report | 35 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Japa n ese Ye n HSBK Sell 17,605,035,074 172,031,690 1/28/15 $ — $ (1,339,289 ) Euro CITI Sell 81,493,700 111,416,149 1/29/15 — (1,074,224 ) Euro DBAB Sell 58,160,000 79,493,088 1/30/15 — (788,592 ) Chilea n Peso DBAB Buy 20,259,910,000 35,744,372 2/04/15 — (561,565 ) Chilea n Peso DBAB Buy 28,279,300,000 49,828,732 2/05/15 — (724,711 ) Malaysia n Ri n ggit DBAB Buy 152,706,100 44,775,282 2/05/15 984,565 — Mexica n Peso CITI Buy 632,490,760 45,640,840 2/05/15 795,155 — Chilea n Peso BZWS Buy 20,031,600,000 34,584,945 2/09/15 183,540 — Chilea n Peso DBAB Buy 31,938,300,000 55,208,816 2/09/15 225,913 — Chilea n Peso BZWS Buy 16,174,200,000 27,824,187 2/10/15 246,199 — Euro CITI Sell 80,318,000 109,222,039 2/10/15 — (1,647,700 ) Euro HSBK Sell 73,778,000 100,346,196 2/10/15 — (1,495,827 ) Japa n ese Ye n CITI Sell 12,481,439,000 122,935,929 2/10/15 3,908 — Mexica n Peso CITI Buy 1,333,051,000 97,939,240 2/10/15 — (107,656 ) Polish Zloty DBAB Buy 52,182,000 12,207,744 EUR 2/10/15 96,952 — South Korea n Wo n DBAB Buy 228,000,000,00021,152,829,190 JPY 2/10/15 2,439,523 — South Korea n Wo n HSBK Buy 184,000,000,000 17,037,683,837 JPY 2/10/15 2,293,962 — South Korea n Wo n JPHQ Buy 523,500,000,00048,638,855,337 JPY 2/10/15 4,903,496 — Swedish Kro n a BZWS Buy 652,300,000 73,391,089 EUR 2/10/15 — (107,327 ) Euro BZWS Sell 150,959,000 205,258,952 2/11/15 — (3,122,894 ) Polish Zloty BZWS Buy 52,182,000 12,200,608 EUR 2/11/15 105,709 — Chilea n Peso MSCO Buy 26,354,310,000 45,785,806 2/12/15 — (57,183 ) Japa n ese Ye n GSCO Sell 5,856,880,500 57,363,034 2/12/15 — (323,718 ) Japa n ese Ye n HSBK Sell 10,857,850,000 106,530,452 2/12/15 — (412,843 ) Malaysia n Ri n ggit DBAB Buy 481,829,000 142,180,681 2/12/15 2,155,556 — Mexica n Peso MSCO Buy 2,139,414,000 156,447,093 2/12/15 538,528 — South Korea n Wo n JPHQ Buy 861,667,250,00080,454,458,450 JPY 2/12/15 4,106,400 — Euro SCNY Sell 140,680,000 192,481,190 2/13/15 — (1,712,315 ) Japa n ese Ye n CITI Sell 37,564,700,000 368,570,447 2/13/15 — (1,423,254 ) Mexica n Peso CITI Buy 1,155,788,000 84,425,712 2/13/15 376,970 — Chilea n Peso CITI Buy 20,803,900,000 36,389,540 2/17/15 — (310,201 ) Chilea n Peso DBAB Buy 9,810,760,000 17,074,069 2/17/15 — (59,676 ) Japa n ese Ye n CITI Sell 18,760,200,000 183,851,431 2/17/15 — (935,221 ) Mexica n Peso MSCO Buy 544,517,320 39,803,898 2/17/15 136,150 — Polish Zloty DBAB Buy 52,182,000 12,255,049 EUR 2/17/15 24,005 — Japa n ese Ye n GSCO Sell 20,850,739,790 205,397,507 2/18/15 24,782 (7,811 ) Si n gapore Dollar HSBK Buy 84,114,500 66,546,282 2/18/15 — (147,669 ) Euro JPHQ Sell 145,696,000 199,809,680 2/19/15 — (1,309,911 ) Malaysia n Ri n ggit HSBK Buy 51,597,000 15,365,396 2/19/15 85,769 — Euro BZWS Sell 165,746,000 227,746,606 2/20/15 — (1,050,507 ) Chilea n Peso MSCO Buy 12,954,520,000 22,679,482 2/23/15 — (226,807 ) Euro GSCO Sell 74,206,000 102,118,587 2/23/15 — (316,493 ) Hu n garia n Fori n t DBAB Buy 11,159,470,000 34,867,896 EUR 2/23/15 560,104 — Malaysia n Ri n ggit HSBK Buy 571,500,000 169,725,588 2/23/15 1,382,197 — Malaysia n Ri n ggit JPHQ Buy 177,750,000 52,799,644 2/23/15 418,920 — 36 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund Forward Exchange Contracts (co n ti n ued) Counter- Settlement Unrealized Unrealized Currency party a Type Quantity Contract Amount* Date Appreciation Depreciation Chilea n Peso JPHQ Buy 18,232,450,000 31,941,924 2/24/15 $ — $ (344,818 ) Japa n ese Ye n HSBK Sell 6,688,700,000 65,561,350 2/24/15 — (326,848 ) South Korea n Wo n JPHQ Buy 743,500,000,000 69,524,967,271 JPY 2/24/15 2,196,232 — Chilea n Peso MSCO Buy 22,054,300,000 38,465,684 2/25/15 — (249,170 ) Japa n ese Ye n BZWS Sell 9,408,100,000 91,853,551 2/25/15 — (823,565 ) Malaysia n Ri n ggit DBAB Buy 251,710,000 74,829,062 2/25/15 525,994 — Chilea n Peso DBAB Buy 14,257,230,000 24,821,083 2/26/15 — (118,153 ) Euro BZWS Sell 411,968,926 565,783,504 2/26/15 — (2,907,493 ) Euro SCNY Sell 211,027,544 289,804,126 2/26/15 — (1,502,952 ) Japa n ese Ye n BZWS Sell 29,025,800,000 283,823,716 2/26/15 — (2,106,116 ) Japa n ese Ye n SCNY Sell 11,809,161,000 115,574,400 2/26/15 — (756,292 ) Euro BOFA Sell 143,335,694 195,982,894 2/27/15 — (1,881,196 ) Japa n ese Ye n BZWS Sell 42,387,239,840 415,231,432 2/27/15 — (2,324,915 ) Malaysia n Ri n ggit HSBK Buy 563,724,900 168,700,597 2/27/15 102,119 (55,139 ) Mexica n Peso MSCO Buy 274,416,700 20,109,680 2/27/15 3,063 — Euro GSCO Sell 31,393,000 43,099,450 3/02/15 — (236,432 ) Swedish Kro n a GSCO Buy 1,007,491,500 112,418,154 EUR 3/02/15 1,069,271 — Chilea n Peso DBAB Buy 12,395,040,000 21,392,889 3/03/15 72,507 — Chilea n Peso MSCO Buy 24,865,500,000 42,705,882 3/03/15 355,520 — Japa n ese Ye n JPHQ Sell 12,728,600,000 125,015,715 3/03/15 — (379,025 ) Polish Zloty DBAB Buy 284,819,000 66,835,387 EUR 3/03/15 123,493 — Japa n ese Ye n HSBK Sell 9,813,450,000 96,163,155 3/04/15 — (514,270 ) Malaysia n Ri n ggit JPHQ Buy 250,109,000 74,900,874 3/04/15 — (50,210 ) U n realized appreciatio n (depreciatio n ) 566,816,626 (1,173,642,466 ) Net u n realized appreciatio n (depreciatio n ) $ (606,825,840 ) a May be comprised of multiple contracts using the same currency and settlement date. *In U.S. dollars unless otherwise indicated. Semiannual Report | 37 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Bond Fund At February 28, 2014, the Fund had the following interest rate swap contracts outstanding. See Note 1(c). Interest Rate Swap Contracts Counterparty/ Expiration Notional Unrealized Unrealized Description Exchange Date Amount Appreciation Depreciation Centrally Cleared Swaps Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 2.184% DBAB 10/15/20 $ 212,000,000 $ — $ (2,656,968 ) Ce n trally Cleared Swaps u n realized appreciatio n (depreciatio n ) (2,656,968 ) OTC Swaps Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.558% JPHQ 3/04/21 $ 101,430,000 $ — $ (10,865,178 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.523% DBAB 3/28/21 471,880,000 — (48,069,947 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.963% JPHQ 11/23/40 332,000,000 — (27,244,886 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 4.368% CITI 12/20/40 43,600,000 — (6,717,737 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 4.215% JPHQ 1/11/41 234,600,000 — (28,895,948 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 4.347% CITI 2/25/41 245,400,000 — (35,087,331 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 4.349% JPHQ 2/25/41 245,400,000 — (35,207,455 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 4.320% JPHQ 2/28/41 184,050,000 — (25,602,504 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 4.299% JPHQ 3/01/41 61,350,000 — (9,465,191 ) OTC Swaps u n realized appreciatio n (depreciatio n ) — (227,156,177 ) Total I n terest Rate Swaps u n realized appreciatio n (depreciatio n ) — (229,813,145 ) Net u n realized appreciatio n (depreciatio n ) $ (229,813,145 ) See Abbreviations on page 58. 38 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Statements Statement of Assets and Liabilities February 28, 2014 (u n audited) Templeton Global Bond Fund Assets: I n vestme n ts i n securities: Cost - U n affiliated issuers $ 57,233,188,481 Cost - Sweep Mo n ey Fu n d (Note 7) 9,902,981,600 Total cost of i n vestme n ts $ 67,136,170,081 Value - U n affiliated issuers $ 59,247,297,249 Value - Sweep Mo n ey Fu n d (Note 7) 9,902,981,600 Total value of i n vestme n ts 69,150,278,849 Cash 87,611,647 Foreig n curre n cy, at value (cost $316,937,960) 316,031,365 Receivables: Capital shares sold 173,967,107 I n terest 871,947,734 Due from brokers 552,177,376 Variatio n margi n 325,896 U n realized appreciatio n o n forward excha n ge co n tracts 566,816,626 Other assets 49,448 Total assets 71,719,206,048 Liabilities: Payables: I n vestme n t securities purchased 130,096,351 Capital shares redeemed 229,594,819 Ma n ageme n t fees 20,639,677 Admi n istrative fees 4,047,638 Distributio n fees 9,304,965 Tra n sfer age n t fees 11,467,144 U n realized depreciatio n o n forward excha n ge co n tracts 1,173,642,466 U n realized depreciatio n o n OTC swap co n tracts 227,156,177 Deferred tax 20,575,885 Accrued expe n ses a n d other liabilities 15,953,591 Total liabilities 1,842,478,713 Net assets, at value $ 69,876,727,335 Net assets co n sist of: Paid-i n capital $ 69,612,072,121 Distributio n s i n excess of n et i n vestme n t i n come (1,338,713,553 ) Net u n realized appreciatio n (depreciatio n ) 1,162,604,637 Accumulated n et realized gai n (loss) 440,764,130 Net assets, at value $ 69,876,727,335 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 39 Templeton Income Trust Financial Statements (continued) Statement of Assets and Liabilities (continued) February 28, 2014 (u n audited) Templeton Global Bond Fund Class A: Net assets, at value $ Shares outsta n di n g Net asset value per share a $ Maximum offeri n g price per share ( n et asset value per share ÷ 95.75%) $ Class C: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share a $ Class R: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share $ Class R6: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share $ Advisor Class: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 40 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Statements (continued) Statement of Operations for the six mo n ths e n ded February 28, 2014 (u n audited) Templeton Global Bond Fund I n vestme n t i n come: I n terest ( n et of foreig n taxes of $27,772,732) $ 1,326,656,359 Expe n ses: Ma n ageme n t fees (Note 3a) 134,575,692 Admi n istrative fees (Note 3b) 26,366,269 Distributio n fees: (Note 3c) Class A 32,685,954 Class C 28,640,801 Class R 791,367 Tra n sfer age n t fees: (Note 3e) Class A 14,232,367 Class C 4,795,679 Class R 172,378 Class R6 5,016 Advisor Class 18,450,564 Custodia n fees (Note 4) 12,760,582 Reports to shareholders 2,315,766 Registratio n a n d fili n g fees 924,221 Professio n al fees 298,146 Trustees’ fees a n d expe n ses 219,989 Other 469,502 Total expe n ses 277,704,293 Expe n se reductio n s (Note 4) (6,106 ) Net expe n ses 277,698,187 Net i n vestme n t i n come 1,048,958,172 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts 21,265,721 Foreig n curre n cy tra n sactio n s 487,401,019 Swap co n tracts (36,031,830 ) Net realized gai n (loss) 472,634,910 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts 2,046,427,958 Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (555,054,769 ) Cha n ge i n deferred taxes o n u n realized appreciatio n 900,740 Net cha n ge i n u n realized appreciatio n (depreciatio n ) 1,492,273,929 Net realized a n d u n realized gai n (loss) 1,964,908,839 Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 3,013,867,011 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 41 Templeton Income Trust Financial Statements (continued) Statements of Changes in Net Assets Templeton Global Bond Fund Six Months Ended February 28, 2014 Year Ended (unaudited) August 31, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts, foreig n curre n cy tra n sactio n s a n d swap co n tracts Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts, tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies a n d deferred taxes ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s Distributio n s to shareholders from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s: Class A ) ) Class C ) ) Class R ) ) Class R6 ) ) Advisor Class ) ) Net realized gai n s: Class A ) ) Class C ) ) Class R ) ) Class R6 )  Advisor Class ) ) Total distributio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A ) Class C ) Class R Class R6 Advisor Class Total capital share tra n sactio n s Net i n crease (decrease) i n n et assets Net assets: Begi nn i n g of period E n d of period $ $ Distributio n s i n excess of n et i n vestme n t i n come i n cluded i n n et assets: E n d of period $ ) $ ) 42 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) Templeton Global Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Templeton Income Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of five separate funds. The Templeton Global Bond Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. The Fund offers five classes of shares: Class A, Class C, Class R, Class R6, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing net asset value. Semiannual Report | 43 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. 44 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Derivative Financial Instruments The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counter-party to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Realized Semiannual Report | 45 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Derivative Financial Instruments (continued) gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. However, absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Statement of Assets and Liabilities. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on 46 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Derivative Financial Instruments (continued) the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable on the Statement of Assets and Liabilities. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. See Note 10 regarding other derivative information. d. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of February 28, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. e. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date Semiannual Report | 47 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Security Transactions, Investment Income, Expenses and Distributions (continued) and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. Inflation-indexed bonds are adjusted for inflation through periodic increases or decreases in the securitys interest accruals, face amount, or principal redemption value, by amounts corresponding to the rate of inflation as measured by an index. Any increase or decrease in the face amount or principal redemption value will be included as interest income on the Statement of Operations. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 48 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 2. S HARES OF B ENEFICIAL I NTEREST At February 28, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Six Months Ended Year Ended February 28, 2014 August 31, 2013 Shares Amount Shares Amount Class A Shares: Shares sold 252,504,308 $ 3,289,180,193 623,426,890 $ 8,346,705,754 Shares issued i n rei n vestme n t of distributio n s 41,728,805 544,083,361 116,031,801 1,543,437,693 Shares redeemed (371,191,270 ) (4,825,484,324 ) (547,110,282 ) (7,263,259,049 ) Net i n crease (decrease) (76,958,157 ) $ (992,220,770 ) 192,348,409 $ 2,626,884,398 Class C Shares: Shares sold 38,602,975 $ 504,313,697 155,502,801 $ 2,089,875,365 Shares issued i n rei n vestme n t of distributio n s 11,203,647 146,390,245 34,019,854 453,454,213 Shares redeemed (99,817,796 ) (1,302,678,375 ) (166,581,947 ) (2,215,316,595 ) Net i n crease (decrease) (50,011,174 ) $ (651,974,433 ) 22,940,708 $ 328,012,983 Class R Shares: Shares sold 4,842,245 $ 63,059,883 11,731,753 $ 157,051,293 Shares issued i n rei n vestme n t of distributio n s 498,355 6,497,337 1,169,932 15,558,019 Shares redeemed (3,036,883 ) (39,616,985 ) (5,496,697 ) (73,134,392 ) Net i n crease (decrease) 2,303,717 $ 29,940,235 7,404,988 $ 99,474,920 Class R6 Shares a : Shares sold 68,636,047 $ 891,575,406 9,746,074 $ 128,656,816 Shares issued i n rei n vestme n t of distributio n s 688,615 8,924,409 78,646 1,023,384 Shares redeemed (5,139,473 ) (67,258,387 ) (25,632 ) (326,294 ) Net i n crease (decrease) 64,185,189 $ 833,241,428 9,799,088 $ 129,353,906 Advisor Class Shares: Shares sold 502,820,647 $ 6,525,545,478 1,030,544,684 $ 13,722,795,759 Shares issued i n rei n vestme n t of distributio n s 47,973,668 623,228,072 121,975,205 1,616,850,682 Shares redeemed (476,238,159 ) (6,178,623,274 ) (692,449,001 ) (9,190,779,610 ) Net i n crease (decrease) 74,556,156 $ 970,150,276 460,070,888 $ 6,148,866,831 a For the period May 1, 2013 (effective date) to August 31, 2013. Semiannual Report | 49 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Fund pays an investment management fee to Advisers based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cludi n g $200 millio n % Over $200 millio n , up to a n d i n cludi n g $1.3 billio n % Over $1.3 billio n , up to a n d i n cludi n g $35 billio n % Over $35 billio n , up to a n d i n cludi n g $50 billio n % Over $50 billio n , up to a n d i n cludi n g $65 billio n % Over $65 billio n , up to a n d i n cludi n g $80 billio n % I n excess of $80 billio n b. Administrative Fees The Fund pays an administrative fee to FT Services based on the Funds average daily net assets as follows: Annualized Fee Rate Net Assets % Up to a n d i n cludi n g $200 millio n % Over $200 millio n , up to a n d i n cludi n g $700 millio n % Over $700 millio n , up to a n d i n cludi n g $1.2 billio n % I n excess of $1.2 billio n c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot 50 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) be reimbursed in subsequent periods. In addition, under the Funds Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % Class R % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. For the period ended February 28, 2014, the Fund paid transfer agent fees of $37,656,004, of which $14,315,409 was retained by Investor Services. f. Waiver and Expense Reimbursements Investor Services has contractually agreed to waive or limit its fees so that Class R6 transfer agent fees do not exceed 0.01% until December 31, 2014. There were no expenses waived during the period ended February 28, 2014. Semiannual Report | 51 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended February 28, 2014, the custodian fees were reduced as noted in the Statement of Operations. 5. I NCOME T AXES For tax purposes, the Fund may elect to defer any portion of a post-October capital loss to the first day of the following fiscal year. At August 31, 2013, the Fund deferred post-October capital losses of $17,313,203. At February 28, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of foreign currency transactions, bond discounts and premiums, and tax straddles. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended February 28, 2014, aggregated $14,407,780,219 and $10,752,524,372, respectively. 7. I NVESTMENT IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Management fees paid by the Fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. At February 28, 2014, the Fund owned 49.37% of the Sweep Money Fund. The Fund does not invest in the Sweep Money Fund for the purpose of exercising a controlling influence over the management or policies. 52 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 8. C REDIT R ISK At February 28, 2014, the Fund had 14.85% of its portfolio invested in high yield or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 9. C ONCENTRATION OF R ISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 10. O THER D ERIVATIVE I NFORMATION At February 28, 2014, the Fund’s investments in derivative contracts are reflected on the Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Not Accounted for as Statement of Assets Fair Value Statement of Assets Fair Value Hedging Instruments and Liabilities Location Amount and Liabilities Location Amount I n terest rate co n tracts Variatio n margi n / Net U n realized depreciatio n assets co n sist of - n et o n swap co n tracts / Net assets u n realized co n sist of - n et u n realized appreciatio n a $ — depreciatio n $ 229,813,145 a Foreig n excha n ge co n tracts U n realized appreciatio n U n realized depreciatio n o n forward excha n ge o n forward excha n ge co n tracts 566,816,626 co n tracts 1,173,642,466 a Includes cumulative appreciation (depreciation) of centrally cleared swaps as reported in the Statement of Investments. Only current day’s variation margin is separately reported within the Statement of Assets and Liabilities. Semiannual Report | 53 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 10. O THER D ERIVATIVE I NFORMATION (continued) For the period ended February 28, 2014, the effect of derivative contracts on the Funds Statement of Operations was as follows: Change in Unrealized Appreciation Derivative Contracts Realized Gain (Depreciation) Not Accounted for as Statement of (Loss) for the for the Hedging Instruments Operations Locations Period Period I n terest rate co n tracts Net realized gai n (loss) from swap co n tracts / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts $ ) $ ) Foreig n excha n ge co n tracts Net realized gai n (loss) from foreig n curre n cy tra n sactio n s / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies ) For the period ended February 28, 2014, the average month end fair value of derivatives represented 3.51% of average month end net assets. The average month end number of open derivative contracts for the period was 646. At February 28, 2014, the Funds OTC derivative assets and liabilities, are as follows: Gross and Net Amounts of Assets and Liabilities Presented in the Statement of Assets and Liabilities Assets a Liabilities a Derivatives Forward Excha n ge Co n tracts $ $ Swap Co n tracts  Total $ $ a Absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Statement of Assets and Liabilities. 54 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 10. O THER D ERIVATIVE I NFORMATION (continued) At February 28, 2014, the Fund’s OTC derivative assets which may be offset against the Fund’s OTC derivative liabilities and collateral received from the counterparty, is as follows: Amounts Not Offset in the Gross and Statement of Assets & Liabilities Net Amounts of Financial Financial Assets Presented Instruments Instruments Cash Net Amount in the Statement of Available Collateral Collateral (Not less Assets & Liabilities for Offset Received a,b Received b than zero) Counterparty BOFA $ — $ — $ — $ — $ — BZWS 69,645,312 (69,645,312 ) — — — CITI 74,039,860 (74,039,860 ) — — — DBAB 80,481,085 (80,481,085 ) — — — GSCO 5,613,776 (5,613,776 ) — — — HSBK 114,213,593 (111,539,580 ) (2,674,013 ) — — JPHQ 176,127,532 (176,127,532 ) — — — MSCO 22,311,521 (22,311,521 ) — — — SCNY 7,254,923 (7,254,923 ) — — — UBSW 17,129,024 (17,129,024 ) — — — Total $ 566,816,626 $ (564,142,613 ) $ (2,674,013 ) $ — $ — a At February 28, 2014 the Fund received United Kingdom Treasury Bonds and Notes as collateral for derivatives. b In some instances, the collateral amounts disclosed in the table above were adjusted due to the requirement to limit the collateral amounts to avoid the effect of overcollateralization. Actual collateral received and/or pledged may be more than the amounts disclosed herein. Semiannual Report | 55 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 10. O THER D ERIVATIVE I NFORMATION (continued) At February 28, 2014, the Fund’s OTC derivative liabilities which may be offset against the Fund’s OTC derivative assets and collateral pledged to the counterparty, is as follows: Amounts Not Offset in the Gross and Net Amounts Statement of Assets and Liabilities of Liabilities Financial Financial Presented in the Instruments Instruments Cash Net Amount Statement of Available Collateral Collateral (Not less Assets & Liabilities for Offset Pledged Pledged a than zero) Counterparty BOFA $ 1,881,196 $ — $ — $ — $ 1,881,196 BZWS 208,355,071 (69,645,312 ) — (12,540,000 ) 126,169,759 CITI 129,773,615 (74,039,860 ) — (35,860,000 ) 19,873,755 DBAB 336,394,188 (80,481,085 ) — (189,675,000 ) 66,238,103 GSCO 166,747,269 (5,613,776 ) — (126,340,000 ) 34,793,493 HSBK 111,539,580 (111,539,580 ) — — — JPHQ 326,549,969 (176,127,532 ) — (95,015,000 ) 55,407,437 MSCO 85,234,783 (22,311,521 ) — (62,923,262 ) — SCNY 10,842,864 (7,254,923 ) — — 3,587,941 UBSW 23,480,108 (17,129,024 ) — (6,351,084 ) — Total $ 1,400,798,643 $ (564,142,613 ) $ — $ (528,704,346 ) $ 307,951,684 a In some instances, the collateral amounts disclosed in the table above were adjusted due to the requirement to limit collateral amounts to avoid the effect of overcollateralization. Actual collateral received and/or pledged may be more than the amounts disclosed herein. See Note 1(c) regarding derivative financial instruments. 11. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended February 28, 2014, the Fund did not use the Global Credit Facility. 56 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 12. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in deter- mining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2014, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: I n vestme n ts i n Securities: Foreig n Gover n me n t a n d Age n cy Securities a $ — $ 53,472,000,885 $ — $ 53,472,000,885 Quasi-Sovereig n a n d Corporate Bo n ds a — 614,879,411 — 614,879,411 Mu n icipal Bo n ds — 21,645,594 — 21,645,594 Short Term I n vestme n ts 9,902,981,600 5,138,771,359 — 15,041,752,959 Total I n vestme n ts i n Securities $ 9,902,981,600 $ 59,247,297,249 $ — $ 69,150,278,849 Forward Excha n ge Co n tracts $ — $ 566,816,626 $ — $ 566,816,626 Liabilities: Swaps Co n tracts — 229,813,145 — 229,813,145 Forward Excha n ge Co n tracts — 1,173,642,466 — 1,173,642,466 a For detailed categories, see the accompanying Statement of Investments. Semiannual Report | 57 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Bond Fund 13. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 14. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Counterparty Currency Selected Portfolio BOFA - Ba n k of America Corp. BRL - Brazilia n Real BHAC - Berkshire Hathaway Assura n ce BZWS - Barclays Ba n k PLC CAD -Ca n adia n Dollar Corp. CITI - Citiba n k N.A. EUR - Euro FHLB - Federal Home Loa n Ba n k DBAB - Deutsche Ba n k AG HUF -Hu n garia n Fori n t FRN - Floati n g Rate Note GSCO - Goldma n Sachs Group, I n c. IDR -I n do n esia n Rupiah HSBK - HSBC Ba n k PLC JPY - Japa n ese Ye n JPHQ - JPMorga n Chase Ba n k, N.A. KRW - South Korea n Wo n MSCO - Morga n Sta n ley a n d Co. I n c. LKR - Sri La n ka n Rupee SCNY - Sta n dard Charted Ba n k MXN - Mexica n Peso UBSW - UBS AG MYR - Malaysia n Ri n ggit PEN - Peruvia n Nuevo Sol PHP - Philippi n e Peso PLN - Polish Zloty SEK - Swedish Kro n a SGD -Si n gaporeDollar 58 | Semiannual Report Templeton Income Trust Shareholder Information Templeton Global Bond Fund Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 59 This page i n te n tio n ally left bla n k. Semiannual Report and Shareholder Letter TE MPLETON G LOBAL B OND F UND Investment Manager Franklin Advisers, Inc. Distributor Franklin Templeton Distributors, Inc. (800) DIAL BEN ® /342-5236 franklintempleton.com Shareholder Services (800) 632-2301 Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a funds investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To help ensure we provide you with quality service, all calls to and from our service areas are monitored and/or recorded. © 2014 Franklin Templeton Investments. All rights reserved. /14 Contents Shareholder Letter 1 Semiannual Report Financial Highlights and Statement of Investments 13 Templeton International Bond Fund 3 Financial Statements 34 Performance Summary 8 Notes to Financial Statements 38 Your Fund’s Expenses 11 Shareholder Information 53 Semiannual Report Templeton International Bond Fund Your Funds Goal and Main Investments: Templeton International Bond Fund seeks current income with capital appreciation and growth of income. The Fund invests predominantly in non-U.S. securities and, under normal market conditions, invests at least 80% of its net assets in bonds. Bonds include debt securities of any maturity, such as bonds, notes, bills and debentures. This semiannual report for Templeton International Bond Fund covers the period ended February 28, 2014. Performance Overview For the six months under review, Templeton International Bond Fund  Class A delivered a +3.76% cumulative total return. In comparison, the Funds benchmark, the Citigroup Non-USD World Government Bond Index (WGBI), which measures performance of investment-grade, non-U.S. world government bond markets, posted cumulative total returns of +3.27% in local currency terms and +4.53% in U.S. dollar terms for the same period. 1, 2 You can find more of the Funds performance data in the Performance Summary beginning on page 8. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Economic and Market Overview The global economic recovery was mixed during the period under review. The recovery in emerging markets moderated after many economies had previously returned to and exceeded pre-crisis activity levels. Although some developed economies, such as those of Australia and some Scandinavian countries, have also enjoyed relatively strong recoveries in the aftermath of the global financial crisis, growth in the G-3 (U.S., eurozone and Japan) continued to be slow by the standards of previous recoveries. As fears eased surrounding European sovereign debt, the possibility of another U.S. recession and a potential Chinese hard landing, financial market performance was positive. Improving sentiment, relatively strong fundamentals, and continued provision of global liquidity supported assets perceived as risky and equity markets performed well. Policymakers in the largest developed economies adjusted their unprecedented efforts to supply liquidity. Actions The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 17. Semiannual Report | 3 What is duration? Duration is a measure of a bonds price sensitivity to interest rate changes. In general, a portfolio of securities with a lower duration can be expected to be less sensitive to interest rate changes than a portfolio with a higher duration. What is an interest rate swap? An interest rate swap is an agreement between two parties to exchange interest rate obligations, generally one based on an interest rate fixed to maturity and the other based on an interest rate that changes in accordance with changes in a designated benchmark (for example, LIBOR, prime, commercial paper, or other benchmarks). elsewhere in the world were mixed, with some policymakers less willing to reverse previous tightening efforts in response to the external environment. Global financial market volatility was elevated at the beginning of the period as the U.S. federal government partially shut down and the U.S. Treasury approached its debt ceiling. As the government shutdown ended and the debt ceiling was raised, market volatility quickly subsided. Fears of reductions in stimulative government policies contributed to periods of risk aversion, when credit spreads widened and assets perceived as risky sold off alternating with periods of heightened risk appetite, when spreads narrowed and investors again favored risk assets. Against this backdrop, extensive liquidity creation continued, in particular from the Bank of Japans commitment to increase inflation and the European Central Banks interest rate cut. Economic data among the largest economies remained inconsistent with continued predictions of a severe global economic slowdown. During the period, the U.S. Federal Reserve Board (Fed) announced it would begin to reduce the size of its quantitative easing program. Pessimism about this policy contributed to emerging market declines as market participants changed their expectations of global liquidity conditions. When the Fed subsequently announced a further reduction in its bond buying program, market reaction was muted. What is a currency forward contract? A currency forward contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. Investment Strategy We invest selectively in non-U.S. bonds around the world based upon our assessment of changing market, political and economic conditions. While seeking opportunities, we monitor various factors including changes in interest rates, currency exchange rates and credit risks. We seek to manage the Funds exposure to various currencies and may use currency forward contracts. Managers Discussion Several factors, including interest rate developments, currency movements and exposure to sovereign debt markets affected the Funds total return. During the period under review, interest rate strategies, currency positions and sovereign credit exposures each contributed to absolute performance. Interest Rate Strategy As part of the Funds interest rate strategy we use interest rate swaps to manage duration. During the period under review, we maintained the portfolios defensive duration posture as policymakers in the G-3, the U.K. and Switzerland pursued historically accommodative monetary policies. With interest rates in Japan at historically low levels, the central bank supplying 4 | Semiannual Report significant liquidity to the financial sector and a fiscal deficit that drove record funding needs, we saw what we viewed as limited value in this government bond market. Our underweighted duration exposures in Europe and lack of exposure in Japan detracted from performance relative to the benchmark as yields decreased during the review period. However, select duration exposures in Europe contributed to absolute performance. The Fund maintained little duration exposure in emerging markets, except in select countries where rates were already quite high. Currency Strategy The Funds diversified currency exposure contributed to absolute performance. As part of the Funds investment strategy, we used currency forward contracts to limit or add exposure to various currencies. The U.S. dollar was slightly weaker and fell 0.51% during the period against the currencies of major U.S. trading partners. 3 Dollar weakness was particularly pronounced against the euro, which appreciated 4.74% against the U.S. dollar during the period. 4 Overall, the Funds exposure to Asian currencies contributed to performance. Our net-negative position in the Japanese yen, achieved through the use of currency forward contracts, benefited performance as the yen depreciated 3.87% against the U.S. dollar during the period. 4 Currency positions elsewhere in Asia also added to relative and absolute results. Central bankers in Malaysia, South Korea and Australia kept policy rates constant, while rates were hiked in India and Indonesia during the period. Most of the currencies of these countries appreciated against the U.S. dollar. The Malaysian ringgit appreciated 0.25%, the South Korean won gained 3.99%, the Australian dollar rose 0.47% and the Indian rupee strengthened 6.60% against the U.S. dollar. 4 The Indonesian rupiah fell 5.94% against the U.S. dollar during the period. 4 The euro appreciated against the U.S. dollar during the period as the European Central Bank maintained its commitment to preserving the European Monetary Union, and the Funds underweighted, net-negative exposure to the euro was the largest detractor from relative performance. However, overweighted exposure to some other European currencies contributed to relative performance. The Polish zloty gained 7.19% and the Swedish krona rose 3.63% against the U.S. dollar during the period. 4 Exposure to Latin American currencies was largely neutral for Fund performance. Economic growth in much of the region continued to be supported by domestic and external demand. Central banks in Mexico and Chile cut policy rates, while rates were hiked in Brazil. The Brazilian real appreciated 1.76% and the Mexican peso rose 0.81% against the U.S. dollar during the period. 4 The Chilean peso fell 8.62% against the U.S. dollar during the period. 4 Semiannual Report | 5 Currency Breakdown 2/28/14 % of Total Net Assets Americas % U.S. Dollar % Mexican Peso % Brazilian Real % Canadian Dollar % Chilean Peso % Asia Pacific % South Korean Won % Malaysian Ringgit % Singapore Dollar % Indian Rupee % Philippine Peso % Indonesian Rupiah % Sri Lankan Rupee % Japanese Yen* -3.7 % Europe* -4.6 % Polish Zloty % Swedish Krona % Hungarian Forint % Euro* -29.1 % *A negative figure reflects net short exposure, designed to benefit if the value of the associated currency decreases. Conversely, the Funds value would potentially decline if the value of the associated currency increases. Global Sovereign Debt Strategy In addition to purchasing global government bonds, the Fund also invested in sovereign credit. As an asset class, such investments may compensate for greater credit risk by offering higher yields relative to U.S. Treasury and European benchmark bonds. Relative to the benchmark, the Funds sovereign credit positioning contributed to performance as spreads narrowed slightly between yields on sovereign credits and assets often considered safer, such as U.S. Treasuries. Thank you for your continued participation in Templeton International Bond Fund. We look forward to serving your future investment needs. Portfolio Management Team Templeton International Bond Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Semiannual Report The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. © Citigroup Index LLC 2014. All rights reserved. 3. Source: Federal Reserve H.10 Report. 4. Source: FactSet. 2014 FactSet Research Systems Inc. All Rights Reserved. The information contained herein: (1) is proprietary to FactSet Research Systems Inc. and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither FactSet Research Systems Inc. nor its content providers are responsible for any damages or losses arising from any use of this information. Semiannual Report | 7 Performance Summary as of 2/28/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: TBOAX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Class C (Symbol: FCNBX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Class R (Symbol: n/a) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FIBZX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ 8 | Semiannual Report Performance Summary (continued) Performance 1 Cumulative total retur n excludes sales charges. Average a nn ual total retur n s a n d value of $10,000 i n vestme n t i n clude maximum sales charges. Class A: 4.25% maximum i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year Inception (12/3/07) Cumulative Total Retur n 2 + % -1.09 % + % + % Average A nn ual Total Retur n 3 -0.63 % -5.29 % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 -4.27 % + % + % Total A nn ual Operati n g Expe n ses 6 1.06% (with waiver) 1.17% (without waiver) Class C 6-Month 1-Year 5-Year Inception (12/3/07) Cumulative Total Retur n 2 + % -1.41 % + % + % Average A nn ual Total Retur n 3 + % -2.37 % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 -1.24 % + % + % Total A nn ual Operati n g Expe n ses 6 1.41% (with waiver) 1.52% (without waiver) Class R 6-Month 1-Year 5-Year Inception (12/3/07) Cumulative Total Retur n 2 + % -1.28 % + % + % Average A nn ual Total Retur n 3 + % -1.28 % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 -0.13 % + % + % Total A nn ual Operati n g Expe n ses 6 1.26% (with waiver) 1.37% (without waiver) Advisor Class 6-Month 1-Year 5-Year Inception (12/3/07) Cumulative Total Retur n 2 + % -0.82 % + % + % Average A nn ual Total Retur n 3 + % -0.82 % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) + % + % + % Total A nn ual Operati n g Expe n ses 6 0.76% (with waiver) 0.87% (without waiver) Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236. Semiannual Report | 9 Performance Summary (continued) All investments involve risks, including possible loss of principal. Currency rates may fluctuate significantly over short periods of time and can reduce returns. Derivatives, including currency management strategies, involve costs and can create economic leverage in the portfolio that may result in significant volatility and cause the Fund to participate in losses (as well as enable gains) on an amount that exceeds the Funds initial investment. The Fund may not achieve the anticipated benefits and may realize losses when a counterparty fails to perform as promised. Foreign securities involve special risks, including currency fluctuations and economic and political uncertainties. Investments in emerging markets involve heightened risks related to the same factors, in addition to those associated with these markets smaller size and lesser liquidity. Investments in lower rated bonds include higher risk of default and loss of principal. Changes in interest rates will affect the value of the Funds portfolio and its share price and yield. Bond prices generally move in the opposite direction of interest rates. As prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Fund is also nondiversified, which involves the risk of greater price fluctuation than a more diversified portfolio. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 12/31/14 and a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 10 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.04%; C: 1.39%; R: 1.24%; and Advisor: 0.74%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 12 | Semiannual Report Templeton Income Trust Financial Highlights Templeton International Bond Fund Six Months Ended February 28, 2014 Year Ended August 31, Class A (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 11.30 $ 11.70 $ 12.06 $ 11.35 $ 10.52 $ 9.93 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.13 0.26 0.27 0.37 0.40 0.45 Net realized a n d u n realized gai n s (losses) 0.30 (0.14 ) (0.12 ) 0.80 0.92 0.82 Total from i n vestme n t operatio n s 0.43 0.12 0.15 1.17 1.32 1.27 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.17 ) (0.46 ) (0.45 ) (0.43 ) (0.45 ) (0.68 ) Net realized gai n s — — c (0.06 ) (0.03 ) (0.04 ) — c Tax retur n of capital — (0.06 ) — Total distributio n s (0.17 ) (0.52 ) (0.51 ) (0.46 ) (0.49 ) (0.68 ) Net asset value, e n d of period $ 11.56 $ 11.30 $ 11.70 $ 12.06 $ 11.35 $ 10.52 Total retur n d 3.76 % 0.89 % 1.45 % 10.48 % 12.62 % 13.63 % Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 1.11 % f 1.13 % 1.23 % 1.26 % 1.42 % f 2.01 % f Expe n ses n et of waiver a n d payme n ts by affiliates 1.04 % 1.04 % 1.04 % 1.04 % 1.04 % 1.02 % Net i n vestme n t i n come 2.23 % 2.14 % 2.39 % 3.04 % 3.53 % 4.61 % Supplemental data Net assets, e n d of period (000’s) $ 140,209 $ 127,365 $ 145,916 $ 112,336 $ 61,688 $ 20,379 Portfolio tur n over rate 18.20 % 43.53 % 33.95 % 16.91 % 8.86 % 74.81 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Templeton Income Trust Financial Highlights (continued) Templeton International Bond Fund Six Months Ended February 28, 2014 Year Ended August 31, Class C (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 11.31 $ 11.71 $ 12.08 $ 11.36 $ 10.53 $ 9.94 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.11 0.21 0.23 0.33 0.36 0.42 Net realized a n d u n realized gai n s (losses) 0.29 (0.13 ) (0.13 ) 0.81 0.92 0.81 Total from i n vestme n t operatio n s 0.40 0.08 0.10 1.14 1.28 1.23 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.14 ) (0.42 ) (0.41 ) (0.39 ) (0.41 ) (0.64 ) Net realized gai n s — — c (0.06 ) (0.03 ) (0.04 ) — c Tax retur n of capital — (0.06 ) — Total distributio n s (0.14 ) (0.48 ) (0.47 ) (0.42 ) (0.45 ) (0.64 ) Net asset value, e n d of period $ 11.57 $ 11.31 $ 11.71 $ 12.08 $ 11.36 $ 10.53 Total retur n d 3.58 % 0.58 % 1.01 % 10.17 % 12.21 % 13.15 % Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 1.46 % f 1.48 % 1.58 % 1.61 % 1.77 % f 2.38 % f Expe n ses n et of waiver a n d payme n ts by affiliates 1.39 % 1.39 % 1.39 % 1.39 % 1.39 % 1.39 % Net i n vestme n t i n come 1.88 % 1.79 % 2.04 % 2.69 % 3.18 % 4.24 % Supplemental data Net assets, e n d of period (000’s) $ 25,348 $ 27,270 $ 24,817 $ 23,383 $ 13,003 $ 6,433 Portfolio tur n over rate 18.20 % 43.53 % 33.95 % 16.91 % 8.86 % 74.81 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Highlights (continued) Templeton International Bond Fund Six Months Ended February 28, 2014 Year Ended August 31, Class R (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 11.31 $ 11.71 $ 12.08 $ 11.35 $ 10.52 $ 9.93 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.12 0.23 0.25 0.34 0.37 0.44 Net realized a n d u n realized gai n s (losses) 0.28 (0.13 ) (0.13 ) 0.82 0.93 0.80 Total from i n vestme n t operatio n s 0.40 0.10 0.12 1.16 1.30 1.24 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.15 ) (0.44 ) (0.43 ) (0.40 ) (0.43 ) (0.65 ) Net realized gai n s — — c (0.06 ) (0.03 ) (0.04 ) — c Tax retur n of capital — (0.06 ) — Total distributio n s (0.15 ) (0.50 ) (0.49 ) (0.43 ) (0.47 ) (0.65 ) Net asset value, e n d of period $ 11.56 $ 11.31 $ 11.71 $ 12.08 $ 11.35 $ 10.52 Total retur n d 3.57 % 0.71 % 1.17 % 10.34 % 12.49 % 13.34 % Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 1.31 % f 1.33 % 1.43 % 1.46 % 1.62 % f 2.23 % f Expe n ses n et of waiver a n d payme n ts by affiliates 1.24 % 1.24 % 1.24 % 1.24 % 1.24 % 1.24 % Net i n vestme n t i n come 2.03 % 1.94 % 2.19 % 2.84 % 3.33 % 4.39 % Supplemental data Net assets, e n d of period (000’s) $ 1,545 $ 1,452 $ 825 $ 793 $ 413 $ 284 Portfolio tur n over rate 18.20 % 43.53 % 33.95 % 16.91 % 8.86 % 74.81 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Templeton Income Trust Financial Highlights (continued) Templeton International Bond Fund Six Months Ended February 28, 2014 Year Ended August 31, Advisor Class (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 11.31 $ 11.71 $ 12.07 $ 11.36 $ 10.53 $ 9.95 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.15 0.29 0.31 0.39 0.43 0.50 Net realized a n d u n realized gai n s (losses) 0.29 (0.14 ) (0.13 ) 0.81 0.92 0.79 Total from i n vestme n t operatio n s 0.44 0.15 0.18 1.20 1.35 1.29 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.18 ) (0.49 ) (0.48 ) (0.46 ) (0.48 ) (0.71 ) Net realized gai n s — — c (0.06 ) (0.03 ) (0.04 ) — c Tax retur n of capital — (0.06 ) — Total distributio n s (0.18 ) (0.55 ) (0.54 ) (0.49 ) (0.52 ) (0.71 ) Net asset value, e n d of period $ 11.57 $ 11.31 $ 11.71 $ 12.07 $ 11.36 $ 10.53 Total retur n d 3.92 % 1.17 % 1.76 % 10.80 % 12.94 % 13.82 % Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 0.81 % f 0.83 % 0.93 % 0.96 % 1.12 % f 1.73 % f Expe n ses n et of waiver a n d payme n ts by affiliates 0.74 % 0.74 % 0.74 % 0.74 % 0.74 % 0.74 % Net i n vestme n t i n come 2.53 % 2.44 % 2.69 % 3.34 % 3.83 % 4.89 % Supplemental data Net assets, e n d of period (000’s) $ 314,959 $ 251,785 $ 149,399 $ 109,055 $ 17,404 $ 4,159 Portfolio tur n over rate 18.20 % 43.53 % 33.95 % 16.91 % 8.86 % 74.81 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) Templeton International Bond Fund Principal Amount* Value Foreign Government and Agency Securities 68.3% Brazil 4.5% Letra Tesouro Nacio n al, Strip, 1/01/16 5,760 a BRL $ 1/01/17 9,060 a BRL Nota Do Tesouro Nacio n al, 9.762%, 1/01/17 13,550 a BRL 10.00%, 1/01/21 1,790 a BRL 10.00%, 1/01/23 5,700 a BRL b I n dex Li n ked, 6.00%, 5/15/15 1,634 a BRL b I n dex Li n ked, 6.00%, 8/15/16 708 a BRL b I n dex Li n ked, 6.00%, 5/15/17 9 a BRL b I n dex Li n ked, 6.00%, 8/15/18 1,155 a BRL b I n dex Li n ked, 6.00%, 8/15/22 3,170 a BRL se n ior n ote, 10.00%, 1/01/19 4,660 a BRL Canada 2.6% Gover n me n t of Ca n ada, 2.25%, 8/01/14 CAD 1.00%, 11/01/14 CAD 2.00%, 12/01/14 CAD 1.00%, 2/01/15 CAD Hungary 4.7% Gover n me n t of Hu n gary, 7.75%, 8/24/15 HUF 5.50%, 2/12/16 HUF 5.50%, 12/22/16 HUF 4.125%, 2/19/18 4.00%, 4/25/18 HUF 6.00%, 1/11/19 EUR 6.50%, 6/24/19 HUF 7.50%, 11/12/20 HUF 5.375%, 2/21/23 A, 8.00%, 2/12/15 HUF A, 6.75%, 11/24/17 HUF A, 5.50%, 12/20/18 HUF A, 7.00%, 6/24/22 HUF A, 6.00%, 11/24/23 HUF B, 6.75%, 2/24/17 HUF B, 5.50%, 6/24/25 HUF D, 6.75%, 8/22/14 HUF se n ior n ote, 6.25%, 1/29/20 se n ior n ote, 6.375%, 3/29/21 c se n ior n ote, Reg S, 3.50%, 7/18/16 EUR c se n ior n ote, Reg S, 4.375%, 7/04/17 EUR c se n ior n ote, Reg S, 5.75%, 6/11/18 EUR c se n ior n ote, Reg S, 3.875%, 2/24/20 EUR Semiannual Report | 17 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Iceland 0.2% d Gover n me n t of Icela n d, 144A, 5.875%, 5/11/22 $ Indonesia 1.0% Gover n me n t of I n do n esia, FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR40, 11.00%, 9/15/25 IDR FR42, 10.25%, 7/15/27 IDR FR43, 10.25%, 7/15/22 IDR FR44, 10.00%, 9/15/24 IDR FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR52, 10.50%, 8/15/30 IDR se n ior bo n d, FR53, 8.25%, 7/15/21 IDR Ireland 6.8% Gover n me n t of Irela n d, 5.50%, 10/18/17 EUR 5.90%, 10/18/19 EUR 4.50%, 4/18/20 EUR 5.00%, 10/18/20 EUR se n ior bo n d, 4.50%, 10/18/18 EUR se n ior bo n d, 4.40%, 6/18/19 EUR se n ior bo n d, 5.40%, 3/13/25 EUR Lithuania 1.3% Gover n me n t of Lithua n ia, d 144A, 6.75%, 1/15/15 d 144A, 7.375%, 2/11/20 d 144A, 6.125%, 3/09/21 c Reg S, 7.375%, 2/11/20 Malaysia 5.1% Gover n me n t of Malaysia, 3.434%, 8/15/14 MYR 3.741%, 2/27/15 MYR 3.835%, 8/12/15 MYR 4.72%, 9/30/15 MYR 3.197%, 10/15/15 MYR se n ior bo n d, 5.094%, 4/30/14 MYR se n ior bo n d, 3.814%, 2/15/17 MYR 18 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Mexico 7.1% Gover n me n t of Mexico, 7.00%, 6/19/14 37,700 e MXN $ 9.50%, 12/18/14 835,000 e MXN 6.00%, 6/18/15 666,050 e MXN 8.00%, 12/17/15 816,680 e MXN 6.25%, 6/16/16 64,330 e MXN 7.25%, 12/15/16 1,650,000 e MXN f Mexica n Udibo n os, I n dex Li n ked, 4.50%, 12/18/14 26,816 g MXN 5.00%, 6/16/16 68,527 g MXN 3.50%, 12/14/17 52,267 g MXN 4.00%, 6/13/19 36,367 g MXN Philippines 0.1% Gover n me n t of the Philippi n es, se n ior bo n d, 7.00%, 1/27/16 PHP se n ior bo n d, 9.125%, 9/04/16 PHP se n ior n ote, 1.625%, 4/25/16 PHP Poland 9.1% Gover n me n t of Pola n d, 5.75%, 4/25/14 PLN 5.50%, 4/25/15 PLN 6.25%, 10/24/15 PLN 5.00%, 4/25/16 PLN 4.75%, 10/25/16 PLN 5.75%, 9/23/22 PLN h FRN, 2.72%, 1/25/17 PLN h FRN, 2.72%, 1/25/21 PLN se n ior n ote, 6.375%, 7/15/19 Strip, 7/25/14 PLN Strip, 7/25/15 PLN Strip, 1/25/16 PLN Russia 0.4% Russia Foreig n Bo n d, se n ior bo n d, d 144A, 7.50%, 3/31/30 c Reg S, 7.50%, 3/31/30 Serbia 0.6% d Gover n me n t of Serbia, se n ior n ote, 144A, 5.25%, 11/21/17 4.875%, 2/25/20 7.25%, 9/28/21 Semiannual Report | 19 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Slovenia 2.0% d Gover n me n t of Slove n ia, se n ior n ote, 144A, 5.50%, 10/26/22 $ 5.85%, 5/10/23 South Korea 13.4% Korea Mo n etary Stabilizatio n Bo n d, se n ior bo n d, 3.59%, 4/02/14 KRW se n ior bo n d, 2.47%, 4/02/15 KRW se n ior bo n d, 2.80%, 8/02/15 KRW se n ior bo n d, 2.81%, 10/02/15 KRW se n ior n ote, 3.28%, 6/02/14 KRW se n ior n ote, 2.57%, 6/09/14 KRW se n ior n ote, 2.82%, 8/02/14 KRW se n ior n ote, 2.78%, 10/02/14 KRW se n ior n ote, 2.84%, 12/02/14 KRW se n ior n ote, 2.74%, 2/02/15 KRW se n ior n ote, 2.76%, 6/02/15 KRW se n ior n ote, 2.90%, 12/02/15 KRW se n ior n ote, 2.78%, 2/02/16 KRW Korea Treasury Bo n d, se n ior bo n d, 3.50%, 6/10/14 KRW se n ior bo n d, 4.00%, 3/10/16 KRW se n ior bo n d, 5.00%, 9/10/16 KRW se n ior n ote, 3.25%, 12/10/14 KRW se n ior n ote, 4.50%, 3/10/15 KRW se n ior n ote, 3.25%, 6/10/15 KRW se n ior n ote, 4.00%, 9/10/15 KRW se n ior n ote, 2.75%, 12/10/15 KRW se n ior n ote, 2.75%, 6/10/16 KRW se n ior n ote, 3.00%, 12/10/16 KRW Sri Lanka 0.2% Gover n me n t of Sri La n ka, A, 7.00%, 3/01/14 LKR A, 11.25%, 7/15/14 LKR A, 11.75%, 3/15/15 LKR A, 6.50%, 7/15/15 LKR A, 11.00%, 8/01/15 LKR A, 6.40%, 8/01/16 LKR A, 5.80%, 1/15/17 LKR A, 8.00%, 11/15/18 LKR A, 9.00%, 5/01/21 LKR B, 11.75%, 4/01/14 LKR B, 6.60%, 6/01/14 LKR B, 6.40%, 10/01/16 LKR B, 8.50%, 7/15/18 LKR 20 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Sri Lanka (continued) Gover n me n t of Sri La n ka, (co n ti n ued) C, 8.50%, 4/01/18 5,330,000 LKR $ 40,447 D, 8.50%, 6/01/18 6,960,000 LKR 52,691 996,185 Sweden 4.5% Gover n me n t of Swede n , 6.75%, 5/05/14 71,860,000 SEK 11,321,923 4.50%, 8/12/15 57,870,000 SEK 9,517,221 Kommu n i n vest I Sverige AB, 2.25%, 5/05/14 6,260,000 SEK 978,807 21,817,951 Ukraine 4.6% d Fi n a n ci n g of I n frastructure Projects State E n terprise, 144A, 8.375%, 11/03/17 100,000 85,015 7.40%, 4/20/18 200,000 164,000 d Gover n me n t of Ukrai n e, 144A, 9.25%, 7/24/17 3,680,000 3,452,318 144A, 7.75%, 9/23/20 7,439,000 6,620,040 se n ior bo n d, 144A, 6.58%, 11/21/16 1,455,000 1,305,935 se n ior bo n d, 144A, 7.80%, 11/28/22 4,430,000 3,942,700 se n ior n ote, 144A, 4.95%, 10/13/15 100,000 EUR 122,659 se n ior n ote, 144A, 6.25%, 6/17/16 1,100,000 991,375 se n ior n ote, 144A, 7.95%, 2/23/21 2,660,000 2,384,025 se n ior n ote, 144A, 7.50%, 4/17/23 3,800,000 3,382,000 22,450,067 Vietnam 0.1% d Gover n me n t of Viet n am, 144A, 6.75%, 1/29/20 535,000 593,181 Total Foreign Government and Agency Securities (Cost $317,665,876) 329,430,776 Quasi -Sovereign and Corporate Bonds (Cost $195,999) 0.1% South Korea 0.1% d The Export-Import Ba n k of Korea, se n ior n ote, 144A, 1.45%, 5/19/14 1,290,000 SEK 201,434 Total Investments before Short Term Investments (Cost $317,861,875) 329,632,210 Short Term Investments 30.6% Foreign Government and Agency Securities 13.8% Brazil 0.4% Letra Tesouro Nacio n al, Strip, 4/01/14 4,060 a BRL 1,723,218 Semiannual Report | 21 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Principal Amount* Value Short Term Investments (continued) Foreign Government and Agency Securities (continued) Canada 0.7% Gover n me n t of Ca n ada, 2.00%, 3/01/14 CAD $ 0.75%, 5/01/14 CAD 3.00%, 6/01/14 CAD Hungary 0.0%  i Hu n gary Treasury Bill, 6/25/14 HUF Malaysia 5.1% i Ba n k of Negara Mo n etary Notes, 3/04/14 - 2/17/15 MYR i Malaysia Treasury Bill, 5/30/14 MYR Mexico 1.7% i Mexico Treasury Bills, 4/03/14 - 12/11/14 11,273,630 j MXN Philippines 1.1% i Philippi n e Treasury Bills, 3/05/14 - 11/05/14 PHP Singapore 4.7% i Mo n etary Authority of Si n gapore Treasury Bills, 5/02/14 SGD 5/09/14 - 8/19/14 SGD i Si n gapore Treasury Bills, 5/02/14 - 5/30/14 SGD South Korea 0.1% Korea Mo n etary Stabilizatio n Bo n d, se n ior bo n d, 2.55%, 5/09/14 KRW Total Foreign Government and Agency Securities (Cost $67,417,366) Total Investments before Money Market Funds (Cost $385,279,241) $ Shares Money Market Funds (Cost $81,057,377) 16.8% United States 16.8% k,l I n stitutio n al Fiduciary Trust Mo n ey Market Portfolio Total Investments (Cost $466,336,618) 99.0% Other Assets, less Liabilities 1.0% Net Assets 100.0% $ 22 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. See Note 1(e). c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At February 28, 2014, the aggregate value of these securities was $3,717,002, representing 0.77% of net assets. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At February 28, 2014, the aggregate value of these securities was $43,142,281, representing 8.95% of net assets. e Principal amount is stated in 100 Mexican Peso Units. f Principal amount of security is adjusted for inflation. See Note 1(e). g Principal amount is stated in 100 Unidad de Inversion Units. h The coupon rate shown represents the rate at period end. i The security is traded on a discount basis with no stated coupon rate. j Principal amount is stated in 10 Mexican Peso Units. k Non-income producing. l See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. At February 28, 2014, the Fund had the following forward exchange contracts outstanding. See Note 1(c). Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Chilea n Peso DBAB Buy 2,750,000 5,556 3/03/14 $ — $ (635 ) Chilea n Peso DBAB Sell 2,750,000 4,898 3/03/14 — (23 ) Euro DBAB Buy 194,873 266,996 3/03/14 1,929 — Euro DBAB Sell 194,873 256,404 3/03/14 — (12,520 ) I n dia n Rupee CITI Buy 1,899,000 29,337 3/03/14 1,396 — I n dia n Rupee CITI Sell 1,899,000 30,660 3/03/14 — (74 ) I n dia n Rupee HSBK Buy 28,986,500 447,530 3/03/14 21,591 — I n dia n Rupee HSBK Sell 28,986,500 467,992 3/03/14 — (1,129 ) Japa n ese Ye n JPHQ Buy 33,100,000 324,160 3/03/14 992 — Japa n ese Ye n JPHQ Sell 33,100,000 363,992 3/03/14 38,840 — Polish Zloty DBAB Buy 2,370,000 546,889 EUR 3/03/14 31,603 — Polish Zloty DBAB Sell 2,370,000 569,028 EUR 3/03/14 — (1,052 ) Japa n ese Ye n HSBK Buy 33,100,000 323,473 3/04/14 1,682 — Japa n ese Ye n HSBK Sell 33,100,000 363,537 3/04/14 38,382 — Japa n ese Ye n UBSW Buy 36,900,000 361,463 3/04/14 1,020 — Japa n ese Ye n UBSW Sell 36,900,000 401,392 3/04/14 38,909 — Malaysia n Ri n ggit JPHQ Buy 770,000 230,449 3/04/14 4,536 — Malaysia n Ri n ggit JPHQ Sell 770,000 235,086 3/04/14 100 — Chilea n Peso BZWS Buy 53,000,000 107,017 3/05/14 — (12,202 ) Chilea n Peso BZWS Sell 53,000,000 94,727 3/05/14 — (88 ) Chilea n Peso DBAB Buy 2,750,000 5,541 3/05/14 — (621 ) Chilea n Peso DBAB Sell 2,750,000 4,928 3/05/14 9 — Euro DBAB Sell 62,000 80,755 3/05/14 — (4,805 ) Chilea n Peso DBAB Buy 46,380,000 93,650 3/07/14 — (10,697 ) Euro BZWS Sell 414,214 541,974 3/07/14 — (29,638 ) Semiannual Report | 23 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Euro DBAB Sell 2,120,000 2,774,868 3/07/14 $ — $ (150,717 ) Chilea n Peso MSCO Buy 8,800,000 17,778 3/10/14 — (2,044 ) Euro BZWS Sell 455,012 592,762 3/10/14 — (35,150 ) Euro CITI Sell 268,000 350,129 3/10/14 — (19,709 ) Euro HSBK Sell 71,000 92,655 3/10/14 — (5,324 ) Euro MSCO Sell 202,000 263,964 3/10/14 — (14,794 ) Mexica n Peso HSBK Buy 25,865,900 1,968,935 3/10/14 — (20,170 ) Malaysia n Ri n ggit HSBK Buy 3,220,478 1,016,308 3/11/14 — (33,916 ) Si n gapore Dollar CITI Buy 1,986,247 1,595,802 3/11/14 — (28,860 ) Chilea n Peso JPHQ Buy 3,923,654,400 7,490,749 3/12/14 — (477,335 ) Malaysia n Ri n ggit JPHQ Buy 827,010 261,142 3/12/14 — (8,882 ) Chilea n Peso DBAB Buy 45,131,875 91,249 3/13/14 — (10,587 ) Euro JPHQ Sell 418,000 550,957 3/13/14 — (25,877 ) I n dia n Rupee JPHQ Buy 63,516,820 1,015,923 3/13/14 9,882 — Japa n ese Ye n JPHQ Sell 172,858,450 1,806,348 3/14/14 108,200 — Mexica n Peso CITI Buy 3,216,100 244,323 3/14/14 — (2,094 ) Si n gapore Dollar HSBK Buy 648,300 519,804 3/14/14 — (8,362 ) Euro BZWS Sell 132,892 172,928 3/17/14 — (10,460 ) Euro DBAB Sell 563,000 730,813 3/17/14 — (46,117 ) Japa n ese Ye n CITI Sell 18,818,061 196,564 3/17/14 11,694 — Chilea n Peso JPHQ Buy 697,200,000 1,412,480 3/18/14 — (167,146 ) Euro CITI Sell 98,445 127,800 3/18/14 — (8,052 ) I n dia n Rupee JPHQ Buy 3,179,000 50,148 3/18/14 1,139 — Malaysia n Ri n ggit DBAB Buy 1,065,198 319,975 3/18/14 4,820 — Hu n garia n Fori n t DBAB Buy 166,328,700 526,728 EUR 3/19/14 13,222 — Hu n garia n Fori n t JPHQ Buy 49,849,400 158,018 EUR 3/19/14 3,748 — Japa n ese Ye n CITI Sell 16,634,000 174,224 3/19/14 10,808 — Japa n ese Ye n MSCO Sell 23,490,000 245,544 3/19/14 14,774 — Si n gapore Dollar CITI Buy 12,226,774 9,800,000 3/19/14 — (154,314 ) Si n gapore Dollar DBAB Buy 568,400 445,650 3/19/14 2,760 — Si n gapore Dollar HSBK Buy 650,000 521,021 3/19/14 — (8,237 ) Si n gapore Dollar JPHQ Buy 404,000 315,320 3/19/14 3,396 — Hu n garia n Fori n t JPHQ Buy 83,399,000 263,362 EUR 3/20/14 7,635 — Chilea n Peso JPHQ Buy 19,100,000 38,625 3/21/14 — (4,521 ) Euro BZWS Sell 81,680 106,070 3/21/14 — (6,647 ) Euro DBAB Sell 236,000 306,210 3/21/14 — (19,465 ) Hu n garia n Fori n t JPHQ Buy 82,952,000 263,365 EUR 3/21/14 5,622 — Mexica n Peso CITI Buy 9,393,800 688,978 3/24/14 17,996 — Japa n ese Ye n BZWS Sell 13,651,450 143,927 3/25/14 9,808 — Euro CITI Sell 179,804 233,871 3/26/14 — (14,254 ) Euro DBAB Sell 202,000 262,449 3/26/14 — (16,306 ) I n dia n Rupee DBAB Buy 20,664,000 324,855 3/26/14 7,963 — Malaysia n Ri n ggit DBAB Buy 151,000 47,577 3/26/14 — (1,557 ) Malaysia n Ri n ggit HSBK Buy 144,000 45,349 3/26/14 — (1,462 ) Euro BZWS Sell 905,000 1,222,067 3/27/14 — (26,808 ) I n dia n Rupee DBAB Buy 52,181,233 828,845 3/28/14 11,243 — I n dia n Rupee JPHQ Buy 1,388,000 21,848 3/28/14 498 — 24 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Euro DBAB Sell 41,097 52,991 3/31/14 $ — $ (3,721 ) Euro DBAB Sell 135,917 174,674 4/03/14 — (12,888 ) Hu n garia n Fori n t DBAB Buy 154,700,000 632,901 4/03/14 54,843 — Euro DBAB Sell 480,000 617,832 4/04/14 — (44,553 ) Euro BZWS Sell 212,293 273,232 4/07/14 — (19,726 ) I n dia n Rupee CITI Buy 1,881,000 29,734 4/07/14 489 — I n dia n Rupee DBAB Buy 3,003,000 47,411 4/07/14 841 — I n dia n Rupee HSBK Buy 55,671,000 878,923 4/07/14 15,587 — I n dia n Rupee DBAB Buy 559,000 8,784 4/09/14 194 — Euro HSBK Sell 396,000 517,521 4/10/14 — (28,947 ) Euro DBAB Sell 541,689 708,935 4/11/14 — (38,579 ) Euro UBSW Sell 198,000 259,232 4/11/14 — (14,002 ) Chilea n Peso MSCO Buy 183,130,000 374,384 4/14/14 — (48,182 ) Euro JPHQ Sell 450,000 589,812 4/14/14 — (31,174 ) Euro DBAB Sell 170,000 223,618 4/15/14 — (10,977 ) I n dia n Rupee DBAB Buy 3,601,000 57,099 4/15/14 672 — Euro HSBK Sell 507,192 663,879 4/16/14 — (36,031 ) I n dia n Rupee DBAB Buy 5,436,000 86,680 4/17/14 496 — Chilea n Peso MSCO Buy 164,090,000 333,144 4/21/14 — (41,039 ) I n dia n Rupee JPHQ Buy 3,120,000 49,987 4/21/14 10 — Euro BZWS Sell 208,570 274,683 4/22/14 — (13,138 ) Euro DBAB Sell 4,203,000 5,504,249 4/22/14 — (295,764 ) Euro JPHQ Sell 4,457,929 5,842,625 4/22/14 — (309,182 ) I n dia n Rupee DBAB Buy 1,094,000 17,433 4/22/14 94 — I n dia n Rupee JPHQ Buy 1,559,000 24,857 4/22/14 121 — Japa n ese Ye n CITI Sell 20,800,000 212,559 4/22/14 8,177 — Euro DBAB Sell 623,000 816,566 4/23/14 — (43,155 ) Euro BZWS Sell 796,633 1,040,562 4/25/14 — (58,767 ) Chilea n Peso JPHQ Buy 103,971,000 209,302 4/28/14 — (24,334 ) I n dia n Rupee HSBK Buy 14,276,000 223,117 4/29/14 5,296 — Euro BZWS Sell 201,960 263,397 4/30/14 — (15,302 ) Euro DBAB Sell 1,228,000 1,630,317 4/30/14 — (64,286 ) I n dia n Rupee DBAB Buy 17,949,933 286,550 4/30/14 587 — Euro BZWS Sell 737,531 977,553 5/05/14 — (40,220 ) Euro BZWS Sell 379,000 497,381 5/07/14 — (25,630 ) Euro GSCO Sell 1,104,872 1,453,570 5/07/14 — (71,125 ) Euro GSCO Sell 616,000 806,720 5/08/14 — (43,345 ) Chilea n Peso MSCO Buy 18,800,000 38,134 5/12/14 — (4,738 ) Euro GSCO Sell 379,000 500,716 5/12/14 — (22,295 ) Euro UBSW Sell 190,000 250,871 5/12/14 — (11,324 ) I n dia n Rupee DBAB Buy 21,608,400 341,195 5/12/14 3,642 — I n dia n Rupee HSBK Buy 590,000 9,311 5/12/14 104 — Japa n ese Ye n CITI Sell 42,707,000 432,884 5/12/14 13,198 — Euro CITI Sell 504,830 666,300 5/13/14 — (30,354 ) Euro GSCO Sell 364,000 486,777 5/13/14 — (15,535 ) I n dia n Rupee HSBK Buy 60,215,065 946,644 5/13/14 14,106 — I n dia n Rupee JPHQ Buy 63,516,820 998,865 5/13/14 14,566 — Semiannual Report | 25 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Japa n ese Ye n GSCO Sell 57,105,000 576,719 5/13/14 $ 15,540 $ — Japa n ese Ye n UBSW Sell 42,686,000 431,019 5/13/14 11,538 — Japa n ese Ye n CITI Sell 42,685,000 424,279 5/14/14 4,805 — Euro BZWS Sell 896,946 1,185,154 5/16/14 — (52,613 ) I n dia n Rupee DBAB Buy 57,061,432 899,810 5/19/14 9,541 — I n dia n Rupee HSBK Buy 59,357,090 935,833 5/19/14 10,102 — I n dia n Rupee JPHQ Buy 2,242,000 35,359 5/19/14 370 — Si n gapore Dollar DBAB Buy 227,500 179,402 5/19/14 78 — Euro GSCO Sell 2,787,000 3,611,255 5/20/14 — (234,752 ) Euro BZWS Sell 405,000 521,336 5/21/14 — (37,556 ) I n dia n Rupee DBAB Buy 1,365,000 21,575 5/21/14 169 — Mexica n Peso DBAB Buy 14,550,000 1,146,166 5/21/14 — (55,919 ) Malaysia n Ri n ggit HSBK Buy 17,700 5,749 5/22/14 — (371 ) Euro JPHQ Sell 543,898 703,211 5/23/14 — (47,359 ) Mexica n Peso HSBK Buy 8,043,980 633,359 5/23/14 — (30,701 ) I n dia n Rupee DBAB Buy 20,664,000 326,815 5/27/14 1,973 — Malaysia n Ri n ggit HSBK Buy 72,700 23,507 5/28/14 — (1,422 ) Mexica n Peso HSBK Buy 7,191,663 526,360 5/29/14 12,212 — Euro GSCO Sell 5,328,000 6,869,657 5/30/14 — (482,912 ) I n dia n Rupee DBAB Buy 17,949,933 284,768 5/30/14 660 — I n dia n Rupee HSBK Buy 20,370,000 323,300 5/30/14 610 — I n dia n Rupee JPHQ Buy 12,633,000 200,599 5/30/14 283 — Malaysia n Ri n ggit JPHQ Buy 1,085,000 334,433 5/30/14 — (4,865 ) Si n gapore Dollar BZWS Buy 2,020,036 1,597,119 5/30/14 — (3,455 ) Si n gapore Dollar DBAB Buy 375,000 296,513 5/30/14 — (665 ) I n dia n Rupee CITI Buy 1,899,000 30,047 6/03/14 123 — I n dia n Rupee DBAB Buy 1,705,000 27,073 6/03/14 15 — I n dia n Rupee HSBK Buy 28,986,500 458,343 6/03/14 2,176 — Swedish Kro n a BZWS Buy 446,080 51,531 EUR 6/03/14 — (1,642 ) Chilea n Peso BZWS Buy 53,000,000 93,922 6/05/14 — (5 ) Euro BZWS Sell 102,650 134,107 6/05/14 — (7,549 ) Euro MSCO Sell 2,850,000 3,715,579 6/05/14 — (217,397 ) Euro DBAB Sell 340,000 448,453 6/06/14 — (20,744 ) Euro GSCO Sell 265,800 348,777 6/09/14 — (18,025 ) Mexica n Peso CITI Buy 9,726,730 734,914 6/09/14 — (7,107 ) Mexica n Peso CITI Buy 9,716,000 732,973 6/10/14 — (6,025 ) Swedish Kro n a DBAB Buy 4,700,000 539,114 EUR 6/10/14 — (12,099 ) Euro GSCO Sell 399,000 528,635 6/11/14 — (21,984 ) Swedish Kro n a MSCO Buy 1,496,000 170,416 EUR 6/11/14 — (2,223 ) Mexica n Peso CITI Buy 19,757,860 1,492,793 6/12/14 — (14,742 ) Swedish Kro n a MSCO Buy 4,843,300 550,770 EUR 6/12/14 — (5,892 ) Euro DBAB Sell 386,000 512,512 6/13/14 — (20,168 ) Mexica n Peso CITI Buy 12,302,700 918,640 6/13/14 1,633 — Swedish Kro n a BZWS Buy 2,847,000 321,942 EUR 6/13/14 — (969 ) Swedish Kro n a MSCO Buy 3,347,200 372,134 EUR 6/13/14 8,128 (474 ) Japa n ese Ye n CITI Sell 9,278,000 97,663 6/16/14 6,469 — Swedish Kro n a MSCO Buy 2,491,900 284,003 EUR 6/16/14 — (3,924 ) 26 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Chilea n Peso DBAB Buy 276,100,000 537,160 6/19/14 $ — $ (48,503 ) Mexica n Peso CITI Buy 7,642,000 574,120 6/20/14 — (2,785 ) Si n gapore Dollar HSBK Buy 489,000 388,403 6/20/14 — (2,600 ) Si n gapore Dollar HSBK Sell 489,000 386,131 6/20/14 327 — Si n gapore Dollar DBAB Buy 612,000 487,688 6/23/14 — (4,839 ) South Korea n Wo n DBAB Buy 1,307,000,000 1,118,720 6/27/14 99,783 — Swedish Kro n a CITI Buy 4,902,115 552,024 EUR 6/27/14 1,358 — Japa n ese Ye n BZWS Sell 63,037,000 647,862 6/30/14 28,210 — Swedish Kro n a DBAB Buy 929,000 106,628 EUR 6/30/14 — (2,529 ) Swedish Kro n a UBSW Buy 1,661,000 187,487 EUR 6/30/14 — (162 ) Chilea n Peso DBAB Buy 226,696,000 431,966 7/01/14 — (31,165 ) Malaysia n Ri n ggit HSBK Buy 2,920,700 901,840 7/07/14 — (16,610 ) Chilea n Peso DBAB Buy 46,917,000 86,563 7/09/14 — (3,670 ) Swedish Kro n a DBAB Buy 15,800,000 1,778,478 EUR 7/09/14 4,956 — Mexica n Peso CITI Buy 13,138,239 989,869 7/10/14 — (9,121 ) Euro BZWS Sell 212,000 277,169 7/16/14 — (15,397 ) Euro MSCO Sell 356,000 464,441 7/16/14 — (26,848 ) Euro UBSW Sell 660,000 861,904 7/16/14 — (48,913 ) Polish Zloty DBAB Buy 16,623,100 3,761,138 EUR 7/16/14 278,404 — Malaysia n Ri n ggit DBAB Buy 18,003,280 5,554,682 7/17/14 — (101,218 ) Mexica n Peso DBAB Buy 32,003,472 2,432,910 7/17/14 — (45,177 ) Si n gapore Dollar DBAB Buy 3,915,648 3,099,049 7/17/14 — (9,565 ) Swedish Kro n a DBAB Buy 22,101,574 2,508,208 EUR 7/17/14 — (21,663 ) Euro BZWS Sell 332,000 436,663 7/18/14 — (21,506 ) Philippi n e Peso DBAB Buy 90,804,000 2,096,461 7/18/14 — (81,162 ) South Korea n Wo n DBAB Buy 9,043,327,000 7,963,830 7/18/14 459,110 — Euro DBAB Sell 1,480,000 1,952,076 7/21/14 — (90,368 ) Euro DBAB Sell 183,000 240,063 7/22/14 — (12,482 ) Euro MSCO Sell 388,000 508,257 7/22/14 — (27,195 ) Euro DBAB Sell 344,770 453,034 7/23/14 — (22,759 ) Si n gapore Dollar JPHQ Buy 410,000 320,929 7/24/14 2,570 — Euro DBAB Sell 69,825 92,455 7/25/14 — (3,906 ) Euro BZWS Sell 152,000 201,309 7/28/14 — (8,457 ) Euro CITI Sell 311,346 412,323 7/28/14 — (17,345 ) Chilea n Peso MSCO Buy 22,871,000 43,222 7/29/14 — (2,884 ) Euro BZWS Sell 119,968 159,035 7/29/14 — (6,526 ) Euro DBAB Sell 29,935 39,674 7/29/14 — (1,637 ) Japa n ese Ye n BZWS Sell 37,960,000 382,438 7/29/14 9,221 — Chilea n Peso DBAB Buy 24,250,000 43,173 7/30/14 — (406 ) Chilea n Peso JPHQ Buy 81,300,000 145,647 7/30/14 — (2,268 ) Swedish Kro n a BZWS Buy 4,650,000 527,528 EUR 7/30/14 — (4,455 ) Chilea n Peso JPHQ Buy 117,000,000 210,375 7/31/14 — (4,054 ) Chilea n Peso MSCO Buy 35,230,000 66,216 7/31/14 — (4,090 ) Euro JPHQ Sell 1,228,000 1,632,522 7/31/14 — (62,165 ) Malaysia n Ri n ggit JPHQ Buy 314,000 93,021 7/31/14 2,019 — Chilea n Peso DBAB Buy 48,500,000 86,936 8/01/14 — (1,417 ) Euro UBSW Sell 1,229,000 1,635,676 8/01/14 — (60,391 ) Semiannual Report | 27 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Euro BZWS Sell 97,592 129,588 8/04/14 $ — $ (5,093 ) Euro HSBK Sell 1,228,000 1,627,628 8/04/14 — (67,062 ) Euro BZWS Sell 736,000 976,113 8/05/14 — (39,598 ) Chilea n Peso DBAB Buy 33,200,000 58,054 8/06/14 461 — Euro JPHQ Sell 743,700 983,694 8/06/14 — (42,644 ) Japa n ese Ye n MSCO Sell 16,900,000 170,780 8/06/14 4,613 — Malaysia n Ri n ggit HSBK Buy 5,606,000 1,671,975 8/06/14 24,226 — Malaysia n Ri n ggit HSBK Buy 3,370,000 1,004,920 8/07/14 14,678 — Si n gapore Dollar DBAB Buy 372,000 293,278 8/07/14 247 — Si n gapore Dollar HSBK Buy 372,000 293,375 8/07/14 149 — Euro CITI Sell 107,290 142,835 8/08/14 — (5,230 ) Chilea n Peso BZWS Buy 48,400,000 89,954 8/11/14 — (4,686 ) Chilea n Peso JPHQ Buy 31,400,000 58,906 8/11/14 — (3,587 ) Euro CITI Sell 30,529 40,679 8/11/14 — (1,452 ) Euro DBAB Sell 513,000 684,009 8/11/14 — (23,955 ) Euro JPHQ Sell 680,100 905,635 8/11/14 — (32,935 ) Malaysia n Ri n ggit HSBK Buy 390,000 116,519 8/11/14 1,449 — Chilea n Peso DBAB Buy 18,700,000 33,130 8/12/14 — (188 ) Euro GSCO Sell 191,000 255,718 8/12/14 — (7,871 ) Si n gapore Dollar BZWS Buy 105,482 83,044 8/12/14 187 — Si n gapore Dollar DBAB Buy 741,000 585,493 8/12/14 — (804 ) South Korea n Wo n HSBK Buy 440,000,000 37,409,876 JPY 8/12/14 41,507 — Euro MSCO Sell 217,000 287,957 8/15/14 — (11,514 ) Chilea n Peso DBAB Buy 18,500,000 32,854 8/18/14 — (281 ) Si n gapore Dollar BZWS Buy 303,000 238,583 8/18/14 504 — Euro BZWS Sell 781,000 1,034,942 8/19/14 — (42,880 ) Japa n ese Ye n DBAB Sell 16,770,000 170,849 8/19/14 5,946 — Si n gapore Dollar DBAB Buy 227,500 179,445 8/19/14 68 — Si n gapore Dollar HSBK Buy 227,500 179,473 8/19/14 39 — Si n gapore Dollar HSBK Sell 227,500 179,659 8/19/14 147 — Chilea n Peso JPHQ Buy 18,900,000 33,892 8/20/14 — (621 ) Chilea n Peso MSCO Buy 17,610,000 33,091 8/20/14 — (2,091 ) Euro DBAB Sell 438,000 584,967 8/20/14 — (19,497 ) Euro JPHQ Sell 868,000 1,159,683 8/20/14 — (38,204 ) Japa n ese Ye n HSBK Sell 34,880,000 359,588 8/20/14 16,603 — Japa n ese Ye n JPHQ Sell 22,704,000 233,550 8/20/14 10,296 — Euro JPHQ Sell 340,000 454,510 8/21/14 — (14,708 ) Japa n ese Ye n BZWS Sell 7,521,000 77,568 8/22/14 3,611 — Mexica n Peso HSBK Buy 8,229,279 613,196 8/22/14 — (903 ) Polish Zloty DBAB Buy 2,650,043 612,415 EUR 8/22/14 24,731 — Euro BZWS Sell 237,520 318,417 8/25/14 — (9,375 ) Japa n ese Ye n CITI Sell 15,026,000 154,682 8/25/14 6,922 — Japa n ese Ye n DBAB Sell 7,432,000 76,472 8/25/14 3,389 — Japa n ese Ye n HSBK Sell 14,916,000 153,156 8/25/14 6,478 — Japa n ese Ye n BZWS Sell 23,333,000 237,365 8/26/14 7,917 — Japa n ese Ye n JPHQ Sell 14,994,000 152,531 8/26/14 5,085 — Malaysia n Ri n ggit HSBK Buy 72,400 21,496 8/26/14 385 — 28 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Swedish Kro n a DBAB Buy 77,485,470 8,818,680 EUR 8/26/14 $ — $ (118,192 ) Swedish Kro n a DBAB Sell 62,500,000 6,939,818 EUR 8/26/14 — (143,906 ) Chilea n Peso DBAB Buy 11,480,000 20,369 8/27/14 — (172 ) Euro JPHQ Sell 55,232 73,858 8/27/14 — (2,366 ) Japa n ese Ye n DBAB Sell 17,053,000 172,776 8/27/14 5,082 — Japa n ese Ye n HSBK Sell 27,402,000 277,666 8/27/14 8,202 — Japa n ese Ye n JPHQ Sell 22,517,000 228,454 8/27/14 7,028 — Mexica n Peso HSBK Buy 8,254,764 613,213 8/27/14 743 — Si n gapore Dollar DBAB Buy 974,000 766,977 8/27/14 3,307 (1,721 ) Chilea n Peso JPHQ Buy 18,000,000 31,909 8/28/14 — (243 ) Euro DBAB Sell 94,076 125,629 8/29/14 — (4,202 ) Japa n ese Ye n JPHQ Sell 24,149,000 248,537 8/29/14 11,059 — Mexica n Peso HSBK Buy 9,133,350 667,301 8/29/14 11,889 — Polish Zloty DBAB Buy 1,727,633 397,294 EUR 8/29/14 18,579 — Swedish Kro n a BZWS Buy 1,880,000 210,406 EUR 8/29/14 2,029 — Swedish Kro n a DBAB Buy 31,900,000 3,628,257 EUR 8/29/14 — (45,703 ) Euro DBAB Sell 153,000 202,618 9/03/14 — (8,533 ) Mexica n Peso HSBK Buy 5,527,700 403,393 9/03/14 7,498 — Chilea n Peso DBAB Buy 2,750,000 4,846 9/05/14 — (10 ) Euro DBAB Sell 399,000 526,556 9/05/14 — (24,093 ) Polish Zloty DBAB Buy 6,080,000 1,392,515 EUR 9/05/14 72,341 — Japa n ese Ye n BZWS Sell 18,748,705 190,458 9/18/14 6,055 — Euro BZWS Sell 60,021 80,188 9/19/14 — (2,647 ) Euro DBAB Sell 822,000 1,115,306 9/23/14 — (19,139 ) Hu n garia n Fori n t JPHQ Buy 81,867,000 270,054 EUR 9/23/14 — (12,368 ) Euro BZWS Sell 144,692 195,878 9/24/14 — (3,812 ) Hu n garia n Fori n t JPHQ Buy 65,535,000 213,999 EUR 9/25/14 — (6,925 ) Euro DBAB Sell 382,000 515,480 9/26/14 — (11,721 ) Malaysia n Ri n ggit DBAB Buy 209,000 63,944 9/26/14 — (888 ) Malaysia n Ri n ggit HSBK Buy 217,000 66,351 9/26/14 — (881 ) South Korea n Wo n HSBK Buy 871,000,000 796,889 9/26/14 11,951 — Euro BZWS Sell 905,000 1,222,610 9/29/14 — (26,393 ) Japa n ese Ye n JPHQ Sell 18,778,488 191,120 9/29/14 6,407 — Euro DBAB Sell 2,210,000 2,984,318 9/30/14 — (65,736 ) Euro GSCO Sell 600,000 809,586 9/30/14 — (18,483 ) Euro HSBK Sell 810,000 1,095,031 9/30/14 — (22,862 ) Japa n ese Ye n JPHQ Sell 4,170,000 42,291 9/30/14 1,273 — Euro DBAB Sell 5,674,000 7,701,888 10/03/14 — (128,911 ) Euro DBAB Sell 780,000 1,061,190 10/07/14 — (15,308 ) Euro JPHQ Sell 430,000 586,419 10/07/14 — (7,035 ) Euro DBAB Sell 1,740,000 2,363,581 10/09/14 — (37,844 ) Euro GSCO Sell 195,000 264,917 10/09/14 — (4,208 ) Euro JPHQ Sell 193,000 261,213 10/14/14 — (5,154 ) Mexica n Peso DBAB Buy 46,934,000 3,466,322 10/14/14 10,717 — Euro HSBK Sell 170,000 230,865 10/20/14 — (3,760 ) Malaysia n Ri n ggit JPHQ Buy 433,000 133,844 10/20/14 — (3,382 ) Japa n ese Ye n BZWS Sell 20,800,000 213,290 10/22/14 8,654 — Semiannual Report | 29 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Malaysia n Ri n ggit HSBK Buy 389,000 121,290 10/22/14 $ — $ (4,097 ) Chilea n Peso CITI Buy 167,590,000 321,670 10/24/14 — (27,907 ) Malaysia n Ri n ggit DBAB Buy 278,000 86,322 10/24/14 — (2,579 ) Malaysia n Ri n ggit HSBK Buy 186,060 57,461 10/24/14 — (1,414 ) Euro BZWS Sell 104,786 144,271 10/27/14 — (350 ) Euro DBAB Sell 306,000 422,265 10/29/14 — (65 ) Euro GSCO Sell 289,000 398,762 10/29/14 — (104 ) Chilea n Peso DBAB Buy 17,020,200 32,286 10/31/14 — (2,465 ) Euro DBAB Sell 572,116 790,098 10/31/14 484 — Malaysia n Ri n ggit JPHQ Buy 267,000 83,490 10/31/14 — (3,092 ) Euro DBAB Sell 36,060 49,620 11/03/14 — (149 ) Euro BZWS Sell 254,534 344,232 11/05/14 — (7,069 ) Euro DBAB Sell 148,000 200,147 11/05/14 — (4,119 ) Japa n ese Ye n BZWS Sell 15,100,000 153,987 11/05/14 5,413 — Japa n ese Ye n CITI Sell 15,120,000 154,232 11/05/14 5,461 — Japa n ese Ye n SCNY Sell 30,300,000 309,784 11/05/14 11,651 — Euro DBAB Sell 113,000 152,985 11/10/14 — (2,975 ) Japa n ese Ye n CITI Sell 34,542,911 351,367 11/10/14 11,472 — Euro JPHQ Sell 1,121,018 1,494,810 11/12/14 — (52,401 ) Japa n ese Ye n HSBK Sell 15,273,000 154,899 11/12/14 4,613 — Japa n ese Ye n JPHQ Sell 33,933,000 343,139 11/13/14 9,237 — Japa n ese Ye n MSCO Sell 6,000,000 60,384 11/14/14 1,343 — Euro DBAB Sell 1,328,838 1,786,251 11/17/14 — (47,801 ) Euro MSCO Sell 217,000 292,035 11/17/14 — (7,466 ) Japa n ese Ye n CITI Sell 44,512,000 449,525 11/17/14 11,511 — Japa n ese Ye n SCNY Sell 34,402,400 347,085 11/17/14 8,553 — Euro DBAB Sell 431,774 581,556 11/19/14 — (14,376 ) Japa n ese Ye n CITI Sell 29,454,000 294,841 11/19/14 4,998 — Japa n ese Ye n DBAB Sell 23,793,000 238,025 11/19/14 3,889 — Malaysia n Ri n ggit DBAB Buy 498,560 152,994 11/19/14 — (3,028 ) Euro DBAB Sell 430,000 581,941 11/20/14 — (11,544 ) Euro JPHQ Sell 1,446,631 1,958,129 11/20/14 — (38,506 ) Japa n ese Ye n CITI Sell 33,082,000 331,949 11/20/14 6,402 — Japa n ese Ye n HSBK Sell 6,209,000 62,270 11/20/14 1,170 — Japa n ese Ye n JPHQ Sell 21,372,000 214,298 11/20/14 3,984 — Malaysia n Ri n ggit HSBK Buy 324,000 99,509 11/20/14 — (2,056 ) Chilea n Peso DBAB Buy 14,200,000 24,952 11/28/14 — (119 ) Euro DBAB Sell 13,877 18,803 11/28/14 — (350 ) Chilea n Peso DBAB Buy 14,200,000 24,908 12/01/14 — (83 ) Chilea n Peso DBAB Buy 19,120,000 34,707 12/04/14 — (1,291 ) Euro CITI Sell 2,756,000 3,734,242 12/04/14 — (69,660 ) Chilea n Peso DBAB Buy 36,390,000 65,662 12/09/14 — (2,096 ) Euro HSBK Sell 30,268 41,315 12/09/14 — (461 ) Euro SCNY Sell 142,592 194,799 12/09/14 — (2,012 ) Mexica n Peso CITI Buy 11,809,000 889,835 12/16/14 — (19,406 ) Mexica n Peso CITI Buy 5,661,490 425,260 12/18/14 — (8,023 ) Chilea n Peso DBAB Buy 27,470,000 50,059 1/07/15 — (2,218 ) 30 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Euro DBAB Sell 722,726 985,748 1/07/15 $ — $ (11,835 ) Japa n ese Ye n DBAB Sell 23,005,000 220,905 1/07/15 — (5,593 ) Malaysia n Ri n ggit DBAB Buy 345,400 102,942 1/08/15 700 — Malaysia n Ri n ggit JPHQ Buy 875,900 261,400 1/08/15 1,424 — Malaysia n Ri n ggit JPHQ Buy 471,000 140,664 1/09/15 658 — Chilea n Peso DBAB Buy 38,600,000 70,201 1/12/15 — (3,011 ) Chilea n Peso MSCO Buy 36,800,000 66,721 1/12/15 — (2,664 ) Malaysia n Ri n ggit JPHQ Buy 141,000 42,152 1/12/15 148 — Mexica n Peso CITI Buy 13,581,791 1,012,056 1/12/15 — (13,055 ) Euro SCNY Sell 195,249 265,345 1/13/15 — (4,161 ) Japa n ese Ye n CITI Sell 7,840,000 74,959 1/13/15 — (2,235 ) Euro CITI Sell 32,570 44,471 1/14/15 — (486 ) Euro DBAB Sell 86,000 117,412 1/14/15 — (1,296 ) Euro JPHQ Sell 22,549 30,824 1/14/15 — (300 ) Japa n ese Ye n SCNY Sell 23,520,000 225,115 1/14/15 — (6,471 ) Japa n ese Ye n HSBK Sell 28,700,000 275,962 1/15/15 — (6,631 ) Malaysia n Ri n ggit JPHQ Buy 230,000 68,997 1/15/15 — (5 ) Euro DBAB Sell 105,000 143,661 1/16/15 — (1,273 ) Japa n ese Ye n DBAB Sell 7,860,000 76,040 1/16/15 — (1,354 ) Japa n ese Ye n SCNY Sell 37,130,000 359,360 1/16/15 — (6,242 ) Malaysia n Ri n ggit JPHQ Buy 99,000 29,829 1/16/15 — (134 ) Euro BZWS Sell 249,000 339,387 1/21/15 — (4,317 ) Euro CITI Sell 48,798 66,235 1/22/15 — (1,123 ) Euro JPHQ Sell 32,570 44,259 1/22/15 — (699 ) Euro DBAB Sell 531,000 720,673 1/26/15 — (12,292 ) Euro BZWS Sell 517,624 707,366 1/27/15 — (7,137 ) Japa n ese Ye n GSCO Sell 33,200,000 321,161 1/27/15 — (5,783 ) Japa n ese Ye n DBAB Sell 31,548,058 308,992 1/28/15 — (1,687 ) Japa n ese Ye n HSBK Sell 40,858,365 399,257 1/28/15 — (3,108 ) Euro CITI Sell 111,900 152,987 1/29/15 — (1,475 ) Euro DBAB Sell 548,000 749,126 1/30/15 — (7,311 ) Chilea n Peso DBAB Buy 45,250,000 79,834 2/04/15 — (1,254 ) Malaysia n Ri n ggit JPHQ Buy 753,000 222,524 2/04/15 3,130 — Chilea n Peso DBAB Buy 68,600,000 120,875 2/05/15 — (1,758 ) Chilea n Peso BZWS Buy 48,400,000 83,564 2/09/15 443 — Chilea n Peso DBAB Buy 74,940,000 129,542 2/09/15 530 — Euro DBAB Sell 2,298,000 3,108,505 2/09/15 — (63,614 ) Chilea n Peso BZWS Buy 33,500,000 57,629 2/10/15 510 — Euro BZWS Sell 152,000 206,788 2/10/15 — (3,030 ) Euro CITI Sell 203,000 276,054 2/10/15 — (4,164 ) Euro HSBK Sell 152,000 206,737 2/10/15 — (3,082 ) Japa n ese Ye n CITI Sell 42,706,000 420,633 2/10/15 13 — Euro BZWS Sell 493,000 670,332 2/11/15 — (10,199 ) Chilea n Peso MSCO Buy 46,470,000 80,733 2/12/15 — (101 ) Japa n ese Ye n GSCO Sell 49,397,000 483,801 2/12/15 — (2,730 ) Euro SCNY Sell 327,000 447,408 2/13/15 — (3,980 ) Chilea n Peso DBAB Buy 17,300,000 30,108 2/17/15 — (105 ) Semiannual Report | 31 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund Forward Exchange Contracts (continued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Mexican Peso MSCO Buy 8,240,820 602,399 2/17/15 $ 2,061 $ — Japanese Yen GSCO Sell 4,527,440 44,577 2/18/15 — (19 ) Japanese Yen JPHQ Sell 8,460,000 83,314 2/18/15 — (17 ) Malaysian Ringgit HSBK Buy 1,364,326 403,742 2/18/15 4,836 — Singapore Dollar HSBK Buy 227,500 179,984 2/18/15 — (399 ) Singapore Dollar HSBK Sell 227,500 179,715 2/18/15 130 — Euro JPHQ Sell 388,000 532,109 2/19/15 — (3,488 ) Euro BZWS Sell 695,000 954,979 2/20/15 — (4,405 ) Chilean Peso MSCO Buy 22,850,000 40,004 2/23/15 — (400 ) Euro DBAB Sell 1,050,000 1,443,330 2/23/15 — (6,106 ) Euro GSCO Sell 198,000 272,478 2/23/15 — (844 ) Hungarian Forint DBAB Buy 1,911,830,000 5,973,535 EUR 2/23/15 95,956 — Chilean Peso JPHQ Buy 32,200,000 56,412 2/24/15 — (609 ) Euro DBAB Sell 1,550,000 2,125,980 2/24/15 — (13,667 ) Japanese Yen HSBK Sell 32,060,000 314,246 2/24/15 — (1,567 ) Chilean Peso MSCO Buy 22,000,000 38,371 2/25/15 — (249 ) Euro DBAB Sell 7,365,710 10,100,504 2/25/15 — (67,267 ) Japanese Yen JPHQ Sell 32,100,000 313,290 2/25/15 — (2,920 ) Chilean Peso DBAB Buy 16,920,000 29,457 2/26/15 — (140 ) Euro BZWS Sell 721,115 990,373 2/26/15 — (5,070 ) Euro SCNY Sell 125,681 172,598 2/26/15 — (895 ) Japanese Yen BZWS Sell 17,800,000 174,054 2/26/15 — (1,292 ) Japanese Yen SCNY Sell 23,295,000 227,985 2/26/15 — (1,492 ) Euro BOFA Sell 237,212 324,340 2/27/15 — (3,113 ) Euro DBAB Sell 194,873 267,112 2/27/15 — (1,895 ) Malaysian Ringgit HSBK Buy 123,600 37,026 2/27/15 — (27 ) Mexican Peso MSCO Buy 4,153,100 304,346 2/27/15 46 — Swedish Krona GSCO Buy 1,880,000 209,775 EUR 3/02/15 1,995 — Chilean Peso DBAB Buy 2,750,000 4,746 3/03/15 16 — Japanese Yen JPHQ Sell 70,000,000 687,438 3/03/15 — (2,161 ) Polish Zloty DBAB Buy 2,370,000 556,142 EUR 3/03/15 1,027 — Japanese Yen HSBK Sell 33,100,000 324,351 3/04/15 — (1,734 ) Malaysian Ringgit JPHQ Buy 770,000 230,594 3/04/15 — (154 ) Unrealized appreciation (depreciation) 2,107,859 (6,747,445 ) Net unrealized appreciation (depreciation) $ (4,639,586 ) a May be comprised of multiple contracts using the same currency and settlement date. * In U.S. dollars unless otherwise indicated. 32 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton International Bond Fund At February 28, 2014, the Fund had the following interest rate swap contracts outstanding. See Note 1(c). Interest Rate Swap Contracts Counterparty/ Expiration Notional Unrealized Unrealized Description Exchange Date Amount Appreciation Depreciation Centrally Cleared Swaps Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 2.775% DBAB 10/04/23 $ 4,090,000 $ — $ (66,364 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 2.795% DBAB 10/04/23 4,090,000 — (73,903 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 2.765% HSBK 10/07/23 4,090,000 — (60,789 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.668% DBAB 10/04/43 1,990,000 — (56,268 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.687% DBAB 10/04/43 1,990,000 — (63,587 ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.675% HSBK 10/07/43 1,990,000 — (58,430 ) Ce n trally Cleared Swaps u n realized appreciatio n (depreciatio n ) $ (379,341 ) OTC Swaps Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.523% DBAB 3/28/21 1,150,000 $ — $ (117,149 ) OTC Swaps u n realized appreciatio n (depreciatio n ) — $ (117,149 ) Total I n terest Rate Swaps u n realized appreciatio n (depreciatio n ) — (496,490 ) Net u n realized appreciatio n (depreciatio n ) $ (496,490 ) See Abbreviations on page 52. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 33 Templeton Income Trust Financial Statements Statement of Assets and Liabilities February 28, 2014 (u n audited) Templeton International Bond Fund Assets: I n vestme n ts i n securities: Cost - U n affiliated issuers $ 385,279,241 Cost - Sweep Mo n ey Fu n d (Note 7) 81,057,377 Total cost of i n vestme n ts $ 466,336,618 Value - U n affiliated issuers $ 396,218,519 Value - Sweep Mo n ey Fu n d (Note 7) 81,057,377 Total value of i n vestme n ts 477,275,896 Cash 750,200 Foreig n curre n cy, at value (cost $5,627,490) 5,616,083 Receivables: Capital shares sold 1,195,887 I n terest 5,004,693 Due from brokers 4,308,049 Variatio n margi n 26,896 U n realized appreciatio n o n forward excha n ge co n tracts 2,107,859 Other assets 341 Total assets 496,285,904 Liabilities: Payables: I n vestme n t securities purchased 4,931,219 Capital shares redeemed 1,982,347 Ma n ageme n t fees 210,259 Distributio n fees 44,907 Tra n sfer age n t fees 41,843 U n realized depreciatio n o n forward excha n ge co n tracts 6,747,445 U n realized depreciatio n o n OTC swap co n tracts 117,149 Deferred tax 49,095 Accrued expe n ses a n d other liabilities 100,002 Total liabilities 14,224,266 Net assets, at value $ 482,061,638 Net assets co n sist of: Paid-i n capital $ 482,198,742 Distributio n s i n excess of n et i n vestme n t i n come (2,885,319 ) Net u n realized appreciatio n (depreciatio n ) 5,777,047 Accumulated n et realized gai n (loss) (3,028,832 ) Net assets, at value $ 482,061,638 34 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Statements (continued) Statement of Assets and Liabilities (continued) February 28, 2014 (u n audited) Templeton International Bond Fund Class A: Net assets, at value $ 140,209,015 Shares outsta n di n g 12,129,749 Net asset value per share a $ 11.56 Maximum offeri n g price per share ( n et asset value per share ÷ 95.75%) $ 12.07 Class C: Net assets, at value $ 25,348,364 Shares outsta n di n g 2,190,909 Net asset value a n d maximum offeri n g price per share a $ 11.57 Class R: Net assets, at value $ 1,544,946 Shares outsta n di n g 133,591 Net asset value a n d maximum offeri n g price per share $ 11.56 Advisor Class: Net assets, at value $ 314,959,313 Shares outsta n di n g 27,222,054 Net asset value a n d maximum offeri n g price per share $ 11.57 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 35 Templeton Income Trust Financial Statements (continued) Statement of Operations for the six mo n ths e n ded February 28, 2014 (u n audited) Templeton International Bond Fund I n vestme n t i n come: I n terest ( n et of foreig n taxes of $230,318) $ 7,478,984 Expe n ses: Ma n ageme n t fees (Note 3a) 1,496,834 Distributio n fees: (Note 3c) Class A 202,866 Class C 87,512 Class R 4,025 Tra n sfer age n t fees: (Note 3e) Class A 55,252 Class C 11,028 Class R 658 Advisor Class 120,211 Custodia n fees (Note 4) 72,040 Reports to shareholders 20,814 Registratio n a n d fili n g fees 38,153 Professio n al fees 31,680 Trustees’ fees a n d expe n ses 1,197 Other 6,507 Total expe n ses 2,148,777 Expe n se reductio n s (Note 4) (63 ) Expe n ses waived/paid by affiliates (Note 3f) (160,393 ) Net expe n ses 1,988,321 Net i n vestme n t i n come 5,490,663 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts (1,390,355 ) Foreig n curre n cy tra n sactio n s (982,510 ) Swap co n tracts (7,401 ) Net realized gai n (loss) (2,380,266 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts 13,502,799 Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (956,968 ) Cha n ge i n deferred taxes o n u n realized appreciatio n 3,201 Net cha n ge i n u n realized appreciatio n (depreciatio n ) 12,549,032 Net realized a n d u n realized gai n (loss) 10,168,766 Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 15,659,429 36 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Statements (continued) Statements of Changes in Net Assets Templeton International Bond Fund Six Months Ended February 28, 2014 Year Ended (unaudited) August 31, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts, foreig n curre n cy tra n sactio n s a n d swap co n tracts ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts, tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies a n d deferred taxes ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s ) Distributio n s to shareholders from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s: Class A ) ) Class C ) ) Class R ) ) Advisor Class ) ) Net realized gai n s: Class A  ) Class C  ) Class R  ) Advisor Class  ) Tax retur n of capital: Class A  ) Class C  ) Class R  ) Advisor Class  ) Total distributio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A ) Class C ) Class R Advisor Class Total capital share tra n sactio n s Net i n crease (decrease) i n n et assets Net assets: Begi nn i n g of period E n d of period $ $ Distributio n s i n excess of n et i n vestme n t i n come i n cluded i n n et assets: E n d of period $ ) $ ) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 37 Templeton Income Trust Notes to Financial Statements (unaudited) Templeton International Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Templeton Income Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of five separate funds. The Templeton International Bond Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. The Fund offers four classes of shares: Class A, Class C, Class R, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing net asset value. 38 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the Semiannual Report | 39 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Derivative Financial Instruments The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations. 40 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Derivative Financial Instruments (continued) Derivative counterparty credit risk is managed through a formal evaluation of the creditworthi-ness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. However, absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Statement of Assets and Liabilities. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/ counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally Semiannual Report | 41 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Derivative Financial Instruments (continued) cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable on the Statement of Assets and Liabilities. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. See Note 10 regarding other derivative information. d. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of February 28, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. e. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. 42 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Security Transactions, Investment Income, Expenses and Distributions (continued) These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. Inflation-indexed bonds are adjusted for inflation through periodic increases or decreases in the securitys interest accruals, face amount, or principal redemption value, by amounts corresponding to the rate of inflation as measured by an index. Any increase or decrease in the face amount or principal redemption value will be included as interest income on the Statement of Operations. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 43 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 2. S HARES OF B ENEFICIAL I NTEREST At February 28, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Six Months Ended Year Ended February 28, 2014 August 31, 2013 Shares Amount Shares Amount Class A Shares: Shares sold 2,832,809 $ 32,809,220 4,370,109 $ 52,031,227 Shares issued i n rei n vestme n t of distributio n s 156,206 1,813,382 432,810 5,153,857 Shares redeemed (2,127,100 ) (24,621,860 ) (6,005,667 ) (71,569,228 ) Net i n crease (decrease) 861,915 $ 10,000,742 (1,202,748 ) $ (14,384,144 ) Class C Shares: Shares sold 251,156 $ 2,922,794 923,231 $ 11,032,020 Shares issued i n rei n vestme n t of distributio n s 23,749 276,058 70,985 845,979 Shares redeemed (494,398 ) (5,725,832 ) (702,300 ) (8,338,949 ) Net i n crease (decrease) (219,493 ) $ (2,526,980 ) 291,916 $ 3,539,050 Class R Shares: Shares sold 36,106 $ 422,222 78,145 $ 914,440 Shares issued i n rei n vestme n t of distributio n s 1,845 21,435 3,212 38,221 Shares redeemed (32,735 ) (380,146 ) (23,477 ) (278,148 ) Net i n crease (decrease) 5,216 $ 63,511 57,880 $ 674,513 Advisor Class Shares: Shares sold 9,017,885 $ 104,893,661 16,498,804 $ 195,747,419 Shares issued i n rei n vestme n t of distributio n s 244,379 2,839,445 566,343 6,743,694 Shares redeemed (4,294,441 ) (49,811,158 ) (7,570,601 ) (88,338,183 ) Net i n crease (decrease) 4,967,823 $ 57,921,948 9,494,546 $ 114,152,930 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers, and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t 44 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund pays an investment management fee to Advisers based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cludi n g $200 millio n % Over $200 millio n , up to a n d i n cludi n g $1.3 billio n % I n excess of $1.3 billio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on the Funds average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % Class R % The Board has set the current rate at 0.30% per year for Class A shares until further notice and approval by the Board. d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to Semiannual Report | 45 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements (continued) investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ e. Transfer Agent Fees For the period ended February 28, 2014, the Fund paid transfer agent fees of $187,149, of which $91,579 was retained by Investor Services. f. Waiver and Expense Reimbursements Advisers has contractually agreed in advance to waive or limit its respective fees and to assume as its own expense certain expenses otherwise payable by the Fund so that the expenses (excluding distribution fees, and acquired fund fees and expenses) for each class of the Fund do not exceed 0.74% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until December 31, 2014. 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended February 28, 2014, the custodian fees were reduced as noted in the Statement of Operations. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carrryforwards with no expiration, if any, must be fully utilized before those with expiration dates. At August 31, 2013, the capital loss carryforwards were as follows: Short term $ Lo n g term Total capital loss carryforwards $ 46 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 5. I NCOME T AXES (continued) At February 28, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of foreign currency transactions and bond discounts and premiums. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended February 28, 2014, aggregated $82,237,678 and $56,366,705, respectively. 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Management fees paid by the Fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 8. C REDIT R ISK At February 28, 2014, the Fund had 10.43% of its portfolio invested in high yield or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 9. C ONCENTRATION OF R ISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. Semiannual Report | 47 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 10. O THER D ERIVATIVE I NFORMATION At February 28, 2014, the Fund’s investments in derivative contracts are reflected on the Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Not Accounted for as Statement of Assets and Fair Value Statement of Assets and Fair Value Hedging Instruments Liabilities Location Amount Liabilities Location Amount I n terest rate co n tracts Variatio n margi n / Net assets $ — U n realized depreciatio n o n $ 496,490 a co n sist of - n et u n realized swap co n tracts / Net assets depreciatio n co n sist of - n et u n realized depreciatio n Foreig n excha n ge co n tracts U n realized appreciatio n o n U n realized depreciatio n o n forward excha n ge co n tracts 2,107,859 forward excha n ge co n tracts 6,747,445 a Includes cumulative appreciation (depreciation) of centrally cleared swaps as reported in the Statement of Investments. Only current day’s variation margin is separately reported within the Statement of Assets and Liabilities. For the period ended February 28, 2014, the effect of derivative contracts on the Fund’s Statement of Operations was as follows: Change in Unrealized Appreciation Derivative Contracts Realized Gain (Depreciation) Not Accounted for as Statement of (Loss) for the for the Hedging Instruments Operations Locations Period Period I n terest rate co n tracts Net realized gai n (loss) from swap co n tracts / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts $ (7,401 ) $ (399,473 ) Foreig n excha n ge co n tracts Net realized gai n (loss) from foreig n curre n cy tra n sactio n s / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (1,012,339 ) (1,292,055 ) For the period ended February 28, 2014, the average month end fair value of derivatives represented 1.78% of average month end net assets. The average month end number of open derivative contracts for the period was 465. 48 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 10. O THER D ERIVATIVE I NFORMATION (continued) At February 28, 2014, the Fund’s OTC derivative assets and liabilities, are as follows: Gross and Net Amounts of Assets and Liabilities Presented in the Statement of Assets and Liabilities Assets a Liabilities a Derivatives Forward Excha n ge Co n tracts $ 2,107,859 $ 6,747,445 Swap Co n tracts — 117,149 Total $ 2,107,859 $ 6,864,594 a Absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Statement of Assets & Liabilities. At February 28, 2014, the Fund’s OTC derivative assets which may be offset against the Fund’s OTC derivative liabilities and collateral received from the counterparty, is as follows: Amounts Not Offset in the Statement of Assets & Liabilities Gross and Net Amounts of Liabilities Presented Financial Financial in the Statement Instruments Instruments Cash Net Amount of Assets & Available for Collateral Collateral (Not less Liabilities Offset Received Received than zero) Counterparty BOFA $ — $ — $ — $ — $ — BZWS 82,562 (82,562 ) — — — CITI 124,925 (124,925 ) — — — DBAB 1,237,077 (1,237,077 ) — — — GSCO 17,535 (17,535 ) — — — HSBK 278,868 (278,868 ) — — — JPHQ 264,256 (264,256 ) — — — MSCO 30,965 (30,965 ) — — — SCNY 20,204 (20,204 ) — — — UBSW 51,467 (51,467 ) — — — Total $ 2,107,859 $ (2,107,859 ) $ — $ — $ — Semiannual Report | 49 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 10. O THER D ERIVATIVE I NFORMATION (continued) At February 28, 2014, the Fund’s OTC derivative liabilities which may be offset against the Fund’s OTC derivative assets and collateral pledged to the counterparty, is as follows: Amounts Not Offset in the Statement of Assets & Liabilities Gross and Net Amounts of Liabilities Presented Financial Financial in the Statement Instruments Instruments Cash Net Amount of Assets & Available for Collateral Collateral (Not less Liabilities Offset Pledged Pledged than zero) Counterparty BOFA $ 3,113 $ — $ — $ — $ 3,113 BZWS 631,259 (82,562 ) — 340,000 888,697 CITI 469,052 (124,925 ) — 240,000 584,127 DBAB 2,465,755 (1,237,077 ) — 890,000 2,118,678 GSCO 950,015 (17,535 ) — 780,000 1,712,480 HSBK 315,326 (278,868 ) — 10,000 46,458 JPHQ 1,443,820 (264,256 ) — 950,000 2,129,564 MSCO 426,209 (30,965 ) — 280,000 675,244 SCNY 25,253 (20,204 ) — — 5,049 UBSW 134,792 (51,467 ) — — 83,325 Total $ 6,864,594 $ (2,107,859 ) $ — $ 3,490,000 $ 8,246,735 See Note 1(c) regarding derivative financial instruments. 11. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended February 28, 2014, the Fund did not use the Global Credit Facility. 50 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 12. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2014, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: I n vestme n ts i n Securities: Foreig n Gover n me n t a n d Age n cy Securities a $  $ $  $ Quasi-Sovereig n a n d Corporate Bo n ds a   Short Term I n vestme n ts a  Total I n vestme n ts i n Securities $ $ $  $ Forward Excha n ge Co n tracts $  $ $  $ Liabilities: Swap Co n tracts   Forward Excha n ge Co n tracts   a For detailed categories, see the accompanying Statement of Investments. Semiannual Report | 51 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton International Bond Fund 13. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 14. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Counterparty Currency Selected Portfolio BOFA -Ba n kof America Corp. BRL - Brazilia n Real FRN - Floati n g Rate Note BZWS - Barclays Ba n k PLC CAD -Ca n adia n Dollar CITI - Citiba n k N.A. EUR - Euro DBAB - Deutsche Ba n k AG HUF -Hu n garia n Fori n t GSCO - Goldma n Sachs Group, I n c. IDR -I n do n esia n Rupiah HSBK - HSBC Ba n k PLC JPY - Japa n ese Ye n JPHQ - JPMorga n Chase Ba n k, N.A. KRW - South Korea n Wo n MSCO - Morga n Sta n ley a n d Co. I n c. LKR - Sri La n ka n Rupee SCNY - Sta n dard Charted Ba n k MXN - Mexica n Peso UBSW - UBS AG MYR - Malaysia n Ri n ggit PHP - Philippi n e Peso PLN - Polish Zloty SEK - Swedish Kro n a SGD -Si n gaporeDollar 52 | Semiannual Report Templeton Income Trust Shareholder Information Templeton International Bond Fund Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 53 This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Semiannual Report and Shareholder Letter TE MPLETON I NTERNATIONAL B OND F UND Investment Manager Franklin Advisers, Inc. Distributor Franklin Templeton Distributors, Inc. (800) DIAL BEN ® /342-5236 franklintempleton.com Shareholder Services (800) 632-2301 Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a funds investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To help ensure we provide you with quality service, all calls to and from our service areas are monitored and/or recorded. © 2014 Franklin Templeton Investments. All rights reserved. /14 Contents Shareholder Letter 1 Semiannual Report Financial Highlights and Statement of Investments 13 Templeton Global Total Return Fund 3 Financial Statements 51 Performance Summary 8 Notes to Financial Statements 55 Your Fund’s Expenses 11 Shareholder Information 72 Semiannual Report Templeton Global Total Return Fund Your Funds Goal and Main Investments: Templeton Global Total Return Fund seeks total investment return consisting of a combination of interest income, capital appreciation and currency gains. Under normal market conditions, the Fund invests primarily in fixed and floating rate debt securities and debt obligations (including convertible bonds) of governments, or government-related or corporate issuers worldwide (collectively, bonds). Bonds include debt securities of any maturity, such as bonds, notes, bills and debentures. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Templeton Global Total Return Funds semiannual report for the period ended February 28, 2014. Performance Overview For the six months under review, Templeton Global Total Return Fund  Class A delivered a +5.01% cumulative total return. In comparison, the global fixed income bond market, as measured by the Funds benchmark, the Barclays Multiverse Index, had a +4.30% cumulative total return for the same period. 1, 2 You can find other performance data in the Performance Summary beginning on page 8. Economic and Market Overview The global economic recovery was mixed during the period under review. The recovery in emerging markets moderated after many economies had previously returned to and exceeded pre-crisis activity levels. Although some developed economies, such as those of Australia and some Scandinavian countries, have also enjoyed relatively strong recoveries in the aftermath of the global financial crisis, growth in the G-3 (U.S., eurozone and Japan) continued to be slow by the standards of previous recoveries. As fears eased surrounding European sovereign debt, the possibility of another U.S. recession and a potential Chinese hard landing, financial market performance was positive. Improving sentiment, relatively strong fundamentals, and continued provision of global liquidity supported assets perceived as risky and equity markets performed well. Policymakers in the largest developed economies adjusted their unprecedented efforts to supply liquidity. Actions The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 18. Semiannual Report | 3 What is a currency forward contract? A currency forward contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. What is an interest rate swap? An interest rate swap is an agreement between two parties to exchange interest rate obligations, generally one based on an interest rate fixed to maturity and the other based on an interest rate that changes in accordance with changes in a designated benchmark (for example, LIBOR, prime, commercial paper, or other benchmarks). elsewhere in the world were mixed, with some policymakers less willing to reverse previous tightening efforts in response to the external environment. Global financial market volatility was elevated at the beginning of the period as the U.S. federal government partially shut down and the U.S. Treasury approached its debt ceiling. As the government shutdown ended and the debt ceiling was raised, market volatility quickly subsided. Fears of reductions in stimulative government policies contributed to periods of risk aversion, when credit spreads widened and assets perceived as risky sold off alternating with periods of heightened risk appetite, when spreads narrowed and investors again favored risk assets. Against this backdrop, extensive liquidity creation continued, in particular from the Bank of Japans commitment to increase inflation and the European Central Banks interest rate cut. Economic data among the largest economies remained inconsistent with continued predictions of a severe global economic slowdown. During the period, the U.S. Federal Reserve Board (Fed) announced it would begin to reduce the size of its quantitative easing program. Pessimism about this policy contributed to emerging market declines as market participants changed their expectations of global liquidity conditions. When the Fed subsequently announced a further reduction in its bond buying program, market reaction was muted. What is duration? Duration is a measure of a bonds price sensitivity to interest rate changes. In general, a portfolio of securities with a lower duration can be expected to be less sensitive to interest rate changes than a portfolio with a higher duration. Investment Strategy We invest selectively in bonds around the world based upon our assessment of changing market, political and economic conditions. While seeking opportunities, we consider various factors including evaluation of interest and currency exchange rates and credit risks. We seek to manage the Funds exposure to various currencies and may use currency forward contracts. Managers Discussion The Funds total return was influenced by various factors, including interest rate developments, currency movements and exposure to credit markets. During the period under review, currency positions, interest rate strategies and credit exposures contributed to performance. Interest Rate Strategy As part of the Funds interest rate strategy we use interest rate swaps to manage duration. During the period under review, we maintained the portfolios defensive duration posture as policymakers in the G-3, the U.K. and Switzerland pursued historically accommodative monetary policies. With interest rates in the U.S. and Japan at historically low levels, central banks 4 | Semiannual Report supplying significant liquidity to the financial sector and fiscal deficits that drove record funding needs, we saw what we viewed as limited value in these government bond markets. Our underweighted duration exposure in the U.S. detracted from performance relative to the benchmark as yields decreased during the review period. Select duration exposures in Europe contributed to absolute performance. The Fund maintained little duration exposure in emerging markets, except in select countries where rates were already quite high. Currency Strategy The Funds diversified currency exposure contributed to absolute performance. As part of the Funds investment strategy, we used currency forward contracts to limit or add exposure to various currencies. The U.S. dollar was slightly weaker and fell 0.51% during the period against the currencies of major U.S. trading partners. 3 Dollar weakness was particularly pronounced against the euro, which appreciated 4.74% against the U.S. dollar during the period. 4 Overall, the Funds exposure to Asian currencies contributed to performance. Our large net-negative position in the Japanese yen, achieved through the use of currency forward contracts, benefited performance as the yen depreciated 3.87% against the U.S. dollar during the period. 4 Currency positions elsewhere in Asia also added to relative and absolute results. Central bankers in Malaysia, South Korea and Australia kept policy rates constant, while rates were hiked in India and Indonesia during the period. Most of the currencies of these countries appreciated against the U.S. dollar. The Malaysian ringgit appreciated 0.25%, the South Korean won gained 3.99%, the Australian dollar rose 0.47% and the Indian rupee strengthened 6.60% against the U.S. dollar. 4 The Indonesian rupiah fell 5.94% against the U.S. dollar during the period. 4 The euro appreciated against the U.S. dollar during the period as the European Central Bank maintained its commitment to preserving the European Monetary Union, and the Funds underweighted, net-negative exposure to the euro was the largest detractor from relative performance. However, overweighted exposure to some other European currencies contributed to relative performance. The Polish zloty gained 7.19% and the Swedish krona rose 3.63% against the U.S. dollar during the period. 4 Exposure to Latin American currencies was largely neutral for Fund performance. Economic growth in much of the region continued to be supported by domestic and external demand. Central banks in Mexico and Chile cut policy rates, while rates were hiked in Brazil. The Brazilian real appreciated 1.76% and the Mexican peso rose 0.81% against the U.S. dollar during the period. 4 The Chilean peso fell 8.62% against the U.S. dollar during the period. 4 Currency Breakdown 2/28/14 % of Total Net Assets Americas % U.S. Dollar % Mexican Peso % Uruguayan Peso % Brazilian Real % Canadian Dollar % Chilean Peso % Asia Pacific % South Korean Won % Malaysian Ringgit % Singapore Dollar % Philippine Peso % Indian Rupee % Sri Lankan Rupee % Indonesian Rupiah % Japanese Yen* -23.7 % Middle East & Africa % Ghanaian Cedi % Europe* -0.8 % Swedish Krona % Polish Zloty % Hungarian Forint % Serbian Dinar % Norwegian Krone % Ukrainian Hryvnia % Euro* -27.4 % *A negative figure reflects net short exposure, designed to benefit if the value of the associated currency decreases. Conversely, the Funds value would potentially decline if the value of the associated currency increases. Semiannual Report | 5 Global Credit Strategy In addition to purchasing global government bonds, the Fund also invested in the credit sector. As an asset class, such investments may compensate for greater credit risk by offering higher yields relative to U.S. Treasury and European benchmark bonds. Relative to the benchmark Barclays Multiverse Index, the Funds overall credit positioning during the period aided performance. Specifically, the Fund benefited from its overweighted high yield corporate credit and subinvestment-grade sovereign bond positions. Thank you for your continued participation in Templeton Global Total Return Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Semiannual Report The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1.Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 3. Source: Federal Reserve H.10 Report. 4. Source: FactSet. 2014 FactSet Research Systems Inc. All Rights Reserved. The information contained herein: (1) is proprietary to FactSet Research Systems Inc. and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither FactSet Research Systems Inc. nor its content providers are responsible for any damages or losses arising from any use of this information. Semiannual Report | 7 Performance Summary as of 2/28/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: TGTRX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Class C (Symbol: TTRCX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Class R (Symbol: n/a) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Class R6 (Symbol: FTTRX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: TTRZX) Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Distributions (9/1/132/28/14) Divide n d I n come $ 8 | Semiannual Report Performance Summary (continued) Performance 1 Cumulative total retur n excludes sales charges. Aggregate a n d average a nn ual total retur n s a n d value of $10,000 i n vestme n t i n clude maximum sales charges. Class A: 4.25% maximum i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year Inception (9/30/08) Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % -3.60 % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 -2.53 % + % + % Total A nn ual Operati n g Expe n ses 6 1.01% (with waiver) 1.03% (without waiver) Class C 6-Month 1-Year 5-Year Inception (9/30/08) Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % -0.62 % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 1.41% (with waiver) 1.43% (without waiver) Class R 6-Month 1-Year 5-Year Inception (9/30/08) Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % + % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 1.26% (with waiver) 1.28% (without waiver) Class R6 6-Month Inception (5/1/13) Cumulative Total Retur n 2 + % -1.37 % Aggregate Total Retur n 7 + % -1.37 % Value of $10,000 I n vestme n t 4 $ $ Aggregate Total Retur n (3/31/14) 5, 7 -0.01 % Total A nn ual Operati n g Expe n ses 6 0.68% (with waiver) 0.70% (without waiver) Advisor Class 6-Month 1-Year 5-Year Inception (9/30/08) Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % + % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (3/31/14) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 0.76% (with waiver) 0.78% (without waiver) Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 9 Performance Summary (continued) All investments involve risks, including possible loss of principal. Currency rates may fluctuate significantly over short periods of time and can reduce returns. Derivatives, including currency management strategies, involve costs and can create economic leverage in the portfolio that may result in significant volatility and cause the Fund to participate in losses (as well as enable gains) on an amount that exceeds the Funds initial investment. The Fund may not achieve the anticipated benefits and may realize losses when a counterparty fails to perform as promised. Foreign securities involve special risks, including currency fluctuations and economic and political uncertainties. Investments in emerging markets involve heightened risks related to the same factors, in addition to those associated with these markets smaller size and lesser liquidity. Investments in lower rated bonds include higher risk of default and loss of principal. Changes in interest rates will affect the value of the Funds portfolio and its share price and yield. Bond prices generally move in the opposite direction of interest rates. As prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Fund is nondiversified, which involves the risk of greater price fluctuation than a more diversified portfolio. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R 6 : Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. This figure represents the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Aggregate total return represents the change in value of an investment for the periods indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. 10 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R6 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.98%; C: 1.38%; R: 1.23%; R6: 0.65%; and Advisor: 0.73%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 12 | Semiannual Report Templeton Income Trust Financial Highlights Templeton Global Total Return Fund Six Months Ended February 28, 2014 Year Ended August 31, Class A (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 12.95 $ 13.15 $ 13.47 $ 12.55 $ 11.33 $ 10.00 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.24 0.52 0.55 0.57 0.54 0.67 Net realized a n d u n realized gai n s (losses) 0.42 0.17 (0.13 ) 0.91 1.19 1.47 Total from i n vestme n t operatio n s 0.66 0.69 0.42 1.48 1.73 2.14 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.35 ) (0.86 ) (0.66 ) (0.56 ) (0.51 ) (0.81 ) Net realized gai n s — (0.03 ) (0.08 ) — — d — Total distributio n s (0.35 ) (0.89 ) (0.74 ) (0.56 ) (0.51 ) (0.81 ) Net asset value, e n d of period $ 13.26 $ 12.95 $ 13.15 $ 13.47 $ 12.55 $ 11.33 Total retur n e 5.01 % 5.27 % 3.36 % 12.04 % 15.55 % 22.70 % Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates 1.00 % 1.01 % 1.04 % 1.04 % 1.10 % 1.81 % Expe n ses n et of waiver a n d payme n ts by affiliates 0.98 % g 1.00 % g 1.04 % 1.04 % 1.09 % 1.04 % Net i n vestme n t i n come 3.68 % 3.76 % 4.33 % 4.23 % 4.34 % 7.02 % Supplemental data Net assets, e n d of period (000’s) $ 2,297,731 $ 1,875,526 $ 1,138,837 $ 940,949 $ 345,645 $ 50,771 Portfolio tur n over rate 13.17 % 25.45 % 23.98 % 15.78 % 6.60 % 22.32 % a For the period September 30, 2008 (commencement of operations) to August 31, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Templeton Income Trust Financial Highlights (continued) Templeton Global Total Return Fund Six Months Ended February 28, 2014 Year Ended August 31, Class C (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 12.94 $ 13.13 $ 13.46 $ 12.53 $ 11.33 $ 10.00 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.22 0.46 0.50 0.51 0.48 0.66 Net realized a n d u n realized gai n s (losses) 0.41 0.19 (0.14 ) 0.93 1.19 1.46 Total from i n vestme n t operatio n s 0.63 0.65 0.36 1.44 1.67 2.12 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.32 ) (0.81 ) (0.61 ) (0.51 ) (0.47 ) (0.79 ) Net realized gai n s — (0.03 ) (0.08 ) — — d — Total distributio n s (0.32 ) (0.84 ) (0.69 ) (0.51 ) (0.47 ) (0.79 ) Net asset value, e n d of period $ 13.25 $ 12.94 $ 13.13 $ 13.46 $ 12.53 $ 11.33 Total retur n e 4.89 % 4.78 % 3.03 % 11.61 % 14.97 % 22.36 % Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates 1.40 % 1.41 % 1.44 % 1.44 % 1.50 % 2.28 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.38 % g 1.40 % g 1.44 % 1.44 % 1.49 % 1.49 % Net i n vestme n t i n come 3.28 % 3.36 % 3.93 % 3.83 % 3.94 % 6.55 % Supplemental data Net assets, e n d of period (000’s) $ 875,681 $ 809,479 $ 512,461 $ 462,929 $ 152,562 $ 12,916 Portfolio tur n over rate 13.17 % 25.45 % 23.98 % 15.78 % 6.60 % 22.32 % a For the period September 30, 2008 (commencement of operations) to August 31, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Highlights (continued) Templeton Global Total Return Fund Six Months Ended February 28, 2014 Year Ended August 31, Class R (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 12.96 $ 13.15 $ 13.48 $ 12.55 $ 11.34 $ 10.00 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.23 0.50 0.52 0.54 0.47 0.66 Net realized a n d u n realized gai n s (losses) 0.41 0.17 (0.14 ) 0.92 1.23 1.48 Total from i n vestme n t operatio n s 0.64 0.67 0.38 1.46 1.70 2.14 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.33 ) (0.83 ) (0.63 ) (0.53 ) (0.49 ) (0.80 ) Net realized gai n s — (0.03 ) (0.08 ) — — d — Total distributio n s (0.33 ) (0.86 ) (0.71 ) (0.53 ) (0.49 ) (0.80 ) Net asset value, e n d of period $ 13.27 $ 12.96 $ 13.15 $ 13.48 $ 12.55 $ 11.34 Total retur n e 4.95 % 4.93 % 3.18 % 11.75 % 15.22 % 22.61 % Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates 1.25 % 1.26 % 1.29 % 1.29 % 1.35 % 2.08 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.23 % g 1.25 % g 1.29 % 1.29 % 1.34 % 1.31 % Net i n vestme n t i n come 3.43 % 3.51 % 4.08 % 3.98 % 4.09 % 6.75 % Supplemental data Net assets, e n d of period (000’s) $ 6,724 $ 7,450 $ 6,508 $ 5,357 $ 1,975 $ 149 Portfolio tur n over rate 13.17 % 25.45 % 23.98 % 15.78 % 6.60 % 22.32 % a For the period September 30, 2008 (commencement of operations) to August 31, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Templeton Income Trust Financial Highlights (continued) Templeton Global Total Return Fund Six Months Ended Period Ended February 28, 2014 August 31, Class R6 (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d u n realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) ) Net asset value, e n d of period $ $ Total retur n d % )% Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates % % Expe n ses n et of waiver a n d payme n ts by affiliates f % % Net i n vestme n t i n come % % Supplemental data Net assets, e n d of period (000s) $ $ Portfolio tur n over rate % % a For the period May 1, 2013 (effective date) to August 31, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Highlights (continued) Templeton Global Total Return Fund Six Months Ended February 28, 2014 Year Ended August 31, Advisor Class (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 12.97 $ 13.16 $ 13.49 $ 12.56 $ 11.35 $ 10.00 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.26 0.55 0.59 0.60 0.56 0.74 Net realized a n d u n realized gai n s (losses) 0.42 0.19 (0.14 ) 0.92 1.20 1.44 Total from i n vestme n t operatio n s 0.68 0.74 0.45 1.52 1.76 2.18 Less distributio n s from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s (0.37 ) (0.90 ) (0.70 ) (0.59 ) (0.55 ) (0.83 ) Net realized gai n s — (0.03 ) (0.08 ) — — d — Total distributio n s (0.37 ) (0.93 ) (0.78 ) (0.59 ) (0.55 ) (0.83 ) Net asset value, e n d of period $ 13.28 $ 12.97 $ 13.16 $ 13.49 $ 12.56 $ 11.35 Total retur n e 5.22 % 5.45 % 3.70 % 12.30 % 15.77 % 23.06 % Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates 0.75 % 0.76 % 0.79 % 0.79 % 0.85 % 1.61 % Expe n ses n et of waiver a n d payme n ts by affiliates 0.73 % g 0.75 % g 0.79 % 0.79 % 0.84 % 0.84 % Net i n vestme n t i n come 3.93 % 4.01 % 4.58 % 4.48 % 4.59 % 7.22 % Supplemental data Net assets, e n d of period (000’s) $ 4,286,880 $ 3,602,558 $ 2,313,376 $ 1,726,189 $ 460,540 $ 21,105 Portfolio tur n over rate 13.17 % 25.45 % 23.98 % 15.78 % 6.60 % 22.32 % a For the period September 30, 2008 (commencement of operations) to August 31, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 17 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) Templeton Global Total Return Fund Shares Value Common Stocks 0.0%  United Kingdom 0.0%  a CEVA Holdi n gs LLC $ United States 0.0%  b NewPage Holdi n gs I n c. Total Common Stocks (Cost $2,023,714) Convertible Preferred Stocks 0.0%  United Kingdom 0.0%  a CEVA Holdi n gs LLC, cvt. pfd., A-1 37 a CEVA Holdi n gs LLC, cvt. pfd., A-2 Total Convertible Preferred Stocks (Cost $2,895,379) Preferred Stocks (Cost $575,000) 0.0%  United States 0.0%  GMAC Capital Trust I, 8.125%, pfd. Principal Amount* Convertible Bonds (Cost $53,860,000) 0.7% Canada 0.7% c B2Gold Corp., cvt., se n ior sub. n ote, 144A, 3.25%, 10/01/18 Foreign Government and Agency Securities 62.6% Argentina 0.2% a,d Gover n me n t of Arge n ti n a, GDP Li n ked Securities, 0.00%, 12/15/35 Bosnia & Herzegovina 0.0%  e Gover n me n t of Bos n ia & Herzegovi n a, se n ior bo n d, B, FRN, 1.125%, 12/11/21 DEM Brazil 2.5% Letra Tesouro Nacio n al, Strip, 1/01/15 f BRL Nota Do Tesouro Nacio n al, 10.00%, 1/01/17 f BRL 10.00%, 1/01/23 f BRL g I n dex Li n ked, 6.00%, 5/15/15 f BRL g I n dex Li n ked, 6.00%, 8/15/16 f BRL g I n dex Li n ked, 6.00%, 5/15/17 f BRL g I n dex Li n ked, 6.00%, 8/15/18 f BRL g I n dex Li n ked, 6.00%, 5/15/45 f BRL se n ior n ote, 10.00%, 1/01/19 f BRL Canada 1.2% Gover n me n t of Ca n ada, 2.25%, 8/01/14 CAD 1.00%, 11/01/14 CAD 2.00%, 12/01/14 CAD 1.00%, 2/01/15 CAD 18 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Croatia 0.1% c Gover n me n t of Croatia, 144A, 6.75%, 11/05/19 4,070,000 $ 4,512,612 Ghana 1.4% Gover n me n t of Gha n a, 12.39%, 4/28/14 20,230,000 GHS 7,746,280 13.00%, 6/02/14 10,857,000 GHS 4,123,506 14.00%, 10/13/14 390,000 GHS 144,203 14.99%, 2/23/15 12,590,000 GHS 4,570,146 24.00%, 5/25/15 40,600,000 GHS 15,917,254 21.00%, 10/26/15 60,275,000 GHS 22,777,969 19.24%, 5/30/16 32,570,000 GHS 11,834,126 26.00%, 6/05/17 2,330,000 GHS 962,140 23.00%, 8/21/17 30,375,000 GHS 11,776,163 19.04%, 9/24/18 43,190,000 GHS 14,698,380 c 144A, 7.875%, 8/07/23 26,510,000 24,819,987 119,370,154 Hungary 7.6% Gover n me n t of Hu n gary, 7.75%, 8/24/15 1,825,630,000 HUF 8,617,898 5.50%, 2/12/16 5,641,940,000 HUF 25,984,302 5.50%, 12/22/16 18,634,320,000 HUF 85,627,850 4.125%, 2/19/18 20,840,000 21,269,825 4.00%, 4/25/18 3,850,050,000 HUF 16,564,613 6.00%, 1/11/19 11,560,000 EUR 17,607,903 6.50%, 6/24/19 6,489,220,000 HUF 30,765,346 7.50%, 11/12/20 4,916,980,000 HUF 24,369,978 5.375%, 2/21/23 38,460,000 39,156,126 A, 8.00%, 2/12/15 47,800,000 HUF 222,108 A, 6.75%, 11/24/17 13,762,060,000 HUF 65,483,349 A, 5.50%, 12/20/18 11,115,920,000 HUF 50,531,658 A, 7.00%, 6/24/22 817,900,000 HUF 3,902,231 A, 6.00%, 11/24/23 6,647,230,000 HUF 29,713,405 B, 6.75%, 2/24/17 16,755,420,000 HUF 79,469,757 B, 5.50%, 6/24/25 359,650,000 HUF 1,539,875 D, 6.75%, 8/22/14 11,051,360,000 HUF 50,055,784 se n ior n ote, 6.25%, 1/29/20 21,385,000 23,429,941 se n ior n ote, 6.375%, 3/29/21 23,190,000 25,451,025 h se n ior n ote, Reg S, 3.50%, 7/18/16 10,000 EUR 14,265 h se n ior n ote, Reg S, 4.375%, 7/04/17 19,865,000 EUR 28,730,928 h se n ior n ote, Reg S, 5.75%, 6/11/18 6,625,000 EUR 9,965,325 h se n ior n ote, Reg S, 3.875%, 2/24/20 20,000 EUR 27,853 638,501,345 Iceland 0.1% c Gover n me n t of Icela n d, 144A, 5.875%, 5/11/22 10,810,000 11,627,560 Semiannual Report | 19 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Indonesia 0.3% Gover n me n t of I n do n esia, FR31, 11.00%, 11/15/20 13,446,000,000 IDR $ 1,320,446 FR34, 12.80%, 6/15/21 34,970,000,000 IDR 3,741,269 FR35, 12.90%, 6/15/22 4,323,000,000 IDR 467,792 FR36, 11.50%, 9/15/19 33,165,000,000 IDR 3,283,388 FR39, 11.75%, 8/15/23 6,350,000,000 IDR 663,510 FR40, 11.00%, 9/15/25 110,250,000,000 IDR 11,027,657 FR42, 10.25%, 7/15/27 2,150,000,000 IDR 203,482 FR43, 10.25%, 7/15/22 3,593,000,000 IDR 340,530 FR44, 10.00%, 9/15/24 7,250,000,000 IDR 681,974 FR46, 9.50%, 7/15/23 7,100,000,000 IDR 647,683 FR47, 10.00%, 2/15/28 26,890,000,000 IDR 2,502,631 FR52, 10.50%, 8/15/30 24,050,000,000 IDR 2,322,771 se n ior bo n d, FR53, 8.25%, 7/15/21 10,287,000,000 IDR 882,218 I n do n esia Retail Bo n d, se n ior n ote, 8.50%, 10/15/16 3,130,000,000 IDR 273,927 28,359,278 Ireland 6.8% Gover n me n t of Irela n d, 5.50%, 10/18/17 5,621,500 EUR 8,946,959 5.90%, 10/18/19 19,824,000 EUR 33,119,212 4.50%, 4/18/20 28,686,000 EUR 44,871,501 5.00%, 10/18/20 54,121,000 EUR 87,131,696 se n ior bo n d, 4.50%, 10/18/18 26,986,000 EUR 42,205,793 se n ior bo n d, 4.40%, 6/18/19 35,443,000 EUR 55,327,039 se n ior bo n d, 5.40%, 3/13/25 179,328,930 EUR 294,696,890 566,299,090 Latvia 0.6% c Gover n me n t of Latvia, 144A, 5.25%, 2/22/17 25,850,000 28,396,096 se n ior n ote, 144A, 5.25%, 6/16/21 18,000,000 19,911,600 48,307,696 Lithuania 0.2% c Gover n me n t of Lithua n ia, 144A, 6.75%, 1/15/15 2,320,000 2,435,408 7.375%, 2/11/20 10,320,000 12,572,340 15,007,748 Malaysia 3.0% Gover n me n t of Malaysia, 3.434%, 8/15/14 50,540,000 MYR 15,461,291 3.741%, 2/27/15 152,260,000 MYR 46,798,106 3.835%, 8/12/15 51,320,000 MYR 15,823,667 4.72%, 9/30/15 5,650,000 MYR 1,766,574 3.197%, 10/15/15 52,940,000 MYR 16,174,495 se n ior bo n d, 5.094%, 4/30/14 166,415,000 MYR 50,976,023 20 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Malaysia (continued) Gover n me n t of Malaysia, (co n ti n ued) se n ior bo n d, 4.262%, 9/15/16 MYR $ se n ior n ote, 3.172%, 7/15/16 MYR Mexico 6.2% Gover n me n t of Mexico, 7.00%, 6/19/14 i MXN 9.50%, 12/18/14 i MXN 6.00%, 6/18/15 i MXN 8.00%, 12/17/15 i MXN 6.25%, 6/16/16 i MXN 7.25%, 12/15/16 i MXN 7.75%, 12/14/17 i MXN j Mexica n Udibo n os, I n dex Li n ked, 4.50%, 12/18/14 k MXN 5.00%, 6/16/16 k MXN 3.50%, 12/14/17 k MXN 4.00%, 6/13/19 k MXN 2.50%, 12/10/20 k MXN Philippines 1.1% Gover n me n t of the Philippi n es, se n ior bo n d, 6.375%, 5/13/15 PHP se n ior bo n d, 8.375%, 5/22/15 PHP se n ior bo n d, 7.00%, 1/27/16 PHP se n ior bo n d, 9.125%, 9/04/16 PHP se n ior n ote, 1.625%, 4/25/16 PHP Poland 3.4% Gover n me n t of Pola n d, 5.75%, 4/25/14 PLN 5.50%, 4/25/15 PLN 6.25%, 10/24/15 PLN 5.00%, 4/25/16 PLN 4.75%, 10/25/16 PLN e FRN, 2.72%, 1/25/17 PLN e FRN, 2.72%, 1/25/21 PLN Russia 0.1% Russia Foreig n Bo n d, se n ior bo n d, c 144A, 7.50%, 3/31/30 h Reg S, 7.50%, 3/31/30 Semiannual Report | 21 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Serbia 2.6% c Gover n me n t of Serbia, se n ior n ote, 144A, 4.875%, 2/25/20 $ 7.25%, 9/28/21 Serbia Treasury Bo n d, 10.00%, 6/27/16 RSD 8/15/16 RSD 11/21/18 RSD Serbia Treasury Note, 10.00%, 3/01/15 RSD 3/21/15 RSD 4/27/15 RSD 9/14/15 RSD 9/28/15 RSD 10/18/15 RSD 12/06/15 RSD 1/30/16 RSD 2/21/16 RSD 10/17/16 RSD 12/19/16 RSD 11/08/17 RSD Singapore 0.0%  Gover n me n t of Si n gapore, se n ior n ote, 1.125%, 4/01/16 SGD Slovenia 1.5% c Gover n me n t of Slove n ia, se n ior n ote, 144A, 5.50%, 10/26/22 5.85%, 5/10/23 South Korea 12.9% Korea Mo n etary Stabilizatio n Bo n d, se n ior bo n d, 3.59%, 4/02/14 KRW se n ior bo n d, 2.47%, 4/02/15 KRW se n ior bo n d, 2.80%, 8/02/15 KRW se n ior bo n d, 2.81%, 10/02/15 KRW se n ior n ote, 3.28%, 6/02/14 KRW se n ior n ote, 2.57%, 6/09/14 KRW se n ior n ote, 2.82%, 8/02/14 KRW se n ior n ote, 2.78%, 10/02/14 KRW se n ior n ote, 2.84%, 12/02/14 KRW se n ior n ote, 2.74%, 2/02/15 KRW se n ior n ote, 2.76%, 6/02/15 KRW se n ior n ote, 2.90%, 12/02/15 KRW se n ior n ote, 2.78%, 2/02/16 KRW se n ior bo n d, 3.50%, 6/10/14 KRW se n ior bo n d, 4.00%, 3/10/16 KRW 22 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Foreign Government and Agency Securities (continued) South Korea (continued) Korea Treasury Bo n d, se n ior n ote, 3.25%, 12/10/14 28,350,610,000 KRW $ 26,719,001 se n ior n ote, 4.50%, 3/10/15 1,417,600,000 KRW 1,354,305 se n ior n ote, 3.25%, 6/10/15 40,661,740,000 KRW 38,414,837 se n ior n ote, 4.00%, 9/10/15 7,503,000,000 KRW 7,172,111 se n ior n ote, 2.75%, 12/10/15 328,043,360,000 KRW 307,792,554 se n ior n ote, 2.75%, 6/10/16 30,949,500,000 KRW 29,008,177 se n ior n ote, 3.00%, 12/10/16 32,065,200,000 KRW 30,215,484 1,081,970,078 Sri Lanka 1.3% Gover n me n t of Sri La n ka, 10.60%, 7/01/19 25,700,000 LKR 209,771 11.20%, 7/01/22 89,990,000 LKR 733,529 A, 7.00%, 3/01/14 1,010,180,000 LKR 7,729,075 A, 11.25%, 7/15/14 154,200,000 LKR 1,197,846 A, 11.75%, 3/15/15 611,300,000 LKR 4,891,125 A, 6.50%, 7/15/15 90,460,000 LKR 685,478 A, 11.00%, 8/01/15 148,900,000 LKR 1,194,202 A, 6.40%, 8/01/16 86,300,000 LKR 642,598 A, 5.80%, 1/15/17 394,700,000 LKR 2,844,558 A, 7.50%, 8/15/18 33,420,000 LKR 242,947 A, 8.00%, 11/15/18 542,330,000 LKR 4,005,607 A, 9.00%, 5/01/21 162,810,000 LKR 1,195,233 B, 11.75%, 4/01/14 16,670,000 LKR 128,014 B, 6.60%, 6/01/14 33,700,000 LKR 257,612 B, 11.00%, 9/01/15 333,600,000 LKR 2,681,434 B, 8.00%, 6/01/16 1,537,000,000 LKR 11,860,301 B, 6.40%, 10/01/16 885,200,000 LKR 6,524,202 B, 5.80%, 7/15/17 973,900,000 LKR 6,876,800 B, 8.50%, 7/15/18 124,950,000 LKR 942,904 C, 8.50%, 4/01/18 481,990,000 LKR 3,657,648 D, 8.50%, 6/01/18 119,600,000 LKR 905,432 h se n ior n ote, Reg S, 6.25%, 7/27/21 50,000,000 52,172,500 111,578,816 Sweden 1.7% Gover n me n t of Swede n , 6.75%, 5/05/14 575,330,000 SEK 90,646,286 Kommu n i n vest I Sverige AB, 2.25%, 5/05/14 318,830,000 SEK 49,851,936 140,498,222 Ukraine 2.5% c Gover n me n t of Ukrai n e, 144A, 9.25%, 7/24/17 45,640,000 42,816,253 144A, 7.75%, 9/23/20 50,845,000 45,247,474 se n ior bo n d, 144A, 6.58%, 11/21/16 9,395,000 8,432,482 se n ior bo n d, 144A, 7.80%, 11/28/22 87,520,000 77,892,800 se n ior n ote, 144A, 6.25%, 6/17/16 3,000,000 2,703,750 Semiannual Report | 23 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Ukraine (continued) c Gover n me n t of Ukrai n e, (co n ti n ued) se n ior n ote, 144A, 6.75%, 11/14/17 300,000 $ 267,938 se n ior n ote, 144A, 7.95%, 2/23/21 12,058,000 10,806,982 se n ior n ote, 144A, 7.50%, 4/17/23 21,370,000 19,019,300 207,186,979 Uruguay 5.3% j Gover n me n t of Uruguay, I n dex Li n ked, 4.25%, 4/05/27 132,140,696 UYU 5,740,616 I n dex Li n ked, zero cp n ., 4/11/14 54,694,882 UYU 2,423,892 I n dex Li n ked, zero cp n ., 4/16/14 26,472,434 UYU 1,172,238 I n dex Li n ked, zero cp n ., 3/26/15 15,027,898 UYU 631,265 se n ior bo n d, I n dex Li n ked, 5.00%, 9/14/18 79,907,631 UYU 3,660,108 se n ior bo n d, I n dex Li n ked, 4.375%, 12/15/28 3,153,291,367 UYU 140,868,270 se n ior bo n d, I n dex Li n ked, 3.70%, 6/26/37 24,272,359 UYU 978,586 Uruguay Notas del Tesoro, 9.75%, 6/14/14 227,208,000 UYU 9,976,749 10.50%, 3/21/15 288,830,000 UYU 12,297,468 10.25%, 8/22/15 556,291,000 UYU 23,406,681 9.50%, 1/27/16 502,779,000 UYU 20,340,624 11.00%, 3/21/17 66,205,000 UYU 2,686,869 j 2, I n dex Li n ked, 7.00%, 12/23/14 105,925,847 UYU 4,802,265 j 10, I n dex Li n ked, 4.25%, 1/05/17 17,139,026 UYU 750,453 j 13, I n dex Li n ked, 4.00%, 5/25/25 492,598,385 UYU 21,022,245 j 14, I n dex Li n ked, 4.00%, 6/10/20 506,165,160 UYU 22,151,771 j 16, I n dex Li n ked, 3.25%, 1/27/19 877,785 UYU 38,210 j 17, I n dex Li n ked, 2.75%, 6/16/16 308,802,470 UYU 13,011,657 j 18, I n dex Li n ked,2.25%, 8/23/17 262,693,768 UYU 10,524,489 j 19, I n dex Li n ked, 2.50%, 9/27/22 164,915,208 UYU 6,467,258 j I n dex Li n ked, 4.00%, 6/14/15 427,989,535 UYU 18,646,598 l Uruguay Treasury Bills, 4/11/14 241,280,000 UYU 10,562,776 8/29/14 42,092,000 UYU 1,742,966 Uruguay Treasury Bill, Strip, 7/24/14 457,450,000 UYU 19,212,533 9/11/14 619,210,000 UYU 25,570,229 12/18/14 37,470,000 UYU 1,489,905 2/05/15 37,850,000 UYU 1,475,492 3/26/15 409,098,000 UYU 15,636,901 5/14/15 262,174,000 UYU 9,851,506 7/02/15 109,781,000 UYU 4,056,633 8/20/15 582,066,000 UYU 21,186,036 10/08/15 69,680,000 UYU 2,494,457 11/26/15 41,280,000 UYU 1,453,834 1/14/16 326,013,000 UYU 11,298,732 447,630,312 24 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Vietnam 0.0% † Gover n me n t of Viet n am, c 144A, 6.75%, 1/29/20 2,790,000 $ 3,093,412 h Reg S, 6.875%, 1/15/16 100,000 107,734 3,201,146 Total Foreign Government and Agency Securities (Cost $5,191,296,456) 5,240,266,503 Quasi -Sovereign and Corporate Bonds 12.5% Australia 0.2% c Barmi n co Fi n a n ce Pty. Ltd., se n ior n ote, 144A, 9.00%, 6/01/18 4,000,000 3,790,000 c FMG Resources (August 2006) Pty. Ltd., se n ior n ote, 144A, 7.00%, 11/01/15 178,000 184,564 6.00%, 4/01/17 1,000,000 1,057,500 6.875%, 2/01/18 7,000,000 7,393,750 8.25%, 11/01/19 600,000 663,750 13,089,564 Bermuda 0.1% c Digicel Group Ltd., se n ior n ote, 144A, 8.25%, 9/30/20 2,600,000 2,753,322 c Digicel Ltd., se n ior n ote, 144A, 6.00%, 4/15/21 6,100,000 6,115,250 8,868,572 Canada 0.4% CHC Helicopter SA, se n ior secured n ote, first lie n , 9.25%, 10/15/20 9,450,000 10,318,219 c First Qua n tum Mi n erals Ltd., se n ior n ote, 144A, 6.75%, 2/15/20 7,890,000 8,166,150 7.00%, 2/15/21 7,890,000 8,185,875 Novelis I n c., se n ior n ote, 8.375%, 12/15/17 1,000,000 1,071,250 8.75%, 12/15/20 4,000,000 4,520,000 32,261,494 Chile 0.0% † c VTR Fi n a n ce BV, se n ior secured n ote, 144A, 6.875%, 1/15/24 1,200,000 1,232,148 France 0.1% CGG, se n ior n ote, 9.50%, 5/15/16 47,000 49,115 7.75%, 5/15/17 2,850,000 2,921,250 6.50%, 6/01/21 6,600,000 6,814,500 9,784,865 Germany 0.2% c Fae n za GmbH, se n ior n ote, 144A, 8.25%, 8/15/21 2,200,000 EUR 3,307,342 c Orio n E n gi n eered Carbo n s Bo n dco GmbH, se n ior secured bo n d, 144A, 10.00%, 6/15/18 1,440,000 EUR 2,182,194 Semiannual Report | 25 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Quasi-Sovereign and Corporate Bonds (continued) Germany (continued) c,m Orio n E n gi n eered Carbo n s Fi n a n ce & Co. SCA, se n ior n ote, 144A, PIK, 9.25%, 8/01/19 $ c U n itymedia Hesse n GmbH & Co.KG/U n itymedia NRW GmbH, secured bo n d, 144A, 5.75%, 1/15/23 EUR se n ior secured n ote, 144A, 5.625%, 4/15/23 EUR Italy 0.2% c Wi n d Acquisitio n Fi n a n ce SA, se n ior secured n ote, 144A, 11.75%, 7/15/17 c,m Wi n d Acquisitio n Holdi n gs Fi n a n ce SA, se n ior secured n ote, 144A, PIK, 12.25%, 7/15/17 EUR Japan 0.0%  c eAccess Ltd., se n ior n ote, 144A, 8.25%, 4/01/18 8.375%, 4/01/18 EUR Kazakhstan 0.3% c Halyk Savi n gs Ba n k of Kazakhsta n JSC, se n ior n ote, 144A, 7.25%, 1/28/21 HSBK (Europe) BV, se n ior n ote, c 144A, 7.25%, 5/03/17 h Reg S, 7.25%, 5/03/17 c KazMu n ayGas Natio n al Co., se n ior n ote, 144A, 11.75%, 1/23/15 Luxembourg 0.2% ArcelorMittal, se n ior n ote, 6.00%, 3/01/21 I n telsat Jackso n Holdi n gs SA, se n ior bo n d, 6.625%, 12/15/22 c se n ior bo n d, 144A, 5.50%, 8/01/23 se n ior n ote, 8.50%, 11/01/19 se n ior n ote, 7.25%, 10/15/20 se n ior n ote, 7.50%, 4/01/21 Mexico 0.2% c Cemex SAB de CV, se n ior secured n ote, 144A, 9.00%, 1/11/18 Netherlands 0.3% c I n terGe n NV, secured bo n d, 144A, 7.00%, 6/30/23 c Nokia Sieme n s Networks Fi n a n ce BV, se n ior n ote, 144A, 7.125%, 4/15/20 EUR c UPC Holdi n g BV, se n ior n ote, 144A, 6.375%, 9/15/22 EUR 6.75%, 3/15/23 EUR c UPCB Fi n a n ce II Ltd., se n ior secured n ote, 144A, 6.375%, 7/01/20 EUR 26 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Quasi-Sovereign and Corporate Bonds (continued) Netherlands (continued) c UPCB Fi n a n ce VI Ltd., se n ior secured n ote, 144A, 6.875%, 1/15/22 $ Ziggo Bo n d Co. BV, c se n ior bo n d, 144A, 8.00%, 5/15/18 EUR h se n ior n ote, Reg S, 8.00%, 5/15/18 EUR Poland 0.1% c Play Fi n a n ce 1 SA, se n ior n ote, 144A, 6.50%, 8/01/19 EUR c Play Fi n a n ce 2 SA, se n ior secured n ote, 144A, 5.25%, 2/01/19 EUR Russia 0.8% c, n Alfa Bo n d Issua n ce PLC (Alfa Ba n k OJSC), loa n participatio n , secured n ote, 144A, 7.875%, 9/25/17 se n ior n ote, 144A, 7.75%, 4/28/21 n Gaz Capital SA (OJSC Gazprom), loa n participatio n , c se n ior bo n d, 144A, 6.51%, 3/07/22 h se n ior bo n d, Reg S, 6.51%, 3/07/22 c se n ior n ote, 144A, 5.092%, 11/29/15 LUKOIL I n ter n atio n al Fi n a n ce BV, c 144A, 6.656%, 6/07/22 h Reg S, 6.656%, 6/07/22 c se n ior n ote, 144A, 6.125%, 11/09/20 TNK-BP Fi n a n ce SA, c se n ior bo n d, 144A, 7.25%, 2/02/20 h se n ior n ote, Reg S, 7.875%, 3/13/18 South Africa 0.8% c Edco n Holdi n gs Pty. Ltd., se n ior n ote, 144A, 13.375%, 6/30/19 EUR Edco n Pty. Ltd., c secured n ote, 144A, 9.50%, 3/01/18 EUR c se n ior secured n ote, 144A, 9.50%, 3/01/18 c se n ior secured n ote, 144A, 9.50%, 3/01/18 EUR h se n ior secured n ote, Reg S, 9.50%, 3/01/18 EUR South Korea 0.1% c The Export-Import Ba n k of Korea, se n ior n ote, 144A, 1.45%, 5/19/14 SEK Spain 0.1% c Abe n goa Fi n a n ce SAU, se n ior n ote, 144A, 8.875%, 11/01/17 7.75%, 2/01/20 Semiannual Report | 27 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Quasi-Sovereign and Corporate Bonds (continued) Sweden 0.1% c Ste n a AB, se n ior bo n d, 144A, 7.00%, 2/01/24 $ c Ste n a I n ter n atio n al SA, secured bo n d, 144A, 5.75%, 3/01/24 Switzerland 0.1% c I n eos Group Holdi n gs SA, se n ior n ote, 144A, 6.50%, 8/15/18 EUR 5.75%, 2/15/19 EUR Trinidad and Tobago 0.0%  Petro Co. of Tri n idad a n d Tobago Ltd., se n ior n ote, c 144A, 9.75%, 8/14/19 h Reg S, 9.75%, 8/14/19 Ukraine 0.3% c Fi n a n ci n g of I n frastructure Projects State E n terprise, 144A, 8.375%, 11/03/17 7.40%, 4/20/18 United Arab Emirates 0.0%  DP World Ltd., c 144A, 6.85%, 7/02/37 h Reg S, 6.85%, 7/02/37 United Kingdom 0.5% c Algeco Scotsma n Global Fi n a n ce PLC, first lie n , 144A, 9.00%, 10/15/18 EUR se n ior secured n ote, first lie n , 144A, 8.50%, 10/15/18 c Bopara n Fi n a n ce PLC, se n ior n ote, 144A, 9.75%, 4/30/18 EUR c CEVA Group PLC, se n ior n ote, first lie n , 144A, 4.00%, 5/01/18 c Expro Fi n a n ce Luxembourg, se n ior secured n ote, 144A, 8.50%, 12/15/16 HSBC Holdi n gs PLC, sub. n ote, 6.50%, 9/15/37 Kerli n g PLC, se n ior secured n ote, c 144A, 10.625%, 2/01/17 EUR h Reg S, 10.625%, 2/01/17 EUR c Ly n x II Corp., se n ior bo n d, 144A, 6.375%, 4/15/23 c Matala n Fi n a n ce Ltd., se n ior secured n ote, 144A, 8.875%, 4/29/16 GBP c New Look Bo n dco I PLC, 144A, 8.75%, 5/14/18 GBP Royal Ba n k of Scotla n d Group PLC, sub. n ote, 6.125%, 12/15/22 The Royal Ba n k of Scotla n d PLC, sub. n ote, 6.934%, 4/09/18 EUR 28 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Quasi-Sovereign and Corporate Bonds (continued) United States 7.3% c Academy Ltd./Fi n a n ce Corp., se n ior n ote, 144A, 9.25%, 8/01/19 6,000,000 $ 6,600,000 Alere I n c., se n ior sub. n ote, 6.50%, 6/15/20 1,500,000 1,582,500 Ally Fi n a n cial I n c., se n ior n ote, 4.75%, 9/10/18 800,000 855,000 7.50%, 9/15/20 3,200,000 3,884,000 A n tero Resources Fi n a n ce Corp., se n ior n ote, 7.25%, 8/01/19 942,000 1,017,360 o Ba n k of America Corp., ju n ior sub. bo n d, M, 8.125% to 5/15/18, FRN thereafter, Perpetual 8,000,000 9,163,440 c BMC Software Fi n a n ce I n c., se n ior n ote, 144A, 8.125%, 7/15/21 6,900,000 7,288,125 Caesars E n tertai n me n t Operati n g Co. I n c., se n ior secured n ote, 11.25%, 6/01/17 6,600,000 6,756,750 first lie n , 9.00%, 2/15/20 1,400,000 1,368,500 c Calpi n e Corp., se n ior secured n ote, 144A, 7.875%, 7/31/20 316,000 354,710 7.50%, 2/15/21 2,292,000 2,538,390 7.875%, 1/15/23 4,278,000 4,834,140 c Capsugel Fi n a n ceCo SCA, se n ior n ote, 144A, 9.875%, 8/01/19 700,000 EUR 1,066,222 CCO Holdi n gs LLC/CCO Holdi n gs Capital Corp., se n ior bo n d, 5.25%, 9/30/22 1,200,000 1,203,000 se n ior n ote, 7.25%, 10/30/17 400,000 426,000 se n ior n ote, 8.125%, 4/30/20 5,000,000 5,500,000 CDW LLC/Fi n a n ce Corp., se n ior n ote, 8.50%, 4/01/19 4,000,000 4,420,000 Ce n turyLi n k I n c., se n ior bo n d, 6.75%, 12/01/23 1,300,000 1,384,500 Chaparral E n ergy I n c., se n ior n ote, 9.875%, 10/01/20 600,000 687,000 8.25%, 9/01/21 7,400,000 8,140,000 Chesapeake E n ergy Corp., se n ior n ote, 6.625%, 8/15/20 10,500,000 12,048,750 5.75%, 3/15/23 1,700,000 1,836,000 CHS/Commu n ity Health Systems I n c., se n ior n ote, 8.00%, 11/15/19 5,100,000 5,691,600 se n ior n ote, 7.125%, 7/15/20 4,600,000 5,031,250 se n ior secured n ote, 5.125%, 8/15/18 1,300,000 1,379,625 CIT Group I n c., se n ior bo n d, 5.00%, 8/01/23 4,000,000 4,190,000 se n ior n ote, 5.375%, 5/15/20 1,700,000 1,844,500 se n ior n ote, 5.00%, 8/15/22 6,400,000 6,748,634 c se n ior n ote, 144A, 6.625%, 4/01/18 600,000 679,500 Clayto n Williams E n ergy I n c., se n ior n ote, 7.75%, 4/01/19 7,000,000 7,420,000 c 144A, 7.75%, 4/01/19 4,000,000 4,240,000 Clear Cha nn el Commu n icatio n s I n c., se n ior secured bo n d, first lie n , 9.00%, 3/01/21 7,900,000 8,314,750 se n ior secured n ote, first lie n , 9.00%, 12/15/19 127,000 133,985 se n ior secured n ote, first lie n , 11.25%, 3/01/21 1,000,000 1,122,500 Clear Cha nn el Worldwide Holdi n gs I n c., se n ior n ote, 6.50%, 11/15/22 2,000,000 2,140,000 se n ior sub. n ote, 7.625%, 3/15/20 200,000 216,000 se n ior sub. n ote, 7.625%, 3/15/20 4,500,000 4,893,750 Semiannual Report | 29 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Quasi-Sovereign and Corporate Bonds (continued) United States (continued) ClubCorp Club Operatio n s I n c., se n ior n ote, 10.00%, 12/01/18 2,600,000 $ 2,889,250 c,m CommScope Holdi n gs Co. I n c., se n ior n ote, 144A, PIK, 6.625%, 6/01/20 1,300,000 1,381,250 c CommScope I n c., se n ior n ote, 144A, 8.25%, 1/15/19 3,930,000 4,303,350 CONSOL E n ergy I n c., se n ior n ote, 8.00%, 4/01/17 1,400,000 1,463,000 8.25%, 4/01/20 2,300,000 2,512,750 6.375%, 3/01/21 3,500,000 3,727,500 Cricket Commu n icatio n s I n c., se n ior n ote, 7.75%, 10/15/20 7,000,000 7,962,500 Crosstex E n ergy LP/Crosstex E n ergy Fi n a n ce Corp., se n ior n ote, 8.875%, 2/15/18 4,500,000 4,727,812 Crow n Castle I n ter n atio n al Corp., se n ior bo n d, 5.25%, 1/15/23 11,100,000 11,433,000 DaVita HealthCare Part n ers I n c., se n ior n ote, 5.75%, 8/15/22 7,100,000 7,543,750 Del Mo n te Corp., se n ior n ote, 7.625%, 2/15/19 5,100,000 5,316,750 DISH DBS Corp., se n ior n ote, 7.75%, 5/31/15 1,800,000 1,941,750 7.125%, 2/01/16 2,150,000 2,370,375 5.875%, 7/15/22 8,050,000 8,492,750 E*TRADE Fi n a n cial Corp., se n ior n ote, 6.375%, 11/15/19 5,300,000 5,777,000 El Paso Corp., se n ior n ote, 7.00%, 6/15/17 4,000,000 4,542,764 Emerge n cy Medical Services Corp., se n ior n ote, 8.125%, 6/01/19 2,516,000 2,709,417 E n ergy Tra n sfer Equity LP, se n ior bo n d, 5.875%, 1/15/24 1,300,000 1,324,375 se n ior n ote, 7.50%, 10/15/20 5,000,000 5,737,500 E n ergy XXI Gulf Coast I n c., 7.75%, 6/15/19 1,000,000 1,080,000 se n ior n ote, 9.25%, 12/15/17 4,000,000 4,390,000 Equi n ix I n c., se n ior bo n d, 5.375%, 4/01/23 14,000,000 14,280,000 Euramax I n ter n atio n al I n c., se n ior secured n ote, 9.50%, 4/01/16 100,000 101,125 c Exopack Holdi n g Corp., se n ior n ote, 144A, 10.00%, 6/01/18 4,000,000 4,380,000 First Data Corp., se n ior bo n d, 12.625%, 1/15/21 8,800,000 10,560,000 c se n ior n ote, 144A, 11.25%, 1/15/21 500,000 571,250 c se n ior secured bo n d, 144A, 8.25%, 1/15/21 5,000,000 5,450,000 Ford Motor Credit Co. LLC, se n ior n ote, 6.625%, 8/15/17 2,900,000 3,367,286 5.00%, 5/15/18 500,000 556,317 8.125%, 1/15/20 1,000,000 1,268,288 Freescale Semico n ductor I n c., se n ior n ote, 8.05%, 2/01/20 6,700,000 7,386,750 se n ior n ote, 10.75%, 8/01/20 2,374,000 2,771,645 c se n ior secured n ote, 144A, 6.00%, 1/15/22 3,000,000 3,191,250 Fro n tier Commu n icatio n s Corp., se n ior bo n d, 7.625%, 4/15/24 500,000 532,500 se n ior n ote, 8.50%, 4/15/20 3,400,000 3,944,000 se n ior n ote, 8.75%, 4/15/22 1,500,000 1,725,000 se n ior n ote, 7.125%, 1/15/23 2,700,000 2,855,250 se n ior n ote, 7.875%, 1/15/27 300,000 302,250 c Ga nn ett Co. I n c., se n ior n ote, 144A, 5.125%, 7/15/20 1,600,000 1,656,000 Ge n eral Motors Fi n a n cial Co. I n c., se n ior n ote, 3.25%, 5/15/18 1,900,000 1,952,250 GMAC I n c., sub. n ote, 8.00%, 12/31/18 3,300,000 3,951,750 30 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Quasi-Sovereign and Corporate Bonds (continued) United States (continued) The Goodyear Tire & Rubber Co., se n ior n ote, 6.50%, 3/01/21 8,300,000 $ 9,109,250 Halco n Resources Corp., se n ior n ote, 8.875%, 5/15/21 8,000,000 8,180,000 HCA I n c., se n ior n ote, 7.50%, 2/15/22 2,300,000 2,673,750 se n ior secured n ote, 7.875%, 2/15/20 100,000 107,250 se n ior secured n ote, 5.875%, 3/15/22 11,900,000 13,030,500 HDTFS I n c., se n ior n ote, 6.25%, 10/15/22 800,000 850,000 Hologic I n c., se n ior n ote, 6.25%, 8/01/20 5,000,000 5,337,500 I n teractive Data Corp., se n ior n ote, 10.25%, 8/01/18 2,300,000 2,492,170 c i n Ve n tiv Health I n c., se n ior secured n ote, 144A, 9.00%, 1/15/18 4,600,000 4,922,000 c,m Jaguar Holdi n g Co. I, se n ior n ote, 144A, PIK, 9.375%, 10/15/17 3,400,000 3,595,500 Jarde n Corp., se n ior n ote, 6.125%, 11/15/22 2,550,000 2,741,250 c JBS USA LLC/Fi n a n ce I n c., se n ior n ote, 144A, 8.25%, 2/01/20 5,500,000 6,050,000 7.25%, 6/01/21 700,000 743,750 o JPMorga n Chase & Co., ju n ior sub. bo n d, 6.00% to 8/01/23, FRN thereafter, Perpetual 5,000,000 5,000,000 c Ki n der Morga n Fi n a n ce Co. LLC, se n ior secured n ote, 144A, 6.00%, 1/15/18 2,500,000 2,768,750 Li nn E n ergy LLC/Fi n a n ce Corp., se n ior n ote, 8.625%, 4/15/20 1,600,000 1,752,000 7.75%, 2/01/21 6,900,000 7,503,750 c 144A, 6.25%, 11/01/19 2,500,000 2,618,750 The Ma n itowoc Co. I n c., se n ior n ote, 8.50%, 11/01/20 4,100,000 4,668,875 Meritor I n c., se n ior n ote, 6.75%, 6/15/21 4,000,000 4,270,000 MGM Resorts I n ter n atio n al, se n ior n ote, 6.875%, 4/01/16 800,000 882,000 7.50%, 6/01/16 2,900,000 3,248,000 8.625%, 2/01/19 700,000 841,750 6.75%, 10/01/20 200,000 221,500 6.625%, 12/15/21 5,700,000 6,262,875 Michael’s Stores I n c., se n ior n ote, 7.75%, 11/01/18 4,900,000 5,279,750 Midstates Petroleum Co. I n c./LLC, se n ior n ote, 9.25%, 6/01/21 5,400,000 5,737,500 Navistar I n ter n atio n al Corp., se n ior n ote, 8.25%, 11/01/21 6,100,000 6,397,375 c Nuvee n I n vestme n ts I n c., se n ior n ote, 144A, 9.125%, 10/15/17 3,700,000 3,894,250 9.50%, 10/15/20 5,900,000 6,327,750 Offshore Group I n vestme n t Ltd., se n ior bo n d, first lie n , 7.125%, 4/01/23 4,000,000 4,110,000 se n ior secured n ote, first lie n , 7.50%, 11/01/19 4,700,000 5,073,062 PBF Holdi n g Co. LLC, first lie n , 8.25%, 2/15/20 4,600,000 5,071,500 Pe nn Virgi n ia Corp., se n ior n ote, 8.50%, 5/01/20 7,300,000 8,066,500 Pi nn acle E n tertai n me n t I n c., se n ior sub. n ote, 8.75%, 5/15/20 2,050,000 2,265,250 7.75%, 4/01/22 4,300,000 4,708,500 Plai n s Exploratio n & Productio n Co., se n ior n ote, 6.125%, 6/15/19 900,000 995,625 6.625%, 5/01/21 3,500,000 3,841,250 6.875%, 2/15/23 500,000 560,000 Semiannual Report | 31 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Quasi-Sovereign and Corporate Bonds (continued) United States (continued) c PNK Fi n a n ce Corp., se n ior n ote, 144A, 6.375%, 8/01/21 200,000 $ 210,000 c Post Holdi n gs I n c., se n ior n ote, 144A, 6.75%, 12/01/21 1,000,000 1,073,750 Quicksilver Resources I n c., c,e secured n ote, seco n d lie n , 144A, FRN, 7.00%, 6/21/19 2,500,000 2,489,062 se n ior n ote, 9.125%, 8/15/19 4,400,000 4,499,000 Rege n cy E n ergy Part n ers LP/Rege n cy E n ergy Fi n a n ce Corp., se n ior n ote, 5.875%, 3/01/22 1,500,000 1,563,750 Regio n s Ba n k, sub. n ote, 7.50%, 5/15/18 2,000,000 2,386,320 Rey n olds Group Issuer I n c./LLC/SA, se n ior n ote, 8.50%, 5/15/18 3,950,000 4,167,250 se n ior n ote, 9.00%, 4/15/19 8,550,000 9,234,000 se n ior n ote, 9.875%, 8/15/19 1,000,000 1,132,500 se n ior secured n ote, 7.125%, 4/15/19 500,000 534,375 c Sabi n e Pass Liquefactio n LLC, secured n ote, 144A, 5.625%, 2/01/21 9,600,000 9,888,000 c Samso n I n vestme n t Co., se n ior n ote, 144A, 9.75%, 2/15/20 11,500,000 12,836,875 c Sealed Air Corp., se n ior n ote, 144A, 8.125%, 9/15/19 800,000 901,000 6.50%, 12/01/20 3,400,000 3,778,250 8.375%, 9/15/21 800,000 927,000 SLM Corp., se n ior n ote, 8.45%, 6/15/18 3,900,000 4,631,250 5.50%, 1/15/19 3,600,000 3,820,972 Spri n t Nextel Corp., se n ior n ote, 8.375%, 8/15/17 2,000,000 2,352,500 6.00%, 11/15/22 5,000,000 5,150,000 c 144A, 9.00%, 11/15/18 9,000,000 11,047,500 c 144A, 7.00%, 3/01/20 400,000 464,000 Sterli n g I n ter n atio n al I n c., se n ior n ote, 11.00%, 10/01/19 1,200,000 1,260,000 c Su n Merger Sub I n c., se n ior n ote, 144A, 5.875%, 8/01/21 4,400,000 4,540,250 T-Mobile USA I n c., se n ior bo n d, 6.50%, 1/15/24 1,000,000 1,062,500 se n ior n ote, 6.542%, 4/28/20 3,200,000 3,476,000 se n ior n ote, 6.125%, 1/15/22 600,000 636,000 Te n et Healthcare Corp., se n ior n ote, 8.125%, 4/01/22 3,900,000 4,377,750 Terex Corp., se n ior n ote, 6.00%, 5/15/21 8,400,000 8,883,000 c Texas Competitive Electric Holdi n gs Co. LLC/Texas Competitive Electric Holdi n gs Fi n a n ce I n c., se n ior secured n ote, 144A, 11.50%, 10/01/20 6,200,000 4,595,750 Toll Brothers Fi n a n ce Corp., se n ior bo n d, 5.625%, 1/15/24 2,700,000 2,794,500 c U n ivisio n Commu n icatio n s I n c., se n ior secured bo n d, 144A, 6.75%, 9/15/22 2,000,000 2,230,000 se n ior secured n ote, 144A, 6.875%, 5/15/19 1,500,000 1,616,250 se n ior secured n ote, 144A, 7.875%, 11/01/20 2,500,000 2,781,250 se n ior secured n ote, 144A, 5.125%, 5/15/23 800,000 824,000 c Valea n t Pharmaceuticals I n ter n atio n al I n c., se n ior n ote, 144A, 7.50%, 7/15/21 1,500,000 1,717,500 Visa n t Corp., se n ior n ote, 10.00%, 10/01/17 6,500,000 6,321,250 c VPI Escrow Corp., se n ior n ote, 144A, 6.375%, 10/15/20 10,600,000 11,633,500 W&T Offshore I n c., se n ior n ote, 8.50%, 6/15/19 5,000,000 5,437,500 West Corp., se n ior n ote, 7.875%, 1/15/19 3,500,000 3,780,000 612,684,071 32 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Principal Amount* Value Quasi-Sovereign and Corporate Bonds (continued) Venezuela 0.1% Petroleos de Ve n ezuela SA, se n ior sub. bo n d, 4.90%, 10/28/14 5,790,000 $ 5,448,853 Total Quasi-Sovereign and Corporate Bonds (Cost $989,880,424) 1,043,097,100 p Credit-Linked Notes 0.1% Ukraine 0.1% c,e Citigroup Fu n di n g I n c. (Export/Import Ba n k of Ukrai n e), 144A, FRN, 5.50%, 9/01/15 10,273,600 UAH 963,600 c ING Americas Issua n ce BV (Gover n me n t of Ukrai n e), 144A, 5.50%, 8/24/15 47,890,500 UAH 4,493,117 8/25/15 17,064,600 UAH 1,600,624 Total Credit-Linked Notes (Cost $8,050,186) 7,057,341 e,q Senior Floating Rate Interests 0.0% † Luxembourg 0.0% † August LuxUK Holdi n g Co., Lux Seco n d Lie n , 10.50%, 4/27/19 164,128 168,641 United States 0.0% † Adva n cePierre Foods I n c., Seco n d Lie n Term Loa n , 9.50%, 10/10/17 191,948 187,149 Air Distributio n Tech n ologies (Tomki n s Air Distributio n ), Seco n d Lie n I n itial Loa n , 9.25%, 5/09/20 114,496 116,929 August U.S. Holdi n g Co. I n c., U.S. Seco n d Lie n , 10.50%, 4/27/19 53,741 55,219 Cumulus Media Holdi n gs I n c., Term Loa n s, 4.25%, 12/23/20 569,795 575,347 r Erickso n Air-Cra n e I n c., Purchase Price Notes, 6.00%, 11/02/20 23,812 22,725 FRAM Group Holdi n gs I n c. (Autoparts Holdi n gs), Seco n d Lie n Term Loa n , 10.50%, 1/29/18 95,485 91,546 NEP/NCP Holdco I n c., Seco n d Lie n Term Loa n , 9.50%, 7/22/20 13,086 13,451 Road I n frastructure I n vestme n t LLC (E nn is Fli n t), Seco n d Lie n Term Loa n , 10.25%, 9/30/18 711,596 720,491 Se n sus USA I n c., Seco n d Lie n Term Loa n , 8.50%, 5/09/18 323,485 325,709 Vertafore I n c., Seco n d Lie n Term Loa n , 9.75%, 10/27/17 201,821 205,542 2,314,108 Total Senior Floating Rate Interests (Cost $2,439,813) 2,482,749 Shares Escrow and Litigation Trust 0.0% a,r Comfort Co. I n c., Escrow Accou n t 1,299 — a,b,r NewPage Corp., Litigatio n Trust 2,500,000 — Total Escrow and Litigation Trust (Cost $—) — Total Investments before Short Term Investments (Cost $6,251,020,972) 6,353,003,289 Semiannual Report | 33 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Shares Value Short Term Investments 21.7% Foreign Government and Agency Securities 9.0% Canada 0.7% Gover n me n t of Ca n ada, 2.00%, 3/01/14 CAD $ 0.75%, 5/01/14 CAD 3.00%, 6/01/14 CAD Hungary 0.0%  l Hu n gary Treasury Bill, 6/25/14 HUF Malaysia 1.3% l Ba n k of Negara Mo n etary Notes, 3/04/14 - 2/17/15 MYR l Malaysia Treasury Bill, 5/30/14 MYR Philippines 1.1% l Philippi n e Treasury Bills, 3/05/14 - 11/05/14 PHP Singapore 3.6% l Mo n etary Authority of Si n gapore Treasury Bills, 4/04/14 - 8/19/14 SGD l Si n gapore Treasury Bills, 4/04/14 - 5/16/14 SGD 5/30/14 SGD 10/31/14 SGD South Korea 0.3% Korea Mo n etary Stabilizatio n Bo n d, se n ior bo n d, 2.55%, 5/09/14 KRW 2.72%, 9/09/14 KRW Sweden 1.9% l Swede n Treasury Bill, 6/18/14 SEK Uruguay 0.1% l Uruguay Treasury Bills, 3/07/14 - 1/16/15 UYU Total Foreign Government and Agency Securities (Cost $766,306,607) Total Investments before Money Market Funds (Cost $7,017,327,579) 34 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Shares Value Short Term Investments (continued) Money Market Funds (Cost $1,067,784,135) 12.7% United States 12.7% a,s I n stitutio n al Fiduciary Trust Mo n ey Market Portfolio $ Total Investments (Cost $8,085,111,714) 97.6% Other Assets, less Liabilities 2.4% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b At February 28, 2014, pursuant to the Funds policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At February 28, 2014, the aggregate value of these securities was $1,102,696,687, representing 13.17% of net assets. d Security is linked to the Argentine GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on growth of the Argentine GDP and the principal or notional value of this GDP linked security. e The coupon rate shown represents the rate at period end. f Principal amount is stated in 1,000 Brazilian Real Units. g Redemption price at maturity is adjusted for inflation. See Note 1(h). h Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At February 28, 2014, the aggregate value of these securities was $105,231,079, representing 1.26% of net assets. i Principal amount is stated in 100 Mexican Peso Units. j Principal amount of security is adjusted for inflation. See Note 1(h). k Principal amount is stated in 100 Unidad de Inversion Units. l The security is traded on a discount basis with no stated coupon rate. m Income may be received in additional securities and/or cash. n See Note 1(d) regarding loan participation notes. o Perpetual security with no stated maturity date. p See Note 1(e) regarding credit-linked notes. q See Note 1(f) regarding senior floating rate interests. r Security has been deemed illiquid because it may not be able to be sold within seven days. At February 28, 2014, the aggregate value of these securities was $22,725, representing less than 0.01% of net assets. s See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. Semiannual Report | 35 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund At February 28, 2014, the Fund had the following forward exchange contracts outstanding. See Note 1(c). Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Chilea n Peso DBAB Buy 39,500,000 79,806 3/03/14 $ — $ (9,125 ) Chilea n Peso DBAB Sell 39,500,000 70,347 3/03/14 — (334 ) Euro DBAB Buy 4,886,000 6,694,309 3/03/14 48,356 — Euro DBAB Sell 4,886,000 6,428,755 3/03/14 — (313,910 ) I n dia n Rupee CITI Buy 42,980,000 663,989 3/03/14 31,604 — I n dia n Rupee CITI Sell 42,980,000 693,920 3/03/14 — (1,673 ) I n dia n Rupee HSBK Buy 265,181,500 4,094,203 3/03/14 197,524 — I n dia n Rupee HSBK Sell 265,181,500 4,281,402 3/03/14 — (10,324 ) Japa n ese Ye n JPHQ Buy 284,200,000 2,783,273 3/03/14 8,521 — Japa n ese Ye n JPHQ Sell 284,200,000 3,125,275 3/03/14 333,481 — Polish Zloty DBAB Buy 14,078,000 3,248,569 EUR 3/03/14 187,722 — Polish Zloty DBAB Sell 14,078,000 3,380,072 EUR 3/03/14 — (6,249 ) Japa n ese Ye n HSBK Buy 284,000,000 2,775,416 3/04/14 14,428 — Japa n ese Ye n HSBK Sell 284,000,000 3,119,165 3/04/14 329,321 — Japa n ese Ye n UBSW Buy 316,900,000 3,104,276 3/04/14 8,758 — Japa n ese Ye n UBSW Sell 316,900,000 3,447,188 3/04/14 334,155 — South Korea n Wo n JPHQ Buy 10,406,210,000 9,438,739 3/04/14 320,773 — South Korea n Wo n JPHQ Sell 10,406,210,000 9,760,092 3/04/14 580 — Chilea n Peso BZWS Buy 329,100,000 664,513 3/05/14 — (75,765 ) Chilea n Peso BZWS Sell 329,100,000 588,204 3/05/14 — (544 ) Chilea n Peso DBAB Buy 39,500,000 79,589 3/05/14 — (8,925 ) Chilea n Peso DBAB Sell 39,500,000 70,789 3/05/14 125 — Euro DBAB Sell 4,049,000 5,273,823 3/05/14 — (313,776 ) Polish Zloty DBAB Buy 18,098,270 4,240,457 EUR 3/05/14 151,980 — Si n gapore Dollar MSCO Buy 5,055,000 3,957,257 3/05/14 30,603 — Euro BZWS Sell 6,958,929 9,105,341 3/07/14 — (497,930 ) Japa n ese Ye n BZWS Sell 2,532,491,700 25,543,853 3/07/14 665,790 — Japa n ese Ye n MSCO Sell 91,664,560 988,553 3/07/14 88,081 — Chilea n Peso MSCO Buy 222,700,000 449,899 3/10/14 — (51,735 ) Euro BZWS Sell 3,300,631 4,299,864 3/10/14 — (254,972 ) Euro CITI Sell 15,709,005 20,523,030 3/10/14 — (1,155,234 ) Euro HSBK Sell 427,000 557,235 3/10/14 — (32,021 ) Euro MSCO Sell 1,211,000 1,582,474 3/10/14 — (88,693 ) Gha n a Cedi New BZWS Buy 3,180,000 1,350,318 3/10/14 — (118,874 ) Polish Zloty DBAB Buy 230,476,746 53,887,479 EUR 3/10/14 2,067,796 — Malaysia n Ri n ggit HSBK Buy 124,263,688 39,214,746 3/11/14 — (1,308,673 ) Si n gapore Dollar CITI Buy 47,913,020 38,494,557 3/11/14 — (696,165 ) Si n gapore Dollar GSCO Buy 5,725,000 4,592,860 3/11/14 — (76,430 ) Euro DBAB Sell 4,002,875 5,215,346 3/12/14 — (308,572 ) Malaysia n Ri n ggit JPHQ Buy 31,579,530 9,971,748 3/12/14 — (339,144 ) Polish Zloty DBAB Buy 12,599,020 2,961,897 EUR 3/12/14 90,235 — 36 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation South Korea n Wo n HSBK Buy 11,313,150,000 10,207,660 3/12/14 $ 397,390 $ — Euro JPHQ Sell 4,720,000 6,221,338 3/13/14 — (292,199 ) Euro DBAB Sell 37,200,000 48,725,676 3/14/14 — (2,609,784 ) Euro JPHQ Sell 26,500,000 34,663,988 3/14/14 — (1,905,628 ) Japa n ese Ye n CITI Sell 9,546,876,430 99,260,000 3/14/14 5,472,238 — Malaysia n Ri n ggit DBAB Buy 563,206,240 178,000,000 3/14/14 — (6,227,937 ) Mexica n Peso CITI Buy 53,831,500 4,089,514 3/14/14 — (35,044 ) Polish Zloty DBAB Buy 7,949,300 1,861,227 EUR 3/14/14 67,043 — Polish Zloty JPHQ Buy 352,645,568 82,610,000 EUR 3/14/14 2,915,407 — Si n gapore Dollar HSBK Buy 8,971,900 7,193,634 3/14/14 — (115,728 ) Swedish Kro n a DBAB Buy 691,813,920 82,400,000 EUR 3/14/14 — (5,832,758 ) Euro BZWS Sell 1,054,943 1,372,766 3/17/14 — (83,037 ) Euro DBAB Sell 38,590,000 50,238,392 3/17/14 — (3,015,128 ) Euro JPHQ Sell 27,462,000 35,627,139 3/17/14 — (2,269,937 ) Japa n ese Ye n BZWS Sell 8,582,643,860 89,740,000 3/17/14 5,423,424 — Japa n ese Ye n CITI Sell 241,795,083 2,525,671 3/17/14 150,257 — Polish Zloty BZWS Buy 7,593,347 1,780,595 EUR 3/17/14 59,818 — Polish Zloty DBAB Buy 22,045,960 5,169,405 EUR 3/17/14 174,006 — Polish Zloty JPHQ Buy 365,237,029 85,614,000 EUR 3/17/14 2,921,284 — Swedish Kro n a DBAB Buy 679,124,250 81,000,000 EUR 3/17/14 — (5,884,691 ) Euro CITI Sell 113,350,770 147,917,240 3/18/14 — (8,504,707 ) Euro DBAB Sell 2,334,000 3,036,651 3/18/14 — (184,226 ) I n dia n Rupee JPHQ Buy 1,312,000 20,696 3/18/14 470 — Malaysia n Ri n ggit DBAB Buy 41,150,164 12,361,119 3/18/14 186,193 — Si n gapore Dollar DBAB Buy 7,150,000 5,729,167 3/18/14 — (88,543 ) Swedish Kro n a DBAB Buy 4,627,500 510,719 EUR 3/18/14 16,757 — Hu n garia n Fori n t DBAB Buy 5,376,462,700 17,026,111 EUR 3/19/14 427,386 — Hu n garia n Fori n t JPHQ Buy 1,611,347,720 5,107,833 EUR 3/19/14 121,136 — Malaysia n Ri n ggit DBAB Buy 58,684,300 18,486,155 3/19/14 — (593,509 ) Malaysia n Ri n ggit HSBK Buy 51,780,000 16,302,500 3/19/14 — (514,952 ) Philippi n e Peso HSBK Buy 56,180,000 1,255,700 3/19/14 — (3,713 ) Polish Zloty DBAB Buy 8,845,690 2,070,378 EUR 3/19/14 74,669 — Si n gapore Dollar DBAB Buy 8,097,700 6,348,946 3/19/14 39,319 — Si n gapore Dollar HSBK Buy 9,257,000 7,420,143 3/19/14 — (117,308 ) Si n gapore Dollar JPHQ Buy 5,777,000 4,508,913 3/19/14 48,555 — South Korea n Wo n CITI Buy 35,659,300,000 31,584,854 3/19/14 1,828,616 — Euro DBAB Sell 4,500,000 5,839,370 3/20/14 — (370,537 ) Hu n garia n Fori n t JPHQ Buy 2,695,829,000 8,513,055 EUR 3/20/14 246,809 — Chilea n Peso JPHQ Buy 122,700,000 248,129 3/21/14 — (29,042 ) Euro BZWS Sell 762,348 989,985 3/21/14 — (62,039 ) Euro DBAB Sell 11,411,000 14,816,570 3/21/14 — (930,362 ) Hu n garia n Fori n t JPHQ Buy 2,681,357,000 8,513,055 EUR 3/21/14 181,729 — Malaysia n Ri n ggit HSBK Buy 11,185,200 3,519,461 3/21/14 — (109,547 ) Polish Zloty BZWS Buy 10,009,200 2,344,075 EUR 3/21/14 82,174 — Semiannual Report | 37 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Swedish Kro n a BZWS Buy 32,000,000 3,795,562 EUR 3/21/14 $ — $ (248,464 ) Malaysia n Ri n ggit HSBK Buy 7,500,000 2,353,089 3/24/14 — (67,061 ) Mexica n Peso CITI Buy 157,237,800 11,532,433 3/24/14 301,223 — Japa n ese Ye n BZWS Sell 735,719,080 7,756,659 3/25/14 528,585 — Euro CITI Sell 1,573,442 2,046,576 3/26/14 — (124,732 ) Euro DBAB Sell 543,750 706,467 3/26/14 — (43,893 ) I n dia n Rupee DBAB Buy 426,079,000 6,698,302 3/26/14 164,199 — Malaysia n Ri n ggit DBAB Buy 7,644,500 2,408,627 3/26/14 — (78,839 ) Malaysia n Ri n ggit HSBK Buy 7,284,000 2,293,884 3/26/14 — (73,965 ) Polish Zloty DBAB Buy 5,265,800 1,225,232 EUR 3/26/14 53,682 — I n dia n Rupee DBAB Buy 1,220,372,433 19,376,444 3/28/14 270,857 — Serbia n Di n ar DBAB Buy 904,845,548 7,487,344 EUR 3/28/14 408,913 — Euro DBAB Sell 369,873 476,922 3/31/14 — (33,492 ) Norwegia n Kro n e MSCO Buy 14,659,688 1,914,797 EUR 3/31/14 — (202,208 ) Polish Zloty DBAB Buy 313,000 72,877 EUR 3/31/14 3,090 — Uruguaya n Peso CITI Buy 67,900,000 3,288,136 3/31/14 — (308,279 ) Euro DBAB Sell 1,124,643 1,445,335 4/03/14 — (106,638 ) I n dia n Rupee DBAB Buy 136,067,550 2,153,990 4/03/14 34,009 — Polish Zloty DBAB Buy 14,796,480 3,441,442 EUR 4/04/14 149,910 — Euro BZWS Sell 1,763,676 2,269,939 4/07/14 — (163,879 ) I n dia n Rupee CITI Buy 42,565,000 672,858 4/07/14 11,068 — I n dia n Rupee DBAB Buy 1,239,000 19,561 4/07/14 347 — I n dia n Rupee HSBK Buy 143,032,000 2,258,162 4/07/14 40,048 — I n dia n Rupee JPHQ Buy 20,335,000 321,553 4/07/14 5,186 — I n dia n Rupee DBAB Buy 23,321,000 366,472 4/09/14 8,100 — Euro DBAB Sell 1,845,167 2,421,576 4/10/14 — (124,698 ) Euro HSBK Sell 2,107,000 2,753,575 4/10/14 — (154,020 ) Euro DBAB Sell 5,047,127 6,605,427 4/11/14 — (359,453 ) Euro UBSW Sell 1,054,000 1,379,950 4/11/14 — (74,538 ) Chilea n Peso MSCO Buy 195,220,000 399,100 4/14/14 — (51,363 ) Euro JPHQ Sell 3,371,000 4,418,346 4/14/14 — (233,531 ) Euro DBAB Sell 82,000 107,863 4/15/14 — (5,295 ) I n dia n Rupee DBAB Buy 911,000 14,445 4/15/14 170 — South Korea n Wo n JPHQ Buy 11,328,005,920 9,907,299 4/15/14 691,343 — Euro HSBK Sell 3,919,180 5,129,932 4/16/14 — (278,416 ) I n dia n Rupee DBAB Buy 1,953,000 31,142 4/17/14 178 — Chilea n Peso MSCO Buy 174,920,000 355,131 4/21/14 — (43,747 ) I n dia n Rupee JPHQ Buy 1,288,000 20,635 4/21/14 4 — Japa n ese Ye n BZWS Sell 813,310,000 8,360,807 4/21/14 369,207 — Japa n ese Ye n JPHQ Sell 488,670,000 5,016,502 4/21/14 214,822 — Euro BZWS Sell 1,737,194 2,287,850 4/22/14 — (109,425 ) Euro DBAB Sell 528,843 692,900 4/22/14 — (36,886 ) Euro JPHQ Sell 481,591 630,419 4/22/14 — (34,162 ) I n dia n Rupee DBAB Buy 451,000 7,187 4/22/14 39 — 38 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation I n dia n Rupee JPHQ Buy 2,423,000 38,632 4/22/14 $ 187 $ — Japa n ese Ye n CITI Sell 271,000,000 2,769,404 4/22/14 106,537 — Japa n ese Ye n JPHQ Sell 781,110,000 7,979,385 4/22/14 304,139 — Norwegia n Kro n e BZWS Buy 45,987,000 5,992,729 EUR 4/22/14 — (621,619 ) Euro DBAB Sell 8,888,599 11,650,287 4/23/14 — (615,710 ) Swedish Kro n a DBAB Buy 195,715,395 22,744,381 EUR 4/23/14 — (887,905 ) Euro BZWS Sell 8,880,588 11,599,824 4/25/14 — (655,119 ) Euro DBAB Sell 403,979 527,597 4/25/14 — (29,882 ) Chilea n Peso JPHQ Buy 110,826,000 223,102 4/28/14 — (25,938 ) I n dia n Rupee HSBK Buy 52,129,000 814,713 4/29/14 19,338 — Euro BZWS Sell 9,766,340 12,737,269 4/30/14 — (739,991 ) Euro DBAB Sell 2,285,000 3,033,612 4/30/14 — (119,621 ) I n dia n Rupee DBAB Buy 390,749,733 6,237,873 4/30/14 12,779 — Norwegia n Kro n e UBSW Buy 18,312,027 2,365,284 EUR 4/30/14 — (219,462 ) Polish Zloty BZWS Buy 622,000 146,353 EUR 4/30/14 3,637 — Uruguaya n Peso CITI Buy 412,400,000 20,000,000 4/30/14 — (2,051,877 ) Euro BZWS Sell 1,144,918 1,517,520 5/05/14 — (62,436 ) Euro DBAB Sell 400,000 529,400 5/05/14 — (22,589 ) I n dia n Rupee HSBK Buy 66,000,000 1,032,355 5/06/14 22,160 — I n dia n Rupee JPHQ Buy 22,900,000 358,140 5/06/14 7,745 — Euro BZWS Sell 6,319,000 8,292,740 5/07/14 — (427,317 ) Euro DBAB Sell 303,339 398,860 5/07/14 — (19,739 ) Euro GSCO Sell 15,008,000 19,744,525 5/07/14 — (966,127 ) I n dia n Rupee HSBK Buy 28,500,000 447,603 5/07/14 7,665 — Euro GSCO Sell 10,269,000 13,448,385 5/08/14 — (722,575 ) British Pou n d Sterli n g DBAB Sell 2,900,000 4,484,270 5/09/14 — (367,412 ) Euro DBAB Sell 2,100,000 2,756,775 5/09/14 — (141,173 ) Chilea n Peso MSCO Buy 101,000,000 204,868 5/12/14 — (25,455 ) Euro GSCO Sell 8,965,000 11,844,110 5/12/14 — (527,382 ) Euro UBSW Sell 3,160,000 4,172,385 5/12/14 — (188,342 ) I n dia n Rupee DBAB Buy 93,191,125 1,468,498 5/12/14 18,690 — I n dia n Rupee HSBK Buy 47,584,000 747,086 5/12/14 12,282 — Japa n ese Ye n CITI Sell 618,846,000 6,272,702 5/12/14 191,240 — Euro GSCO Sell 10,195,000 13,388,584 5/13/14 — (680,285 ) I n dia n Rupee HSBK Buy 620,000 9,747 5/13/14 145 — Japa n ese Ye n GSCO Sell 827,501,000 8,357,161 5/13/14 225,184 — Japa n ese Ye n UBSW Sell 618,542,000 6,245,691 5/13/14 167,186 — Japa n ese Ye n CITI Sell 618,542,000 6,148,162 5/14/14 69,627 — Si n gapore Dollar DBAB Buy 4,645,000 3,695,012 5/14/14 — (30,470 ) British Pou n d Sterli n g DBAB Sell 121,775 185,890 5/15/14 — (17,830 ) Euro BZWS Sell 8,514,000 11,298,589 5/16/14 — (450,552 ) I n dia n Rupee DBAB Buy 874,775,000 13,794,449 5/19/14 146,262 — I n dia n Rupee JPHQ Buy 253,960,000 4,005,236 5/19/14 41,957 — Si n gapore Dollar DBAB Buy 3,202,500 2,525,432 5/19/14 1,096 — Swedish Kro n a DBAB Buy 328,300,000 36,564,721 EUR 5/19/14 680,566 — Semiannual Report | 39 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Euro GSCO Sell 15,810,277 20,486,166 5/20/14 $ — $ (1,331,717 ) Euro BZWS Sell 6,311,000 8,123,835 5/21/14 — (585,229 ) I n dia n Rupee DBAB Buy 871,067,000 13,768,110 5/21/14 108,011 — I n dia n Rupee HSBK Buy 34,619,025 547,103 5/21/14 4,379 — I n dia n Rupee JPHQ Buy 36,649,700 579,561 5/21/14 4,270 — Swedish Kro n a BZWS Buy 87,396,350 9,715,455 EUR 5/21/14 206,139 — Malaysia n Ri n ggit HSBK Buy 1,935,400 628,601 5/22/14 — (40,566 ) Euro JPHQ Sell 3,472,968 4,490,235 5/23/14 — (302,401 ) Mexica n Peso HSBK Buy 26,270,786 2,068,484 5/23/14 — (100,267 ) I n dia n Rupee DBAB Buy 426,079,000 6,738,718 5/27/14 40,676 — Malaysia n Ri n ggit JPHQ Buy 115,828,650 34,906,547 5/27/14 280,478 — Polish Zloty MSCO Buy 9,266,000 2,170,964 EUR 5/27/14 61,792 — Si n gapore Dollar BZWS Buy 7,817,000 6,175,297 5/27/14 — (8,263 ) Malaysia n Ri n ggit HSBK Buy 7,970,400 2,577,166 5/28/14 — (155,950 ) Mexica n Peso HSBK Buy 23,487,206 1,719,037 5/29/14 39,882 — Philippi n e Peso DBAB Buy 159,000,000 3,789,323 5/29/14 — (257,873 ) Euro GSCO Sell 52,151,000 67,240,892 5/30/14 — (4,726,794 ) I n dia n Rupee DBAB Buy 390,749,733 6,199,080 5/30/14 14,360 — I n dia n Rupee HSBK Buy 216,500,000 3,436,153 5/30/14 6,484 — I n dia n Rupee JPHQ Buy 206,070,000 3,272,173 5/30/14 4,614 — Japa n ese Ye n GSCO Sell 8,236,852,000 80,729,707 5/30/14 — (221,969 ) Malaysia n Ri n ggit HSBK Buy 15,000,000 4,816,801 5/30/14 — (260,562 ) Malaysia n Ri n ggit JPHQ Buy 14,805,600 4,758,348 5/30/14 — (261,158 ) Si n gapore Dollar BZWS Buy 48,715,265 38,516,181 5/30/14 — (83,328 ) Si n gapore Dollar DBAB Buy 13,172,000 10,393,708 5/30/14 7,563 (9,507 ) South Korea n Wo n JPHQ Buy 23,492,350,000 21,422,379 5/30/14 507,287 — I n dia n Rupee CITI Buy 42,980,000 680,063 6/03/14 2,776 — I n dia n Rupee DBAB Buy 39,167,000 621,916 6/03/14 345 — I n dia n Rupee HSBK Buy 265,181,500 4,193,123 6/03/14 19,911 — Japa n ese Ye n DBAB Sell 6,912,259,000 68,540,000 6/03/14 604,630 — Japa n ese Ye n JPHQ Sell 2,962,582,246 29,380,000 6/04/14 262,827 — Chilea n Peso BZWS Buy 329,100,000 583,200 6/05/14 — (34 ) Euro BZWS Sell 2,397,130 3,131,730 6/05/14 — (176,289 ) Euro DBAB Sell 7,466,000 9,847,505 6/06/14 — (455,519 ) Malaysia n Ri n ggit DBAB Buy 1,294,000 410,247 6/06/14 — (17,353 ) Polish Zloty DBAB Buy 4,100,000 943,266 EUR 6/06/14 50,436 — Euro GSCO Sell 7,506,700 9,850,142 6/09/14 — (509,066 ) Japa n ese Ye n CITI Sell 2,026,500,000 20,434,607 6/09/14 516,888 — Japa n ese Ye n HSBK Sell 3,034,900,000 30,652,459 6/09/14 823,550 — Japa n ese Ye n JPHQ Sell 2,034,600,000 20,434,892 6/09/14 437,561 — Mexica n Peso CITI Buy 162,809,640 12,301,260 6/09/14 — (118,963 ) Si n gapore Dollar DBAB Buy 9,810,000 7,828,897 6/09/14 — (89,344 ) Si n gapore Dollar GSCO Buy 5,725,000 4,563,207 6/09/14 — (46,496 ) Japa n ese Ye n BZWS Sell 3,257,620,000 33,474,591 6/10/14 1,456,440 — Japa n ese Ye n HSBK Sell 3,469,350,000 35,865,587 6/10/14 1,766,407 — 40 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Japa n ese Ye n JPHQ Sell 2,352,700,000 23,910,418 6/10/14 $ 786,449 $ — Mexica n Peso CITI Buy 162,627,000 12,268,551 6/10/14 — (100,850 ) Swedish Kro n a DBAB Buy 37,550,000 4,307,242 EUR 6/10/14 — (96,748 ) Euro GSCO Sell 8,776,716 11,628,271 6/11/14 — (483,567 ) Japa n ese Ye n DBAB Sell 1,148,800,000 11,954,712 6/11/14 663,434 — Japa n ese Ye n JPHQ Sell 3,214,350,000 33,474,583 6/11/14 1,881,513 — Polish Zloty CITI Buy 281,000 64,078 EUR 6/11/14 4,216 — Swedish Kro n a MSCO Buy 8,919,000 1,016,005 EUR 6/11/14 — (13,251 ) Mexica n Peso CITI Buy 330,714,570 24,986,934 6/12/14 — (246,759 ) Polish Zloty DBAB Buy 1,438,000 330,294 EUR 6/12/14 18,260 — Swedish Kro n a MSCO Buy 28,882,900 3,284,502 EUR 6/12/14 — (35,138 ) Mexica n Peso CITI Buy 205,927,700 15,376,575 6/13/14 27,337 — Polish Zloty DBAB Buy 26,678,682 6,082,968 EUR 6/13/14 400,129 — Swedish Kro n a BZWS Buy 19,347,000 2,187,783 EUR 6/13/14 — (6,586 ) Swedish Kro n a MSCO Buy 40,991,800 4,545,780 EUR 6/13/14 112,948 (3,222 ) Japa n ese Ye n CITI Sell 38,352,000 403,705 6/16/14 26,740 — Malaysia n Ri n ggit HSBK Buy 36,500,000 11,377,096 6/16/14 — (301,051 ) Swedish Kro n a MSCO Buy 16,930,700 1,929,600 EUR 6/16/14 — (26,663 ) Japa n ese Ye n JPHQ Sell 1,355,500,000 14,346,193 6/17/14 1,022,787 — Swedish Kro n a DBAB Buy 4,627,500 510,342 EUR 6/17/14 16,239 — Malaysia n Ri n ggit DBAB Buy 22,000,000 6,922,593 6/18/14 — (247,385 ) Swedish Kro n a MSCO Buy 11,741,000 1,349,176 EUR 6/18/14 — (33,793 ) Chilea n Peso DBAB Buy 1,500,450,000 2,919,163 6/19/14 — (263,589 ) Japa n ese Ye n DBAB Sell 7,443,020,000 72,440,971 6/20/14 — (718,984 ) Mexica n Peso CITI Buy 127,922,000 9,610,392 6/20/14 — (46,622 ) Si n gapore Dollar HSBK Buy 6,967,000 5,533,757 6/20/14 — (37,045 ) Malaysia n Ri n ggit DBAB Buy 18,932,200 5,876,645 6/23/14 — (133,911 ) Si n gapore Dollar DBAB Buy 8,718,400 6,947,486 6/23/14 — (68,939 ) Swedish Kro n a MSCO Buy 29,176,960 3,332,377 EUR 6/23/14 — (56,189 ) Swedish Kro n a MSCO Buy 39,160,000 4,523,246 EUR 6/24/14 — (145,448 ) Swedish Kro n a UBSW Buy 19,570,000 2,237,211 EUR 6/25/14 — (40,639 ) South Korea n Wo n DBAB Buy 3,290,000,000 2,816,058 6/27/14 251,176 — Japa n ese Ye n BZWS Sell 260,566,000 2,677,965 6/30/14 116,606 — Swedish Kro n a DBAB Buy 57,436,125 6,530,643 EUR 6/30/14 — (71,163 ) Swedish Kro n a UBSW Buy 2,171,000 245,053 EUR 6/30/14 — (212 ) Japa n ese Ye n MSCO Sell 1,074,900,000 10,963,110 7/01/14 396,794 — Swedish Kro n a MSCO Buy 45,869,704 5,184,586 EUR 7/01/14 — (14,268 ) Euro DBAB Sell 2,420,000 3,171,132 7/02/14 — (168,502 ) Philippi n e Peso DBAB Buy 73,175,950 1,694,005 7/03/14 — (69,582 ) British Pou n d Sterli n g DBAB Sell 91,731 136,707 7/07/14 — (16,687 ) Philippi n e Peso HSBK Buy 90,000,000 2,061,383 7/07/14 — (63,603 ) Philippi n e Peso JPHQ Buy 17,244,000 397,510 7/07/14 — (14,736 ) Philippi n e Peso DBAB Buy 48,983,060 1,129,683 7/08/14 — (42,395 ) British Pou n d Sterli n g DBAB Sell 1,086,563 1,621,586 7/09/14 — (195,351 ) Chilea n Peso DBAB Buy 214,571,000 395,887 7/09/14 — (16,786 ) Semiannual Report | 41 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Euro DBAB Sell 584,893 754,687 7/09/14 $ — $ (52,476 ) Euro JPHQ Sell 11,697,590 15,030,000 7/10/14 — (1,112,914 ) Japa n ese Ye n UBSW Sell 125,000,000 1,241,496 7/10/14 12,668 — Mexica n Peso CITI Buy 219,912,850 16,568,810 7/10/14 — (152,667 ) Euro DBAB Sell 477,490 616,630 7/14/14 — (42,317 ) Si n gapore Dollar HSBK Buy 10,093,000 7,914,527 7/14/14 48,897 — Euro DBAB Sell 31,920,000 41,866,432 7/15/14 — (2,183,952 ) Euro BZWS Sell 18,964,000 24,793,534 7/16/14 — (1,377,268 ) Euro GSCO Sell 6,019,000 7,875,320 7/16/14 — (431,053 ) Euro MSCO Sell 6,498,000 8,477,356 7/16/14 — (490,049 ) Swedish Kro n a UBSW Buy 1,208,500 137,208 EUR 7/16/14 — (1,265 ) British Pou n d Sterli n g DBAB Sell 72,862 109,788 7/18/14 — (12,041 ) Euro BZWS Sell 16,108,531 21,186,746 7/18/14 — (1,043,463 ) Euro GSCO Sell 6,019,000 7,925,157 7/18/14 — (381,226 ) Euro DBAB Sell 10,079,000 13,293,899 7/21/14 — (615,419 ) Euro DBAB Sell 5,307,000 6,961,829 7/22/14 — (361,992 ) Euro MSCO Sell 7,066,000 9,256,036 7/22/14 — (495,258 ) Japa n ese Ye n MSCO Sell 5,282,022,900 52,821,285 7/22/14 891,629 — Malaysia n Ri n ggit DBAB Buy 1,338,600 412,156 7/22/14 — (6,790 ) Swedish Kro n a MSCO Buy 108,406,800 12,447,675 EUR 7/22/14 — (307,773 ) Euro DBAB Sell 16,129,471 21,194,447 7/23/14 — (1,064,725 ) Japa n ese Ye n CITI Sell 2,765,977,000 27,802,596 7/24/14 608,826 — Japa n ese Ye n JPHQ Sell 4,261,000,000 42,768,243 7/24/14 876,118 — Si n gapore Dollar JPHQ Buy 5,820,000 4,555,630 7/24/14 36,475 — Euro DBAB Sell 15,302,395 20,244,722 7/25/14 — (873,085 ) Euro GSCO Sell 11,883,000 15,731,428 7/25/14 — (667,501 ) Japa n ese Ye n JPHQ Sell 1,484,000,000 14,970,996 7/25/14 380,919 — Euro BZWS Sell 1,066,000 1,411,810 7/28/14 — (59,307 ) Euro CITI Sell 3,469,716 4,595,032 7/28/14 — (193,299 ) Chilea n Peso MSCO Buy 134,365,000 253,926 7/29/14 — (16,942 ) Euro BZWS Sell 20,616,550 27,330,124 7/29/14 — (1,121,460 ) Euro DBAB Sell 10,310,667 13,665,242 7/29/14 — (563,850 ) Japa n ese Ye n BZWS Sell 209,770,000 2,113,381 7/29/14 50,955 — Swedish Kro n a DBAB Buy 1,208,500 139,002 EUR 7/29/14 — (3,780 ) British Pou n d Sterli n g DBAB Sell 338,769 515,810 7/30/14 — (50,578 ) Chilea n Peso DBAB Buy 617,450,000 1,159,702 7/30/14 — (70,779 ) Chilea n Peso JPHQ Buy 440,000,000 788,248 7/30/14 — (12,272 ) Swedish Kro n a BZWS Buy 112,249,300 12,694,705 EUR 7/30/14 — (52,870 ) Swedish Kro n a DBAB Buy 9,800,000 1,108,936 EUR 7/30/14 — (5,466 ) Chilea n Peso JPHQ Buy 638,000,000 1,147,173 7/31/14 — (22,105 ) Chilea n Peso MSCO Buy 226,130,000 425,016 7/31/14 — (26,252 ) Euro JPHQ Sell 2,285,000 3,037,713 7/31/14 — (115,673 ) Malaysia n Ri n ggit HSBK Buy 12,000,000 3,659,318 7/31/14 — (27,246 ) Chilea n Peso DBAB Buy 263,440,000 472,216 8/01/14 — (7,699 ) Euro DBAB Sell 6,839,000 9,076,772 8/01/14 — (361,312 ) 42 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Euro GSCO Sell 2,285,000 3,033,360 8/01/14 $ — $ (120,028 ) Mexica n Peso JPHQ Buy 138,330,710 10,509,056 8/01/14 — (200,196 ) Si n gapore Dollar BZWS Buy 12,928,975 10,186,712 8/01/14 14,703 — Euro BZWS Sell 47,788,588 63,456,077 8/04/14 — (2,494,135 ) Euro HSBK Sell 2,285,000 3,028,608 8/04/14 — (124,786 ) Euro BZWS Sell 1,141,000 1,513,240 8/05/14 — (61,388 ) Euro MSCO Sell 17,547,509 23,245,624 8/05/14 — (970,673 ) Chilea n Peso DBAB Buy 180,800,000 316,150 8/06/14 2,513 — Euro GSCO Sell 13,891,708 18,421,308 8/06/14 — (749,842 ) Japa n ese Ye n MSCO Sell 460,900,000 4,657,531 8/06/14 125,797 — Malaysia n Ri n ggit HSBK Buy 24,550,000 7,269,658 8/06/14 158,406 — Mexica n Peso MSCO Buy 263,249,180 20,080,029 8/06/14 — (469,301 ) Polish Zloty DBAB Buy 61,736,080 14,227,198 EUR 8/06/14 650,807 — Si n gapore Dollar DBAB Buy 21,298,765 16,709,501 8/06/14 96,153 — Malaysia n Ri n ggit HSBK Buy 24,550,000 7,320,710 8/07/14 106,930 — Si n gapore Dollar DBAB Buy 5,045,000 3,977,389 8/07/14 3,344 — Si n gapore Dollar HSBK Buy 5,044,000 3,977,918 8/07/14 2,026 — Mexica n Peso MSCO Buy 131,396,890 10,054,858 8/08/14 — (267,948 ) Australia n Dollar BZWS Buy 4,382,863 3,835,005 8/11/14 31,380 — Australia n Dollar BZWS Sell 4,382,863 4,143,120 8/11/14 276,735 — Chilea n Peso BZWS Buy 265,850,000 494,099 8/11/14 — (25,737 ) Chilea n Peso JPHQ Buy 172,600,000 323,797 8/11/14 — (19,718 ) Euro CITI Sell 303,457 404,351 8/11/14 — (14,433 ) Euro DBAB Sell 2,391,000 3,188,040 8/11/14 — (111,652 ) Malaysia n Ri n ggit HSBK Buy 8,350,000 2,494,704 8/11/14 31,023 — Mexica n Peso CITI Buy 68,871,000 5,117,698 8/11/14 15,668 (4,778 ) Mexica n Peso MSCO Buy 80,166,000 6,127,541 8/11/14 — (157,853 ) Si n gapore Dollar HSBK Buy 9,308,900 7,337,932 8/11/14 7,275 — Swedish Kro n a MSCO Buy 25,050,000 2,840,619 EUR 8/11/14 — (23,035 ) Chilea n Peso DBAB Buy 100,600,000 178,227 8/12/14 — (1,009 ) Malaysia n Ri n ggit JPHQ Buy 5,674,000 1,724,935 8/12/14 — (8,748 ) Mexica n Peso CITI Buy 47,042,000 3,603,646 8/12/14 — (100,857 ) Si n gapore Dollar BZWS Buy 22,731,726 17,896,179 8/12/14 40,374 — Si n gapore Dollar DBAB Buy 10,048,000 7,939,317 8/12/14 — (10,906 ) South Korea n Wo n HSBK Buy 2,467,000,000 209,750,374 JPY 8/12/14 232,725 — Swedish Kro n a UBSW Buy 68,455,695 7,799,885 EUR 8/12/14 — (114,382 ) Australia n Dollar DBAB Buy 10,030,162 8,994,046 8/13/14 — (147,038 ) Australia n Dollar DBAB Sell 10,030,162 9,478,503 8/13/14 631,495 — Chilea n Peso JPHQ Buy 315,000,000 588,785 8/13/14 — (33,928 ) Japa n ese Ye n CITI Sell 2,741,651,200 28,507,346 8/13/14 1,549,208 — Si n gapore Dollar DBAB Buy 2,650,000 2,090,730 8/13/14 267 — Si n gapore Dollar DBAB Buy 4,645,000 3,671,211 8/14/14 — (6,041 ) Euro DBAB Sell 291,630 387,148 8/15/14 — (15,316 ) Euro MSCO Sell 6,632,824 8,801,691 8/15/14 — (351,938 ) Mexica n Peso MSCO Buy 34,582,000 2,625,358 8/15/14 — (50,939 ) Semiannual Report | 43 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Chilea n Peso DBAB Buy 99,300,000 176,345 8/18/14 $ — $ (1,509 ) Euro JPHQ Sell 17,614,000 23,362,329 8/18/14 — (945,917 ) Si n gapore Dollar BZWS Buy 4,267,000 3,359,843 8/18/14 7,093 — Euro BZWS Sell 9,579,000 12,693,612 8/19/14 — (525,919 ) Japa n ese Ye n DBAB Sell 36,644,000 373,320 8/19/14 12,993 — Polish Zloty DBAB Buy 11,975,000 2,771,991 EUR 8/19/14 106,109 — Si n gapore Dollar DBAB Buy 3,202,500 2,526,029 8/19/14 953 — Si n gapore Dollar HSBK Buy 3,202,500 2,526,428 8/19/14 555 — Chilea n Peso JPHQ Buy 290,619,900 536,183 8/20/14 — (24,580 ) Chilea n Peso MSCO Buy 113,010,000 212,357 8/20/14 — (13,416 ) Euro DBAB Sell 7,514,583 10,036,027 8/20/14 — (334,506 ) Euro JPHQ Sell 10,643,000 14,219,474 8/20/14 — (468,443 ) Japa n ese Ye n HSBK Sell 97,747,000 1,007,701 8/20/14 46,529 — Japa n ese Ye n JPHQ Sell 49,654,000 510,778 8/20/14 22,517 — Japa n ese Ye n BZWS Sell 16,448,000 169,637 8/22/14 7,897 — Mexica n Peso HSBK Buy 26,875,955 2,002,634 8/22/14 — (2,949 ) Polish Zloty DBAB Buy 15,735,929 3,636,515 EUR 8/22/14 146,855 — Euro BZWS Sell 3,101,513 4,157,857 8/25/14 — (122,411 ) Japa n ese Ye n CITI Sell 32,863,000 338,300 8/25/14 15,139 — Japa n ese Ye n DBAB Sell 16,255,000 167,257 8/25/14 7,412 — Japa n ese Ye n HSBK Sell 32,622,000 334,959 8/25/14 14,168 — Euro GSCO Sell 8,745,205 11,673,800 8/26/14 — (395,101 ) Japa n ese Ye n BZWS Sell 65,296,000 664,252 8/26/14 22,154 — Japa n ese Ye n JPHQ Sell 32,793,000 333,596 8/26/14 11,121 — Malaysia n Ri n ggit HSBK Buy 7,929,900 2,354,483 8/26/14 42,118 — Chilea n Peso DBAB Buy 73,590,000 130,571 8/27/14 — (1,103 ) Japa n ese Ye n DBAB Sell 66,294,000 671,672 8/27/14 19,756 — Japa n ese Ye n HSBK Sell 81,408,000 824,911 8/27/14 24,368 — Japa n ese Ye n JPHQ Sell 158,882,000 1,611,992 8/27/14 49,593 — Mexica n Peso HSBK Buy 26,959,184 2,002,688 8/27/14 2,428 — Polish Zloty DBAB Buy 37,383,002 8,906,016 EUR 8/27/14 — (23,254 ) Si n gapore Dollar DBAB Buy 13,944,000 10,980,216 8/27/14 47,341 (24,637 ) South Korea n Wo n JPHQ Buy 27,147,200,000 25,138,624 8/27/14 100,264 — Chilea n Peso JPHQ Buy 237,800,000 421,556 8/28/14 — (3,216 ) Euro DBAB Sell 802,645 1,061,658 8/28/14 — (46,041 ) Euro DBAB Sell 5,908,531 7,890,252 8/29/14 — (263,894 ) Japa n ese Ye n JPHQ Sell 634,291,000 6,528,012 8/29/14 290,474 — Mexica n Peso CITI Buy 132,700,000 9,722,873 8/29/14 145,197 — Mexica n Peso HSBK Buy 29,828,560 2,179,335 8/29/14 38,829 — Philippi n e Peso JPHQ Buy 91,000,000 2,049,550 8/29/14 — (31,165 ) Polish Zloty DBAB Buy 10,258,669 2,359,128 EUR 8/29/14 110,322 — Swedish Kro n a BZWS Buy 20,086,000 2,247,988 EUR 8/29/14 21,682 — Mexica n Peso HSBK Buy 18,052,900 1,317,441 9/03/14 24,488 — South Korea n Wo n JPHQ Buy 10,406,210,000 9,675,245 9/04/14 — (3,513 ) Chilea n Peso DBAB Buy 39,500,000 69,604 9/05/14 — (150 ) 44 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Euro DBAB Sell 8,776,717 11,582,546 9/05/14 $ — $ (529,977 ) Polish Zloty DBAB Buy 8,360,000 1,914,708 EUR 9/05/14 99,469 — Japa n ese Ye n BZWS Sell 240,903,916 2,447,216 9/18/14 77,806 — Euro BZWS Sell 341,006 455,584 9/19/14 — (15,037 ) Euro DBAB Sell 8,113,820 11,008,993 9/23/14 — (188,918 ) Hu n garia n Fori n t JPHQ Buy 2,646,283,000 8,729,286 EUR 9/23/14 — (399,792 ) Hu n garia n Fori n t JPHQ Buy 2,118,389,000 6,917,414 EUR 9/25/14 — (223,846 ) Euro DBAB Sell 3,032,100 4,091,592 9/26/14 — (93,035 ) Malaysia n Ri n ggit DBAB Buy 10,571,500 3,234,358 9/26/14 — (44,920 ) Malaysia n Ri n ggit HSBK Buy 10,963,000 3,352,087 9/26/14 — (44,532 ) South Korea n Wo n HSBK Buy 3,301,000,000 3,020,128 9/26/14 45,294 — Japa n ese Ye n JPHQ Sell 241,286,602 2,455,718 9/29/14 82,329 — Euro DBAB Sell 770,715 1,040,750 9/30/14 — (22,925 ) Japa n ese Ye n JPHQ Sell 14,763,000 149,722 9/30/14 4,507 — Malaysia n Ri n ggit DBAB Buy 19,420,800 5,871,391 10/03/14 — (14,386 ) Euro JPHQ Sell 1,950,000 2,659,342 10/07/14 — (31,904 ) Euro DBAB Sell 2,719,240 3,689,737 10/08/14 — (63,161 ) Euro DBAB Sell 32,410,000 44,025,096 10/09/14 — (704,892 ) Euro GSCO Sell 645,000 876,265 10/09/14 — (13,919 ) Euro JPHQ Sell 643,000 870,259 10/14/14 — (17,170 ) Mexica n Peso DBAB Buy 814,798,000 60,177,105 10/14/14 186,053 — South Korea n Wo n JPHQ Buy 22,871,824,720 20,946,813 10/14/14 278,087 — Chilea n Peso DBAB Buy 3,165,540,000 6,071,697 10/15/14 — (519,769 ) Euro DBAB Sell 10,678,448 14,439,183 10/15/14 — (298,557 ) Japa n ese Ye n JPHQ Sell 1,812,355,000 17,438,060 10/17/14 — (391,618 ) Euro DBAB Sell 4,903,000 6,634,985 10/20/14 — (131,876 ) Euro HSBK Sell 512,000 695,311 10/20/14 — (11,324 ) Japa n ese Ye n JPHQ Sell 3,423,100,000 34,872,657 10/20/14 1,195,876 — Malaysia n Ri n ggit JPHQ Buy 7,017,150 2,169,531 10/20/14 — (55,269 ) Euro DBAB Sell 13,110,000 17,938,413 10/21/14 — (155,334 ) Japa n ese Ye n BZWS Sell 1,015,610,000 10,414,377 10/22/14 422,544 — Malaysia n Ri n ggit HSBK Buy 1,407,000 438,700 10/22/14 — (14,820 ) Chilea n Peso CITI Buy 178,639,000 342,877 10/24/14 — (29,747 ) Malaysia n Ri n ggit DBAB Buy 968,000 300,574 10/24/14 — (8,982 ) Malaysia n Ri n ggit HSBK Buy 645,008 199,200 10/24/14 — (4,902 ) Chilea n Peso BZWS Buy 1,124,481,000 2,151,293 10/27/14 — (180,604 ) Euro BZWS Sell 1,165,345 1,604,470 10/27/14 — (3,890 ) Chilea n Peso DBAB Buy 2,211,366,000 4,210,522 10/29/14 — (335,521 ) Euro DBAB Sell 2,310,730 3,188,692 10/29/14 — (489 ) Euro GSCO Sell 4,280,000 5,905,544 10/29/14 — (1,547 ) Chilea n Peso DBAB Buy 99,995,800 189,684 10/31/14 — (14,483 ) Euro DBAB Sell 6,331,805 8,744,286 10/31/14 5,353 — Malaysia n Ri n ggit JPHQ Buy 1,774,000 554,722 10/31/14 — (20,543 ) Euro DBAB Sell 739,956 1,018,216 11/03/14 — (3,048 ) Semiannual Report | 45 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Euro BZWS Sell 2,833,959 3,832,646 11/05/14 $ — $ (78,707 ) Euro DBAB Sell 519,000 701,867 11/05/14 — (14,443 ) Japa n ese Ye n BZWS Sell 619,000,000 6,312,462 11/05/14 221,877 — Japa n ese Ye n CITI Sell 619,900,000 6,323,316 11/05/14 223,876 — Japa n ese Ye n SCNY Sell 1,239,900,000 12,676,618 11/05/14 476,754 — Euro CITI Sell 41,479,000 55,860,806 11/07/14 — (1,387,511 ) Euro DBAB Sell 6,596,000 8,929,995 11/10/14 — (173,678 ) Japa n ese Ye n CITI Sell 207,713,767 2,112,845 11/10/14 68,983 — Euro JPHQ Sell 8,837,922 11,784,839 11/12/14 — (413,120 ) Japa n ese Ye n CITI Sell 5,501,962,400 55,675,374 11/12/14 1,536,272 — Japa n ese Ye n HSBK Sell 85,634,000 868,499 11/12/14 25,864 — Mexica n Peso CITI Buy 21,221,000 1,569,020 11/12/14 — (618 ) Japa n ese Ye n JPHQ Sell 2,417,114,000 24,442,451 11/13/14 657,944 — Chilea n Peso MSCO Buy 30,083,099,400 55,427,175 11/14/14 — (2,765,551 ) Euro BZWS Sell 31,079,000 41,791,931 11/14/14 — (1,102,906 ) Euro DBAB Sell 2,100,000 2,826,432 11/14/14 — (71,961 ) Japa n ese Ye n DBAB Sell 2,783,555,000 28,018,229 11/14/14 627,700 — Japa n ese Ye n MSCO Sell 13,000,000 130,832 11/14/14 2,910 — Chilea n Peso CITI Buy 25,880,400,000 47,626,794 11/17/14 — (2,330,747 ) Euro DBAB Sell 10,012,106 13,458,473 11/17/14 — (360,156 ) Euro MSCO Sell 6,632,830 8,926,363 11/17/14 — (228,216 ) Japa n ese Ye n CITI Sell 266,734,000 2,693,739 11/17/14 68,978 — Japa n ese Ye n SCNY Sell 206,868,600 2,087,094 11/17/14 51,431 — Euro DBAB Sell 8,120,000 10,942,674 11/18/14 — (264,498 ) Euro DBAB Sell 9,892,999 13,324,880 11/19/14 — (329,390 ) Japa n ese Ye n CITI Sell 121,737,000 1,218,613 11/19/14 20,656 — Japa n ese Ye n DBAB Sell 98,350,000 983,894 11/19/14 16,077 — Malaysia n Ri n ggit DBAB Buy 3,178,320 975,334 11/19/14 — (19,302 ) Malaysia n Ri n ggit JPHQ Buy 35,805,300 10,987,940 11/19/14 — (217,787 ) Euro DBAB Sell 7,368,000 9,971,483 11/20/14 — (197,808 ) Euro JPHQ Sell 18,445,006 24,967,046 11/20/14 — (490,693 ) Japa n ese Ye n CITI Sell 136,747,000 1,372,135 11/20/14 26,461 — Japa n ese Ye n HSBK Sell 25,664,000 257,384 11/20/14 4,834 — Japa n ese Ye n JPHQ Sell 88,344,000 885,828 11/20/14 16,469 — Malaysia n Ri n ggit HSBK Buy 8,066,000 2,477,273 11/20/14 — (51,173 ) Uruguaya n Peso CITI Buy 53,200,000 2,265,758 11/20/14 — (87,612 ) Brazilia n Real HSBK Buy 91,050,000 36,952,110 11/21/14 — (681,701 ) Uruguaya n Peso CITI Buy 53,300,000 2,266,156 11/25/14 — (87,089 ) Chilea n Peso DBAB Buy 91,000,000 159,902 11/28/14 — (763 ) Euro DBAB Sell 7,361,600 9,974,968 11/28/14 — (185,600 ) Chilea n Peso DBAB Buy 91,000,000 159,621 12/01/14 — (532 ) Uruguaya n Peso CITI Buy 79,460,000 3,397,178 12/01/14 — (154,089 ) Chilea n Peso DBAB Buy 87,440,000 158,722 12/04/14 — (5,904 ) Euro CITI Sell 8,173,000 11,074,006 12/04/14 — (206,580 ) 46 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Euro DBAB Sell 8,035,000 10,885,507 12/04/14 $ — $ (204,608 ) Euro CITI Sell 7,059,000 9,597,769 12/05/14 — (145,262 ) Euro DBAB Sell 183,617 248,930 12/08/14 — (4,505 ) Chilea n Peso DBAB Buy 166,450,000 300,343 12/09/14 — (9,589 ) Euro HSBK Sell 7,767 10,602 12/09/14 — (118 ) Euro SCNY Sell 3,227,500 4,409,185 12/09/14 — (45,532 ) Euro CITI Sell 24,838,000 34,283,891 12/15/14 1,202 — Euro JPHQ Sell 455,000 627,597 12/15/14 — (417 ) Malaysia n Ri n ggit DBAB Buy 8,400,000 2,574,121 12/15/14 — (50,689 ) Polish Zloty DBAB Buy 15,880,000 3,710,801 EUR 12/15/14 54,397 — Si n gapore Dollar DBAB Buy 9,800,000 7,857,916 12/15/14 — (122,838 ) Mexica n Peso CITI Buy 197,663,500 14,894,394 12/16/14 — (324,817 ) Euro DBAB Sell 552,375 759,405 12/17/14 — (3,014 ) Euro DBAB Sell 95,558 131,407 12/18/14 — (488 ) Mexica n Peso CITI Buy 94,764,220 7,118,172 12/18/14 — (134,284 ) Malaysia n Ri n ggit JPHQ Buy 3,824,153 1,157,887 12/19/14 — (9,299 ) Japa n ese Ye n DBAB Sell 7,430,160,000 72,440,954 12/22/14 — (700,657 ) Japa n ese Ye n HSBK Sell 7,441,570,000 72,440,959 12/22/14 — (812,970 ) Malaysia n Ri n ggit HSBK Buy 6,027,114 1,821,981 12/23/14 — (12,081 ) Japa n ese Ye n BZWS Sell 3,208,950,000 30,946,044 12/26/14 — (643,839 ) Japa n ese Ye n CITI Sell 5,005,980,000 48,275,816 12/26/14 — (1,004,579 ) Chilea n Peso DBAB Buy 125,650,000 228,975 1/07/15 — (10,146 ) Euro DBAB Sell 22,892,843 31,224,235 1/07/15 — (374,877 ) Japa n ese Ye n DBAB Sell 95,091,000 913,107 1/07/15 — (23,119 ) Japa n ese Ye n GSCO Sell 1,641,201,000 15,824,753 1/08/15 — (333,993 ) Malaysia n Ri n ggit DBAB Buy 12,301,000 3,666,140 1/08/15 24,928 — Malaysia n Ri n ggit JPHQ Buy 47,636,700 14,216,515 1/08/15 77,468 — Euro DBAB Sell 9,567,290 13,060,978 1/09/15 — (144,847 ) Malaysia n Ri n ggit JPHQ Buy 25,616,000 7,650,221 1/09/15 35,809 — Chilea n Peso DBAB Buy 176,530,000 321,051 1/12/15 — (13,769 ) Chilea n Peso MSCO Buy 198,000,000 358,988 1/12/15 — (14,333 ) Malaysia n Ri n ggit JPHQ Buy 7,677,000 2,295,067 1/12/15 8,070 — Mexica n Peso CITI Buy 227,337,200 16,940,179 1/12/15 — (218,511 ) Euro SCNY Sell 1,738,694 2,362,903 1/13/15 — (37,050 ) Japa n ese Ye n CITI Sell 83,690,000 800,172 1/13/15 — (23,858 ) Japa n ese Ye n HSBK Sell 276,930,000 2,652,586 1/13/15 — (74,126 ) Japa n ese Ye n SCNY Sell 251,020,000 2,402,565 1/14/15 — (69,058 ) Japa n ese Ye n BZWS Sell 5,795,250,000 55,882,662 1/15/15 — (1,179,844 ) Japa n ese Ye n HSBK Sell 218,790,000 2,103,750 1/15/15 — (50,550 ) Japa n ese Ye n JPHQ Sell 3,767,300,000 36,323,754 1/15/15 — (770,690 ) Malaysia n Ri n ggit JPHQ Buy 4,940,000 1,481,926 1/15/15 — (116 ) Euro DBAB Sell 186,978 255,824 1/16/15 — (2,267 ) Japa n ese Ye n DBAB Sell 2,079,900,000 20,121,509 1/16/15 — (358,295 ) Japa n ese Ye n SCNY Sell 240,140,000 2,324,179 1/16/15 — (40,367 ) Semiannual Report | 47 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Malaysia n Ri n ggit JPHQ Buy 496,000 149,447 1/16/15 $ — $ (673 ) Japa n ese Ye n HSBK Sell 126,059,100 1,209,780 1/20/15 — (31,518 ) Japa n ese Ye n JPHQ Sell 1,812,355,000 17,456,872 1/20/15 — (389,311 ) Euro BZWS Sell 8,655,000 11,796,765 1/21/15 — (150,060 ) Malaysia n Ri n ggit HSBK Buy 1,124,388 332,512 1/23/15 4,632 — Euro DBAB Sell 23,329,245 31,662,451 1/26/15 — (540,064 ) Euro BZWS Sell 3,358,633 4,589,018 1/27/15 — (47,078 ) Japa n ese Ye n GSCO Sell 183,530,000 1,775,381 1/27/15 — (31,968 ) Japa n ese Ye n DBAB Sell 174,474,569 1,708,860 1/28/15 — (9,332 ) Japa n ese Ye n HSBK Sell 225,900,265 2,207,437 1/28/15 — (17,185 ) Euro CITI Sell 137,500 187,987 1/29/15 — (1,812 ) Euro DBAB Sell 66,152,706 90,413,497 1/30/15 — (900,986 ) Euro DBAB Sell 53,270,000 72,204,822 2/03/15 — (1,327,401 ) Chilea n Peso DBAB Buy 245,840,000 433,733 2/04/15 — (6,814 ) Chilea n Peso DBAB Buy 372,800,000 656,882 2/05/15 — (9,554 ) Malaysia n Ri n ggit DBAB Buy 4,886,300 1,432,722 2/05/15 31,504 — Japa n ese Ye n JPHQ Sell 4,453,400,000 44,106,782 2/06/15 246,306 — Japa n ese Ye n SCNY Sell 4,454,700,000 44,107,032 2/06/15 233,753 — Chilea n Peso BZWS Buy 265,850,000 458,995 2/09/15 2,436 — Chilea n Peso DBAB Buy 386,110,000 667,433 2/09/15 2,731 — Euro DBAB Sell 677,000 915,778 2/09/15 — (18,741 ) Japa n ese Ye n BZWS Sell 4,455,270,000 44,106,999 2/09/15 226,687 — Japa n ese Ye n JPHQ Sell 4,464,960,000 44,107,039 2/09/15 131,290 — Chilea n Peso BZWS Buy 169,400,000 291,416 2/10/15 2,579 — Japa n ese Ye n CITI Sell 618,845,000 6,095,314 2/10/15 194 — Mexica n Peso CITI Buy 54,828,000 4,028,212 2/10/15 — (4,428 ) Polish Zloty DBAB Buy 59,680,407 13,961,962 EUR 2/10/15 110,883 — Swedish Kro n a BZWS Buy 50,100,000 5,636,814 EUR 2/10/15 — (8,243 ) Euro BZWS Sell 344,000 467,737 2/11/15 — (7,116 ) Chilea n Peso MSCO Buy 298,320,000 518,277 2/12/15 — (647 ) Japa n ese Ye n GSCO Sell 233,392,000 2,285,871 2/12/15 — (12,900 ) Japa n ese Ye n HSBK Sell 2,845,000,000 27,913,366 2/12/15 — (108,174 ) Japa n ese Ye n JPHQ Sell 2,843,509,000 27,931,485 2/12/15 — (75,369 ) Malaysia n Ri n ggit DBAB Buy 23,459,000 6,922,407 2/12/15 104,948 — Mexica n Peso MSCO Buy 104,174,000 7,617,843 2/12/15 26,222 — South Korea n Wo n DBAB Buy 4,814,000,000 4,427,074 2/12/15 23,040 — Euro SCNY Sell 1,757,000 2,403,963 2/13/15 — (21,386 ) Japa n ese Ye n CITI Sell 3,768,690,000 36,976,943 2/13/15 — (142,788 ) Japa n ese Ye n JPHQ Sell 1,887,190,000 18,475,779 2/13/15 — (112,108 ) Mexica n Peso CITI Buy 56,273,000 4,110,519 2/13/15 18,354 — South Korea n Wo n HSBK Buy 4,771,000,000 4,383,096 2/13/15 27,142 — Chilea n Peso DBAB Buy 111,050,000 193,265 2/17/15 — (675 ) Japa n ese Ye n CITI Sell 1,882,140,000 18,445,120 2/17/15 — (93,827 ) Malaysia n Ri n ggit HSBK Buy 63,130,000 18,626,265 2/17/15 280,367 — 48 | Semiannual Report Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund Forward Exchange Contracts (co n ti n ued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Mexica n Peso MSCO Buy 26,913,640 1,967,371 2/17/15 $ 6,729 $ — Japa n ese Ye n GSCO Sell 1,915,697,570 18,872,056 2/18/15 2,471 (105 ) Japa n ese Ye n JPHQ Sell 1,935,480,000 19,060,694 2/18/15 — (3,854 ) Malaysia n Ri n ggit HSBK Buy 194,568,387 57,578,240 2/18/15 689,725 — Si n gapore Dollar HSBK Buy 3,202,500 2,533,623 2/18/15 — (5,622 ) Euro JPHQ Sell 164,000 224,912 2/19/15 — (1,474 ) Euro BZWS Sell 8,514,000 11,698,832 2/20/15 — (53,962 ) Chilea n Peso MSCO Buy 146,640,000 256,723 2/23/15 — (2,567 ) Euro DBAB Sell 40,108,000 55,186,603 2/23/15 — (179,085 ) Malaysia n Ri n ggit JPHQ Buy 142,030,440 42,269,672 2/23/15 254,410 — Chilea n Peso JPHQ Buy 206,400,000 361,598 2/24/15 — (3,904 ) Japa n ese Ye n HSBK Sell 199,040,000 1,950,952 2/24/15 — (9,726 ) Chilea n Peso MSCO Buy 317,000,000 552,891 2/25/15 — (3,581 ) Japa n ese Ye n BZWS Sell 943,870,000 9,215,231 2/25/15 — (82,624 ) Japa n ese Ye n JPHQ Sell 199,200,000 1,944,154 2/25/15 — (18,121 ) Malaysia n Ri n ggit DBAB Buy 3,552,000 1,055,949 2/25/15 7,422 — Chilea n Peso DBAB Buy 108,310,000 188,562 2/26/15 — (898 ) Euro BZWS Sell 1,267,962 1,740,468 2/26/15 — (9,855 ) Japa n ese Ye n BZWS Sell 1,924,820,000 18,821,516 2/26/15 — (139,665 ) Japa n ese Ye n SCNY Sell 90,565,000 886,345 2/26/15 — (5,800 ) Euro BOFA Sell 1,034,213 1,414,079 2/27/15 — (13,573 ) Euro DBAB Sell 4,886,000 6,697,240 2/27/15 — (47,513 ) Euro JPHQ Sell 20,456,395 28,082,539 2/27/15 — (155,968 ) Japa n ese Ye n BZWS Sell 3,288,665,160 32,216,232 2/27/15 — (180,381 ) Japa n ese Ye n DBAB Sell 2,461,820,000 24,152,065 2/27/15 — (99,303 ) Malaysia n Ri n ggit HSBK Buy 13,536,800 4,055,120 2/27/15 — (2,962 ) Mexica n Peso MSCO Buy 13,563,500 993,954 2/27/15 151 — Polish Zloty DBAB Buy 33,984,080 7,956,006 EUR 2/27/15 43,346 — Swedish Kro n a GSCO Buy 20,086,000 2,241,241 EUR 3/02/15 21,317 — Chilea n Peso DBAB Buy 39,500,000 68,174 3/03/15 231 — Japa n ese Ye n JPHQ Sell 601,100,000 5,903,129 3/03/15 — (18,557 ) Polish Zloty DBAB Buy 14,078,000 3,303,532 EUR 3/03/15 6,103 — Uruguaya n Peso CITI Buy 45,000,000 1,789,976 3/03/15 348 — Japa n ese Ye n HSBK Sell 284,000,000 2,782,950 3/04/15 — (14,883 ) U n realized appreciatio n (depreciatio n ) 61,363,519 (126,426,396 ) Net u n realized appreciatio n (depreciatio n ) $ (65,062,877 ) *In U.S. dollars unless otherwise indicated. a May be comprised of multiple contracts using the same currency and settlement date. Semiannual Report | 49 Templeton Income Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Templeton Global Total Return Fund At February 28, 2014, the Fund had the following interest rate swap contracts outstanding. See Note 1(c). Interest Rate Swap Contracts Counterparty/ Expiration Notional Unrealized Unrealized Description Exchange Date Amount Appreciation Depreciation Centrally Cleared Swaps Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 2.775% DBAB 10/04/23 $ $  $ ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 2.795% DBAB 10/04/23  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 2.765% HSBK 10/07/23  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.668% DBAB 10/04/43  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.687% DBAB 10/04/43  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.675% HSBK 10/07/43  ) Ce n trally Cleared Swaps u n realized appreciatio n (depreciatio n )  ) OTC Swaps Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 1.812% JPHQ 6/14/16 $ $  $ ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.523% DBAB 3/28/21  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.440% CITI 4/21/21  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.391% JPHQ 5/04/21  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 3.076% JPHQ 6/14/21  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 4.347% CITI 2/25/41  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 4.349% JPHQ 2/25/41  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 4.320% JPHQ 2/28/41  ) Receive Floati n g rate 3-mo n th USD BBA LIBOR Pay Fixed rate 4.299% JPHQ 3/01/41  ) OTC Swaps u n realized appreciatio n (depreciatio n )  ) Total I n terest Rate Swaps u n realized appreciatio n (depreciatio n )  ) Net u n realized appreciatio n (depreciatio n ) $ ) See Abbreviations on page 71. 50 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Statements Statement of Assets and Liabilities February 28, 2014 (u n audited) Templeton Templeton Global Total Return Fund Assets: I n vestme n ts i n securities: Cost - U n affiliated issuers $ 7,017,327,579 Cost - Sweep Mo n ey Fu n d (Note 7) 1,067,784,135 Total cost of i n vestme n ts $ 8,085,111,714 Value - U n affiliated issuers $ 7,106,296,886 Value - Sweep Mo n ey Fu n d (Note 7) 1,067,784,135 Total value of i n vestme n ts 8,174,081,021 Cash 4,123,697 Foreig n curre n cy, at value (cost $111,919,504) 111,950,031 Receivables: I n vestme n t securities sold 6,197,386 Capital shares sold 36,093,506 Divide n ds a n d i n terest 107,336,790 Due from brokers 73,181,097 Variatio n margi n 677,875 U n realized appreciatio n o n forward excha n ge co n tracts 61,363,519 Other assets 5,857 Total assets 8,575,010,779 Liabilities: Payables: I n vestme n t securities purchased 18,163,788 Capital shares redeemed 41,139,935 Ma n ageme n t fees 3,712,891 Distributio n fees 872,920 Tra n sfer age n t fees 746,300 U n realized depreciatio n o n forward excha n ge co n tracts 126,426,396 U n realized depreciatio n o n OTC swap co n tracts 10,321,053 Deferred tax 233,333 Accrued expe n ses a n d other liabilities 1,867,229 Total liabilities 203,483,845 Net assets, at value $ 8,371,526,934 Net assets co n sist of: Paid-i n capital $ 8,405,362,242 Distributio n s i n excess of n et i n vestme n t i n come (72,803,814 ) Net u n realized appreciatio n (depreciatio n ) 3,591,831 Accumulated n et realized gai n (loss) 35,376,675 Net assets, at value $ 8,371,526,934 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 51 Templeton Income Trust Financial Statements (continued) Statement of Assets and Liabilities (continued) February 28, 2014 (u n audited) Templeton Global Total Return Fund Class A: Net assets, at value $ 2,297,730,979 Shares outsta n di n g 173,233,841 Net asset value per share a $ 13.26 Maximum offeri n g price per share ( n et asset value per share ÷ 95.75%) $ 13.85 Class C: Net assets, at value $ 875,680,958 Shares outsta n di n g 66,095,629 Net asset value a n d maximum offeri n g price per share a $ 13.25 Class R: Net assets, at value $ 6,723,664 Shares outsta n di n g 506,717 Net asset value a n d maximum offeri n g price per share $ 13.27 Class R6: Net assets, at value $ 904,511,307 Shares outsta n di n g 68,115,534 Net asset value a n d maximum offeri n g price per share $ 13.28 Advisor Class: Net assets, at value $ 4,286,880,026 Shares outsta n di n g 322,820,403 Net asset value a n d maximum offeri n g price per share $ 13.28 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 52 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Financial Statements (continued) Statement of Operations for the six mo n ths e n ded February 28, 2014 (u n audited) Templeton Global Total Return Fund I n vestme n t i n come: Divide n ds $ 194,809 I n terest ( n et of foreig n taxes of $2,531,233) 182,415,890 Total i n vestme n t i n come 182,610,699 Expe n ses: Ma n ageme n t fees (Note 3a) 23,483,454 Distributio n fees: (Note 3c) Class A 2,667,446 Class C 2,762,021 Class R 16,711 Tra n sfer age n t fees: (Note 3e) Class A 811,463 Class C 323,161 Class R 2,536 Class R6 533 Advisor Class 1,532,746 Custodia n fees (Note 4) 2,091,490 Reports to shareholders 134,725 Registratio n a n d fili n g fees 204,800 Professio n al fees 54,405 Trustees’ fees a n d expe n ses 16,825 Other 64,913 Total expe n ses 34,167,229 Expe n se reductio n s (Note 4) (4,739 ) Expe n ses waived/paid by affiliates (Note 3f) (536,747 ) Net expe n ses 33,625,743 Net i n vestme n t i n come 148,984,956 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts (19,084,655 ) Foreig n curre n cy tra n sactio n s 59,377,490 Swap co n tracts (1,560,666 ) Net realized gai n (loss) 38,732,169 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts 207,056,165 Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (29,076,537 ) Cha n ge i n deferred taxes o n u n realized appreciatio n 8,230 Net cha n ge i n u n realized appreciatio n (depreciatio n ) 177,987,858 Net realized a n d u n realized gai n (loss) 216,720,027 Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 365,704,983 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 53 Templeton Income Trust Financial Statements (continued) Statements of Changes in Net Assets Templeton Global Total Return Fund Six Months Ended February 28, 2014 Year Ended (unaudited) August 31, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts, foreig n curre n cy tra n sactio n s a n d swap co n tracts Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts, tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies a n d deferred taxes ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s Distributio n s to shareholders from: Net i n vestme n t i n come a n d n et foreig n curre n cy gai n s: Class A ) ) Class C ) ) Class R ) ) Class R6 ) ) Advisor Class ) ) Net realized gai n s: Class A  ) Class C  ) Class R  ) Advisor Class  ) Total distributio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A Class C Class R ) Class R6 Advisor Class Total capital share tra n sactio n s Net i n crease (decrease) i n n et assets Net assets: Begi nn i n g of period E n d of period $ $ Distributio n s i n excess of n et i n vestme n t i n come i n cluded i n n et assets: E n d of period $ ) $ ) 54 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) Templeton Global Total Return Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Templeton Income Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of five separate funds. The Templeton Global Total Return Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. The Fund offers five classes of shares: Class A, Class C, Class R, Class R6, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where Semiannual Report | 55 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of 56 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Derivative Financial Instruments The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional Semiannual Report | 57 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Derivative Financial Instruments (continued) amount, require no initial investment or an initial net investment that is smaller than would nor mally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthi-ness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. However, absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Statement of Assets and Liabilities. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. 58 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Derivative Financial Instruments (continued) The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable on the Statement of Assets and Liabilities. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. See Note 10 regarding other derivative information. d. Loan Participation Notes The Fund invests in loan participation notes (Participations). Participations are loans originally issued to a borrower by one or more financial institutions (the Lender) and subsequently sold to other investors, such as the Fund. Participations typically result in the Fund having a contractual relationship only with the Lender and not with the borrower. The Fund has the right to receive from the Lender any payments of principal, interest and fees which the Lender received from the borrower. The Fund generally has no rights to either enforce compliance by the borrower with the terms of the loan agreement or to any collateral relating to the original loan. As a result, the Fund assumes the credit risk of both the borrower and the Lender that is selling the Participation. The Participations may also involve interest rate risk and liquidity risk, including the potential default or insolvency of the borrower and/or the Lender. e. Credit-Linked Notes The Fund purchases credit-linked notes. Credit-linked notes are intended to replicate the economic effects that would apply had the Fund directly purchased the underlying reference asset. The risks of credit-linked notes include the potential default of the underlying reference asset, the potential inability of the Fund to dispose of the credit-linked note in the normal course of business, and the possible inability of the counterparties to fulfill their obligations under the contracts. Semiannual Report | 59 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) f. Senior Floating Rate Interests The Fund invests in senior secured corporate loans that pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR). Senior secured corporate loans often require prepayment of principal from excess cash flows or at the discretion of the borrower. As a result, actual maturity may be substantially less than the stated maturity. Senior secured corporate loans in which the Fund invests are generally readily marketable, but may be subject to certain restrictions on resale. g. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of February 28, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. h. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Facility fees are recognized as income over the expected term of the loan. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. 60 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) h. Security Transactions, Investment Income, Expenses and Distributions (continued) Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. Inflation-indexed bonds are adjusted for inflation through periodic increases or decreases in the securitys interest accruals, face amount, or principal redemption value, by amounts corresponding to the rate of inflation as measured by an index. Any increase or decrease in the face amount or principal redemption value will be included as interest income on the Statement of Operations. i. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. j. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 61 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 2. S HARES OF B ENEFICIAL I NTEREST At February 28, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Six Months Ended Year Ended February 28, 2014 August 31, 2013 Shares Amount Shares Amount Class A Shares: Shares sold 54,853,026 $ 734,472,354 93,376,275 $ 1,276,866,119 Shares issued i n rei n vestme n t of distributio n s 3,552,329 47,472,394 6,176,611 83,801,313 Shares redeemed (29,952,129 ) (399,439,682 ) (41,408,369 ) (559,294,756 ) Net i n crease (decrease) 28,453,226 $ 382,505,066 58,144,517 $ 801,372,676 Class C Shares: Shares sold 11,721,451 $ 156,603,706 32,748,451 $ 447,960,726 Shares issued i n rei n vestme n t of distributio n s 1,189,909 15,888,852 2,181,870 29,567,355 Shares redeemed (9,371,889 ) (124,885,465 ) (11,398,379 ) (153,990,103 ) Net i n crease (decrease) 3,539,471 $ 47,607,093 23,531,942 $ 323,537,978 Class R Shares: Shares sold 147,541 $ 1,976,656 234,801 $ 3,212,994 Shares issued i n rei n vestme n t of distributio n s 12,078 161,497 33,446 454,044 Shares redeemed (227,810 ) (3,035,870 ) (188,252 ) (2,561,039 ) Net i n crease (decrease) (68,191 ) $ (897,717 ) 79,995 $ 1,105,999 Class R6 Shares a : Shares sold b 13,915,858 $ 187,317,548 52,939,132 $ 741,475,678 Shares issued i n rei n vestme n t of distributio n s 1,698,807 22,727,965 691,547 9,328,369 Shares redeemed (827,859 ) (10,946,109 ) (301,951 ) (4,022,470 ) Net i n crease (decrease) 14,786,806 $ 199,099,404 53,328,728 $ 746,781,577 Advisor Class Shares: Shares sold 91,425,335 $ 1,222,093,230 194,678,458 $ 2,670,369,135 Shares issued i n rei n vestme n t of distributio n s 6,186,090 82,771,839 10,683,772 145,148,407 Shares redeemed b (52,567,158 ) (702,863,592 ) (103,371,711 ) (1,423,547,427 ) Net i n crease (decrease) 45,044,267 $ 602,001,477 101,990,519 $ 1,391,970,115 a For the period May 1, 2013 (effective date) to August 31, 2013. b Effective May 1, 2013, a portion of Advisor Class shares were exchanged into Class R6. 62 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Fund pays an investment management fee to Advisers based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cludi n g $200 millio n % Over $200 millio n , up to a n d i n cludi n g $1.3 billio n % I n excess of $1.3 billio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. fee is paid by Advisers based on the Funds average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % Class R % Semiannual Report | 63 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. For the period ended February 28, 2014, the Fund paid transfer agent fees of $2,670,439, of which $1,117,426 was retained by Investor Services. f. Waiver and Expense Reimbursements Advisers has voluntarily agreed to waive or limit a portion of its investment management fees for the Fund based on the average daily net assets of the Fund as follows: Annualized Waiver Rate Net Assets % Over $2.5 millio n , up to a n d i n cludi n g $5 billio n % I n excess of $5 billio n This voluntary waiver became effective November 1, 2012. Advisers may discontinue this waiver at any time. Additionally, Investor Services has contractually agreed in advance to waive or limit its fees so that the Class R6 transfer agent fees do not exceed 0.01% until December 31, 2014. There were no expenses waived during the period ended February 28, 2014. 64 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended February 28, 2014, the custodian fees were reduced as noted in the Statement of Operations. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At August 31, 2013, the capital loss carry forwards were as follows: Capital loss carryforwards n ot subject to expiratio n : Short term $ Lo n g term Total capital loss carryforwards $ At February 28, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of foreign currency transactions, bond discounts and premiums and tax straddles. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended February 28, 2014, aggregated $1,743,702,736 and $784,389,818, respectively. 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Management fees paid by the Fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. Semiannual Report | 65 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 8. C REDIT R ISK At February 28, 2014, the Fund had 29.10% of its portfolio invested in high yield, senior secured floating rate notes, or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 9. C ONCENTRATION OF R ISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 10. O THER D ERIVATIVE I NFORMATION At February 28, 2014, the Fund’s investments in derivative contracts are reflected on the Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Not Accounted for as Statement of Assets and Fair Value Statement of Assets and Fair Value Hedging Instruments Liabilities Location Amount Liabilities Location Amount I n terest rate co n tracts U n realized appreciatio n o n U n realized depreciatio n o n swap co n tracts $ — swap co n tracts/Net assets $ 19,913,335 a co n sist of – n et u n realized depreciatio n Foreig n excha n ge co n tracts U n realized appreciatio n o n U n realized depreciatio n o n forward excha n ge co n tracts 61,363,519 forward excha n ge co n tracts 126,426,396 a Includes cumulative appreciation (depreciation) of centrally cleared swaps as reported in the Statement of Investments. Only current day’s variation margin is separately reported within the Statement of Assets and Liabilities. 66 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 10. O THER D ERIVATIVE I NFORMATION (continued) For the period ended February 28, 2014, the effect of derivative contracts on the Fund’s Statement of Operations was as follows: Change in Unrealized Derivative Contracts Realized Gain Appreciation Not Accounted for as Statement of (Loss) for the (Depreciation) Hedging Instruments Operations Locations Period for the Period I n terest rate co n tracts Net realized gai n (loss) from swap co n tracts / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts $ (1,560,666 ) $ (11,498,420 ) Foreig n excha n ge co n tracts Net realized gai n (loss) from foreig n curre n cy tra n sactio n s / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies 52,546,542 (30,287,976 ) For the period ended February 28, 2014, the average month end fair value of derivatives represented 2.88% of average month end net assets. The average month end number of open derivative contracts for the period was 694. At February 28, 2014, the Fund’s OTC derivative assets and liabilities are as follows: Gross and Net Amounts of Assets and Liabilities Presented in the Statement of Assets and Liabilities Assets a Liabilities a Derivatives Forward Excha n ge Co n tracts $ 61,363,519 $ 126,426,396 I n terest Rate Swap Co n tracts — 10,321,053 Total $ 61,363,519 $ 136,747,449 a Absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Statement of Assets and Liabilities. Semiannual Report | 67 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 10. O THER D ERIVATIVE I NFORMATION (continued) At February 28, 2014, the Fund’s OTC derivative assets which may be offset against the Fund’s OTC derivative liabilities and collateral received from the counterparty, is as follows: Amounts Not Offset in the Gross and Statement of Assets & Liabilities Net Amounts of Financial Financial Assets Presented Instruments Instruments Cash Net Amount in the Statement of Available Collateral Collateral (Not less Assets & Liabilities for Offset Received a,b Received b than zero) Counterparty BOFA $ — $ — $ — $ — $ — BZWS 10,338,722 (10,338,722 ) — — — CITI 13,039,729 (13,039,729 ) — — — DBAB 10,840,238 (10,840,238 ) — — — GSCO 248,972 (248,972 ) — — — HSBK 5,559,537 (5,559,537 ) — — — JPHQ 18,307,960 (18,307,960 ) — — — MSCO 1,743,656 (1,743,656 ) — — — SCNY 761,938 (219,193 ) — (542,745 ) — UBSW 522,767 (522,767 ) — — — Total $ 61,363,519 $ (60,820,774 ) $ — $ (542,745 ) $ — a At February 28, 2014 the Fund received United Kingdom Treasury Bonds and Notes and United States Treasury Bonds and Notes as collateral for derivatives. b In some instances, the collateral amounts disclosed in the table above were adjusted due to the requirement to limit collateral amounts to avoid the effect of overcollateralization. Actual collateral received and/or pledged may be more than the amount disclosed herein. At February 28, 2014, the Fund’s OTC derivative liabilities which may be offset against the Fund’s OTC derivative assets and collateral pledged to the counterparty, is as follows: Amounts Not Offset in the Gross and Statement of Assets & Liabilities Net Amounts of Financial Financial Liabilities Presented Instruments Instruments Cash Net Amount in the Statement of Available Collateral Collateral (Not less Assets & Liabilities for Offset Pledged Pledged a than zero) Counterparty BOFA $ 13,573 $ — $ — $ — $ 13,573 BZWS 16,199,461 (10,338,722 ) — — 5,860,739 CITI 23,676,776 (13,039,729 ) — (7,380,000 ) 3,257,047 DBAB 50,964,449 (10,840,238 ) — (30,550,000 ) 9,574,211 GSCO 13,431,591 (248,972 ) — (10,380,000 ) 2,802,619 HSBK 5,848,120 (5,559,537 ) — — 288,583 JPHQ 18,308,001 (18,307,960 ) — — 41 MSCO 7,447,445 (1,743,656 ) — (5,670,000 ) 33,789 SCNY 219,193 (219,193 ) — — — UBSW 638,840 (522,767 ) — (116,073 ) — Total $ 136,747,449 $ (60,820,774 ) $ — $ (54,096,073) $21,830,602 a In some instances, the collateral amounts disclosed in the table above were adjusted due to the requirement to limit collateral amounts to avoid the effect of overcollateralization. Actual collateral received and/or pledged may be more than the amount disclosed herein. 68 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 10. O THER D ERIVATIVE I NFORMATION (continued) See Note 1(c) regarding derivative financial instruments. 11. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended February 28, 2014, the Fund did not use the Global Credit Facility. 12. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determin- ing the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Semiannual Report | 69 Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 12. F AIR V ALUE M EASUREMENTS (continued) A summary of inputs used as of February 28, 2014, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: I n vestme n ts i n Securities: Equity I n vestme n ts: a U n ited Ki n gdom $  $ $  $ U n ited States  Co n vertible Bo n ds   Foreig n Gover n me n t a n d Age n cy Securities c   Quasi-Sovereig n a n d Corporate Bo n ds c   Credit-Li n ked Notes c   Se n ior Floati n g Rate I n terests c  Escrow a n d Litigatio n Trust c    b  Short Term I n vestme n ts  Total I n vestme n ts i n Securities $ Forward Excha n ge Co n tracts $  $ $  $ Liabilities: Swap Co n tracts   Forward Excha n ge Co n tracts   a Includes common, preferred and convertible preferred stocks as well as other equity investments. b Includes securities determined to have no value at February 28, 2014. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 13. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 70 | Semiannual Report Templeton Income Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Total Return Fund 14. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Counterparty Currency Selected Portfolio BOFA - Ba n kof America Corp. BRL - Brazilia n Real FRN - Floati n g Rate Note BZWS - Barclays Ba n k PLC CAD -Ca n adia n Dollar GDP - Gross Domestic Product CITI - Citiba n k N.A. DEM - Deutsche Mark PIK - Payme n t-I n -Ki n d DBAB - Deutsche Ba n k AG EUR - Euro GSCO - The Goldma n Sachs Group, I n c. GBP - British Pou n d HSBK - HSBC Ba n k PLC GHS - Gha n aia n Cedi JPHQ - JPMorga n Chase Ba n k N.A. HUF -Hu n garia n Fori n t MSCO - Morga n Sta n ley a n d Co. I n c. IDR -I n do n esia n Rupiah SCNY - Sta n dard Chartered Ba n k JPY - Japa n ese Ye n UBSW - UBS AG KRW - South Korea n Wo n LKR - Sri La n ka n Rupee MXN - Mexica n Peso MYR - Malaysia n Ri n ggit PHP - Philippi n e Peso PLN - Polish Zloty RSD - Serbia n Di n ar SEK - Swedish Kro n a SGD -Si n gaporeDollar UAH - Ukrai n e Hryv n ia UYU - Uruguaya n Peso Semiannual Report | 71 Templeton Income Trust Shareholder Information Templeton Global Total Return Fund Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 72 | Semiannual Report Semiannual Report and Shareholder Letter TE MPLETON G LOBAL TOT
